 
Exhibit 10.120

 

--------------------------------------------------------------------------------

[jpmorgan.jpg]
 
TERM LOAN AGREEMENT
 
among
 
MACK-CALI REALTY, L.P.
 
and
 
JPMORGAN CHASE BANK, N.A.
 
and
 
OTHER LENDERS WHICH MAY BECOME
PARTIES TO THIS AGREEMENT
 
with
 
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
 
and
 
and J.P. MORGAN SECURITIES INC.,
AS ARRANGER
 
 
 
Dated as of November 29, 2006
 





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Section
Page

§1.
DEFINITIONS AND RULES OF INTERPRETATION
       
 
§1.1.    Definitions
 
 
§1.2.    Rules of Interpretation
       
§2.
THE TERM LOAN FACILITY
       
 
§2.1.    Commitment to Lend
 
 
§2.2.    [Reserved]
 
 
§2.3.    The Notes
 
 
§2.4.    Interest on Loans; Fees
 
 
§2.5.    Requests for Loans
 
 
§2.6.    Conversion Options
 
 
§2.7.    Funds for Loans
 
 
§2.8.    Repayment of Loans Maturity
 
 
§2.9.    Optional Repayments of Loans
 
 
§2.10.   Mandatory Prepayments
 
 
§2.11.   Reduction of Total Commitment
       
§3.
[RESERVED]
       
§4.
CERTAIN GENERAL PROVISIONS
       
 
§4.1.    Funds for Payments
 
 
§4.2.    Computations
 
 
§4.3.    Inability to Determine LIBOR Rate
 
 
§4.4.    Illegality
 
 
§4.5.    Additional Costs, Etc.
 
 
§4.6.    Capital Adequacy
 
 
§4.7.    Certificate
 
 
§4.8.    Indemnity
 
 
§4.9.    Interest During Event of Default
 
 
§4.10.   Reasonable Efforts to Mitigate
 
 
§4.11.   Replacement of Lenders
       
§5.
GUARANTIES
       
 
§5.1.    Guaranties
 
 
§5.2.    Subsidiary Guaranty Proceeds
 

 
 
 
 



--------------------------------------------------------------------------------




 
 


Section
Page

§6.
REPRESENTATIONS AND WARRANTIES
         
§6.1.    Authority; Etc.
 
 
§6.2.    Governmental Approvals
 
 
§6.3.    Title to Properties; Leases
 
 
§6.4.    Financial Statements
 
 
§6.5.    Fiscal Year
 
 
§6.6.    Franchises, Patents, Copyrights, Etc.
 
 
§6.7.    Litigation
 
 
§6.8.    No Materially Adverse Contracts, Etc.
 
 
§6.9.    Compliance With Other Instruments, Laws, Etc
 
 
§6.10.   Tax Status
 
 
§6.11.   No Event of Default; No Materially Adverse Changes
 
 
§6.12.   Investment Company Acts; Public Utility Holding Company Act
 
 
§6.13.   Absence of UCC Financing Statements, Etc.
 
 
§6.14.   Absence of Liens.
 
 
§6.15.   Certain Transactions
 
 
§6.16.   Employee Benefit Plans
 
 
§6.17.   Regulations U and X
 
 
§6.18.   Environmental Compliance
 
 
§6.19.   Subsidiaries
 
 
§6.20.   Loan Documents
 
 
§6.21.   REIT Status
 
 
§6.22.   Subsequent Guarantors
       
§7.
AFFIRMATIVE COVENANTS OF THE BORROWER AND
   
THE GUARANTORS
       
 
§7.1.    Punctual Payment
 
 
§7.2.    Maintenance of Office
 
 
§7.3.    Records and Accounts
 
 
§7.4.    Financial Statements, Certificates and Information
 
 
§7.5.    Notices
 
 
§7.6.    Existence of Borrower and Subsidiary Guarantors;
   
       Maintenance of Properties
 
 
§7.7.    Existence of MCRC; Maintenance of REIT Status of
   
       MCRC; Maintenance of Properties
 
 
§7.8.    Insurance
 
 
§7.9.    Taxes
 
 
§7.10.   Inspection of Properties and Books
 
 
§7.11.   Compliance with Laws, Contracts, Licenses,
   
       and Permit
 
 
§7.12.   Use of Proceeds
 
 
§7.13.   Additional Guarantors; Solvency of Guarantors
 
 
§7.14.   Further Assurances
 

 
 
 
 
 
 
 
 
 


(ii)

--------------------------------------------------------------------------------




 
 
 


Section
Page

 
§7.15.   Environmental Indemnification
   
§7.16.   Response Actions
   
§7.17.       Environmental Assessments
   
§7.18.   Employee Benefit Plans
   
§7.19.   No Amendments to Certain Documents
   
§7.20.   Distributions in the Ordinary Course
       
§8.
CERTAIN NEGATIVE COVENANTS OF THE BORROWER
   
AND THE GUARANTORS
         
§8.1.    Restrictions on Indebtedness
   
§8.2.    Restrictions on Liens, Etc.
   
§8.3.    Merger, Consolidation and Disposition of Assets
   
§8.4.    Negative Pledge
   
§8.5.    Compliance with Environmental Laws
   
§8.6.    Distributions
   
§8.7.    Employee Benefit Plans
   
§8.8.    Fiscal Year
       
§9.
FINANCIAL COVENANTS OF THE BORROWER
         
§9.1.    Leverage Ratio
   
§9.2.    Secured Indebtedness
   
§9.3.    Tangible Net Worth
   
§9.4.    Interest Coverage
   
§9.5.    Fixed Charge Coverage
   
§9.6.    Unsecured Indebtedness
   
§9.7.    Unencumbered Property Interest Coverage
   
§9.8.    Investment Limitation
   
§9.9.    Covenant Calculations
       
§10
CONDITIONS TO THE CLOSING DATE
         
§10.1.    Loan Documents
   
§10.2.    Certified Copies of Organization Documents
   
§10.3.    By-laws; Resolutions
   
§10.4.    Incumbency Certificate; Authorized Signers
   
§10.5.    Certificates of Insurance
   
§10.6.    Opinion of Counsel Concerning Organization and
   
        Loan Documents
   
§10.7.    Tax Law Compliance
   
§10.8.    Certifications from Government Officials
 
 
§10.9.    Proceedings and Documents
 

 
§10.10.   Fees
 
 
§10.11.   Closing Certificate; Compliance Certificate
 


 
 
 
(iii)

--------------------------------------------------------------------------------


 
 






Section
Page

 
§10.12.   Subsequent Guarantors
   
§10.13.   No Default Under Revolving Credit Agreement.
       
§11.
CONDITIONS TO ALL BORROWINGS
         
§11.1.   Representations True; No Event of Default;
   
        Compliance Certificate
   
§11.2.    No Legal Impediment
   
§11.3.    Governmental Regulation
         §12.
EVENTS OF DEFAULT; ACCELERATION; ETC.
         
§12.1.    Events of Default and Acceleration
   
§12.2.    Termination of Commitment
   
§12.3.    Remedies
       
§13.
SETOFF
       
§14.
THE ADMINISTRATIVE AGENT
         
§14.1.    Authorization
   
§14.2.    Employees and Agents
   
§14.3.    No Liability
   
§14.4.    No Representations
   
§14.5.    Payments
   
§14.6.    Holders of Notes
   
§14.7.    Indemnity
   
§14.8.    Administrative Agent as Lender
   
§14.9.    Notification of Defaults and Events of Default
   
§14.10.   Duties in the Case of Enforcement
   
§14.11.   Successor Administrative Agent
   
§14.12.   Notices
       
§15.
EXPENSES
       
§16.
INDEMNIFICATION
       
§17.
SURVIVAL OF COVENANTS, ETC.
       
§18.
ASSIGNMENT; PARTICIPATIONS; ETC.
         
§18.1.    Conditions to Assignments by Lenders
   
§18.2.    Certain Representations and Warranties;
   
        Limitations; Covenants
   
§18.3.     Register
 

 
 
 
 
(iv)

--------------------------------------------------------------------------------


 
 
 




Section
Page

 
§18.4.    New Notes
   
§18.5.    Participations
   
§18.6.    Pledge by Lender
   
§18.7.    Successors and Assigns; No Assignment by Borrower
   
§18.8.    Disclosure
       
§19.
NOTICES, ETC.
       
§20.
GOVERNING LAW; CONSENT TO JURISDICTION
   
AND SERVICE
       
§21.
HEADINGS
       
§22.
COUNTERPARTS
       
§23.
ENTIRE AGREEMENT, ETC.
       
§24.
WAIVER OF JURY TRIAL AND CERTAIN
   
DAMAGE CLAIMS
       
§25.
CONSENTS, AMENDMENTS, WAIVERS, ETC.
       
§26.
SEVERABILITY
       
§27.
[RESERVED]
       
§28.
USA PATRIOT ACT
       
§29.
USURY SAVINGS CLAUSE
 

 
 
 





(v)

--------------------------------------------------------------------------------






EXHIBITS
 
 
A
Form of Term Loan Note
B
Form of Subsidiary Guaranty
C
Form of Loan Request
D
Form of Compliance Certificate
E
Form of Closing Certificate
F
Form of Assignment and Assumption Agreement
G
Form of Notice of Continuation/Conversion
H
Form of Leverage Ratio Certificate

 
 
 




SCHEDULES


 
SCHEDULE CBD
List of CBD Properties
SCHEDULE EMPL
List of Employee Agreements with Key Management Individuals
SCHEDULE EG
List of Eligible Ground Leases as of Closing Date
SCHEDULE SG
List of Subsidiary Guarantors
SCHEDULE 1.2
Lenders’ Commitments
SCHEDULE 6.1(b)
Capitalization; Outstanding Securities, Etc.
SCHEDULE 6.3(a)
Unencumbered Properties
SCHEDULE 6.3(c)
Partially Owned Real Estate Holding Entities
SCHEDULE 6.7
Litigation
SCHEDULE 6.15
Certain Transactions
SCHEDULE 6.18
Environmental Compliance
SCHEDULE 6.19
Subsidiaries

 







(vi)

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT




This TERM LOAN AGREEMENT (this “Agreement”) is made as of the 29th day of
November, 2006, by and among MACK-CALI REALTY, L.P., a Delaware limited
partnership (“MCRLP” or the “Borrower”), having its principal place of business
at 11 Commerce Drive, Cranford, New Jersey 07016, JPMORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank) (“JPMorgan”), having its principal place
of business at 270 Park Avenue, New York, New York 10017, and the other lending
institutions party hereto or which may become parties hereto pursuant to §18
(individually, a “Lender” and collectively, the “Lenders”) and JPMORGAN CHASE
BANK, N.A., as the administrative agent for itself and each other Lender.


RECITALS


A. The Borrower and its Subsidiaries are primarily engaged in the business of
owning, purchasing, developing, constructing, renovating and operating office,
office/flex, industrial/warehouse and multifamily residential properties in the
United States.


B. Mack-Cali Realty Corporation, a Maryland corporation (“MCRC”), is the sole
general partner of MCRLP, holds in excess of 88% of the partnership interests in
MCRLP as of the date hereof, is qualified to elect REIT status for income tax
purposes, and has agreed to guaranty the obligations of the Borrower hereunder.


C. Those Subsidiaries of the Borrower which are the owners of Unencumbered
Property have also agreed to guaranty the obligations of the Borrower hereunder.


D. The Borrower has requested that the Lenders make a $350 million term loan to
the Borrower, and the Lenders are willing to make such term loan to the Borrower
on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:


§1. DEFINITIONS AND RULES OF INTERPRETATION.


§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:


Accountants. In each case, nationally-recognized, independent certified public
accountants reasonably acceptable to the Administrative Agent. The Lenders
hereby acknowledge that PricewaterhouseCoopers LLP and the other major national
accounting firms are acceptable accountants.


--------------------------------------------------------------------------------



Acquisition Property. Any Real Estate that has been owned for fewer than six (6)
fiscal quarters, unless the Borrower has made a one-time election to no longer
treat such Real Estate as an Acquisition Property for purposes of this
Agreement.


Additional Funding Date. The date, on or after the Closing Date, and on which
any Additional Term Loan is requested by the Borrower and made by the Lenders to
the Borrower.


Additional Term Loan. See §2.1.


Adjusted Unencumbered Property NOI. With respect to any fiscal period for any
Unencumbered Property, the net income of such Unencumbered Property during such
period, as determined in accordance with GAAP, before adjustment for (a) gains
(or losses) from debt restructurings, non-cash valuation charges or
extraordinary items relating to such Unencumbered Property, (b) minority
interests, not inconsistent with the wholly-owned Subsidiary requirements for
Unencumbered Properties and (c) income taxes; plus (x) interest expense relating
to such Unencumbered Property and (y) depreciation and amortization relating to
such Unencumbered Property and (z) the noncash portion of executive stock award
rights and stock purchase rights relating to the Unencumbered Property in
question included in written executive employment agreements, written employee
plans or other written non-monetary employment compensation provisions to the
extent excluded from net income, as determined in accordance with GAAP; minus a
recurring capital expense reserve equal to one and one-half percent (1.5%) of
total revenue (excluding interest income) of such Unencumbered Property for such
period, after adjustments to eliminate the effect of the straight-lining of
rents affecting such Unencumbered Property.


Administrative Agent. JPMorgan acting as administrative agent for the Lenders,
or any successor administrative agent, as permitted by §14.


Administrative Agent’s Head Office. The Administrative Agent’s head office
located at 270 Park Avenue, New York, New York 10017, or at such other location
as the Administrative Agent may designate from time to time pursuant to §19
hereof, or the office of any successor Administrative Agent permitted under §14
hereof.


Affiliate. With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 10% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person (other than a mutual fund which owns 10% or more of the
common stock of MCRC) and (iv) any other Person 10% or more of any class of
whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person.


Agreement. This Term Loan Agreement, including the schedules and exhibits
hereto, as the same may be from time to time amended and in effect.

2

--------------------------------------------------------------------------------





Alternate Base Rate. The higher of (a) the annual rate of interest announced
from time to time by the Administrative Agent at its head office in New York,
New York as its “prime rate” or (b) one half of one percent (1/2%) above the
overnight federal funds effective rate as published by the Board of Governors of
the Federal Reserve System, as in effect from time to time. Any change in the
Alternate Base Rate during an Interest Period shall result in a corresponding
change on the same day in the rate of interest accruing from and after such day
on the unpaid balance of principal of the Alternate Base Rate Loans, if any,
applicable to such Interest Period, effective on the day of such change in the
Alternate Base Rate.


Alternate Base Rate Loans. Those Loans bearing interest calculated by reference
to the Alternate Base Rate.


Applicable Margin. The applicable margin (if any) over the then Alternate Base
Rate or LIBOR Rate, as applicable to the Loan(s) in question, as set forth
below, which is used in calculating the interest rate applicable to Loans and
which shall vary from time to time in accordance with MCRLP’s debt ratings, if
any. The Applicable Margin to be used in calculating the interest rate
applicable to Alternate Base Rate Loans or LIBOR Rate Loans shall vary from time
to time in accordance with MCRLP’s then applicable (if any) (x) Moody’s debt
rating, (y) S&P’s debt rating and (z) any Third Debt Rating, as set forth below
in this definition, and the Applicable Margin shall be adjusted effective on the
next Business Day following any change in MCRLP’s Moody’s debt rating or S&P’s
debt rating or Third Debt Rating, as the case may be. MCRLP shall notify the
Administrative Agent in writing promptly after becoming aware of any change in
any of its debt ratings. In order to qualify for an Applicable Margin based upon
a debt rating, MCRLP shall maintain debt ratings from at least two (2)
nationally recognized rating agencies reasonably acceptable to the
Administrative Agent, one of which must be Moody’s or S&P so long as such
Persons are in the business of providing debt ratings for the REIT industry;
provided that if MCRLP fails to maintain at least two debt ratings, the
Applicable Margin shall be based upon an S&P rating of less than BBB- in the
table below. In addition, MCRLP may, at its option, obtain and maintain three
debt ratings (of which one must be from Moody’s or S&P except as set forth in
the previous sentence). If at any time of determination of the Applicable
Margin, (a) MCRLP has then current debt ratings from two (2) rating agencies,
then the Applicable Margin shall be based on the lower of such ratings, or
(b) MCRLP has then current debt ratings from three (3) rating agencies, then the
Applicable Margin shall be based on the lower of the two highest ratings.


The applicable debt ratings and the Applicable Margins are set forth in the
following table:
 
 
3

--------------------------------------------------------------------------------


 
 
 
 
S&P Rating
 
 
 
Moody’s Rating
 
 
 
Third Rating
Applicable
Margin
for LIBOR Rate Loans
Applicable
Margin
for Alternate Base Rate Loans
         
 
No rating or less than BBB-
 
No rating or less than Baa3
No rating or less than BBB-/Baa3 equivalent
 
1.125%
 
0%
BBB-
Baa3
BBB-/Baa3 equivalent
0.800%
0%
BBB
Baa2
BBB/Baa2 equivalent
0.650%
0%
BBB+
Baa1
BBB+/Baa1 equivalent
0.550%
0%
A- or higher
A3 or higher
A-/A3 equivalent
or higher
0.500%
0%



Arranger. J.P. Morgan Securities Inc..


Assignment and Assumption. See §18.1.


Borrower. As defined in the preamble hereto.


Building. Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate.


Business Day. Any day on which banking institutions in New York, New York are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a LIBOR Business Day.


Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental payment obligations under which are required to be capitalized on the
balance sheet of the lessee or obligor in accordance with GAAP.


Capitalized Unencumbered Property NOI. As of any date of determination with
respect to an Unencumbered Property (other than an Acquisition Property), an
amount equal to the Revised Adjusted Unencumbered Property NOI for such
Unencumbered Property for the most recent two (2) complete fiscal quarters
multiplied by two (2), with the product being divided by 8.25%, except with
respect to CBD Properties, which shall be divided by 7.75%; provided that if
such Unencumbered Property has been owned for fewer than two (2)

4

--------------------------------------------------------------------------------



complete fiscal quarters, the Revised Adjusted Unencumbered Property NOI for
such Unencumbered Property shall be calculated by using the actual results for
the period that such Unencumbered Property has been owned and adjusting such
results for a period of two (2) complete fiscal quarters.


CBD Property(ies). Collectively, (a) any Real Estate listed on Schedule CBD
attached hereto, (b) any improved Real Estate which is located in the borough of
Manhattan in New York, New York, Jersey City, New Jersey, Washington, D.C., or
San Francisco, California acquired after July 14, 2006, and (c) any other
improved Real Estate which is located in markets with characteristics similar to
those identified in clause (b) and is designated by the Administrative Agent and
the Borrower as a CBD Property from time to time.


CERCLA. See §6.18.


Closing Date. November 29, 2006, which is the date on which all of the
conditions set forth in §10 have been satisfied.


Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.


Commitment. With respect to each Lender, the amount set forth from time to time
on Schedule 1.2 hereto as the amount of such Lender’s Commitment to make the
Term Loan to the Borrower.


Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.2 hereto as such Lender’s percentage of the Total Commitment and any
changes thereto from time to time.


Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.5.


Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of MCRC and its subsidiaries
(including the Borrower and the Subsidiary Guarantors) or MCRLP and its
subsidiaries, as the case may be, consolidated in accordance with GAAP,
excluding the effects of consolidation of investments in non-wholly owned
subsidiaries under Interpretation No. 46 of the Financial Accounting Standards
Board.


Consolidated Adjusted Net Income. For any period, an amount equal to the
consolidated net income of MCRC, the Borrower and their respective Subsidiaries
for such period, as determined in accordance with GAAP, before (a) gains (or
losses) from the sale of real property or interests therein, debt
restructurings, non-cash valuation charges and other extraordinary items, (b)
minority interest of said Persons in other Persons and (c) income taxes; plus
(w) interest expense, (x) depreciation and amortization, (y) the noncash portion

5

--------------------------------------------------------------------------------



of executive stock award rights and stock purchase rights included in written
executive employment agreements, written employee plans or other written
non-monetary employment compensation provisions, and (z) certain non-recurring
cash payments made pursuant to certain written employment agreements, written
employee plans or other written employment compensation provisions with key
management individuals existing as of the date hereof and described on Schedule
EMPL hereto and their successors (as such agreements, plans and provisions may
be amended from time to time) in an amount not to exceed $20,000,000 in the
aggregate during any fiscal year; minus a recurring capital expense reserve in
an amount equal to one and one-half percent (1.5%) of consolidated total revenue
(excluding interest income) of MCRC, the Borrower and their respective
Subsidiaries; all after adjustments to eliminate the effect of the
straight-lining of rents; and all after adjustments for unconsolidated
partnerships, joint ventures and other entities.


Consolidated Capitalized NOI. As of any date of determination, an amount equal
to Revised Consolidated Adjusted Net Income for the most recent two (2)
completed fiscal quarters multiplied by two (2), with the product being divided
by 8.25%, except with respect to CBD Properties, which shall be divided by
7.75%; provided that if any Real Estate has been owned for fewer than two (2)
complete fiscal quarters, the Revised Consolidated Adjusted Net Income for such
Real Estate shall be calculated by using the actual results for the period that
such Real Estate has been owned and adjusting such results for a period of two
(2) complete fiscal quarters.


Consolidated Fixed Charges. For any fiscal period, the sum of (a) Consolidated
Total Interest Expense, plus (b) the aggregate amount of all scheduled principal
payments on all Indebtedness of MCRC, the Borrower and their respective
Subsidiaries required to be made during such period, excluding optional
prepayments and balloon principal payments due at maturity, plus (c) the
aggregate of all Distributions payable on the preferred stock of or other
preferred beneficial interests in the Borrower, MCRC or any of their respective
Subsidiaries during such period.


Consolidated Secured Indebtedness. As of any date of determination, the
aggregate principal amount of all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries outstanding at such date secured by a Lien on the Real
Estate of such Person, without regard to Recourse.


Consolidated Tangible Net Worth. As of any date of determination, the
Consolidated Total Capitalization minus Consolidated Total Liabilities.


Consolidated Total Capitalization. As of any date of determination, with respect
to MCRC, the Borrower and their respective Subsidiaries determined on a
consolidated basis in accordance with GAAP, the sum (without double-counting) of
(a) Consolidated Capitalized NOI (other than with respect to (1) Acquisition
Properties and (2) Real Estate with a negative Consolidated Capitalized NOI),
plus (b) the cost of all Acquisition Properties, plus (c) the value of
Unrestricted Cash and Cash Equivalents (excluding until forfeited or otherwise
entitled to be retained by the Borrower or its Subsidiaries, tenant security and

6

--------------------------------------------------------------------------------



other restricted deposits), plus (d) the aggregate costs incurred and paid to
date by the Borrower and its Subsidiaries with respect to
Construction-In-Process, plus (e) the value of Indebtedness of third parties to
the Borrower and its Subsidiaries for borrowed money which is secured by
mortgage liens on real estate (valued in accordance with GAAP at the book value
of such Indebtedness and not then more than 90 days past due or declared by the
Borrower or its relevant Subsidiary to be past due), plus (f) the actual net
cash investment by the Borrower and its Subsidiaries in any Other Investments or
Newco Investment (wherein such any Other Investment or Newco Investment (x) does
not have any Indebtedness that is then more than 90 days past due or (y) has not
been declared to be in default of any monetary or material monetizable
obligations), plus (g) the book value of Unimproved Non-Income Producing Land
plus (h) the value of Eligible Cash 1031 Proceeds; provided that the value of
all permitted investments included within Consolidated Total Capitalization
(other than Eligible Cash 1031 Proceeds) shall not exceed the limitations set
forth in §9.8 hereof.


Consolidated Total Interest Expense. For any fiscal period, the aggregate amount
of interest required in accordance with GAAP to be paid or accrued, without
double-counting, by MCRC, the Borrower and their respective Subsidiaries during
such period on all Indebtedness of MCRC, the Borrower and their respective
Subsidiaries outstanding during all or any portion of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest expenses in respect of
any Synthetic Lease.


Consolidated Total Liabilities. As of any date of determination, without
double-counting, all liabilities of MCRC, the Borrower and their respective
Subsidiaries, including guaranties of payment for any Other Investment or Newco
Investment, determined on a consolidated basis in accordance with GAAP and
classified as such on the consolidated balance sheet of MCRC, the Borrower and
their respective Subsidiaries, and all Indebtedness of MCRC, the Borrower and
their respective Subsidiaries, whether or not so classified (excluding, to the
extent otherwise included in Consolidated Total Liabilities, restricted cash
held on account of tenant security and other restricted deposits).


Consolidated Total Unsecured Interest Expense. For any fiscal period,
Consolidated Total Interest Expense with respect to Consolidated Unsecured
Indebtedness only for such period.


Consolidated Unsecured Indebtedness. As of any date of determination, the
aggregate principal amount of all Unsecured Indebtedness of MCRC, the Borrower
and their respective Subsidiaries outstanding at such date, including without
limitation the aggregate principal amount of all the Obligations under this
Agreement as of such date, determined on a consolidated basis in accordance with
GAAP, without regard to Recourse.


Construction-In-Process. Any Real Estate for which the Borrower, any Guarantor,
any of the Borrower’s Subsidiaries or any Partially-Owned Entity is actively
pursuing construction, renovation, or expansion of Buildings and, except for
purposes of the covenant set forth in §9.8(c) hereof, for which construction is
proceeding to completion without undue

7

--------------------------------------------------------------------------------



delay from Permit denial, construction delays or otherwise, all pursuant to such
Person’s ordinary course of business. Notwithstanding the foregoing, tenant
improvements to previously constructed and/or leased Real Estate shall not be
considered Construction-In-Process.


Conversion Request. A notice given by the Borrower to the Administrative Agent
of its election to convert or continue a Loan in accordance with §2.6.


Credit Parties. Collectively, the Borrower, the Operating Subsidiaries, MCRC,
the Subsidiary Guarantors and any other wholly-owned Subsidiary for which the
Borrower or MCRC has legal liability for such wholly-owned Subsidiary’s
obligations and liabilities, directly or indirectly.


debt ratings. Long-term, unsecured, non-credit enhanced debt ratings.


Default. As of the relevant time of determination, an event or occurrence which
solely with the giving of notice or the lapse of time, or both, would constitute
an Event of Default.


Delinquent Lender. See §14.5.


Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Real Estate that is reasonably likely to
have a material adverse effect on the value of such Real Estate.


Distribution.


(i) with respect to the Borrower or its Subsidiaries, any dividend or
distribution of cash or other cash equivalent, directly or indirectly, to the
partners or other equity interest holders of the Borrower or its Subsidiaries in
respect of such partnership or other equity interest or interests so
characterizable; or any other distribution on or in respect of any partnership
interests of the Borrower or its Subsidiaries; and


(ii) with respect to MCRC, the declaration or payment of any cash dividend or
distribution on or in respect of any shares of any class of capital stock of
MCRC.


Dollars or $. Dollars in lawful currency of the United States of America.


Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan is converted or continued in accordance with §2.6.

8

--------------------------------------------------------------------------------



Eligible Assignee. Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000, calculated in accordance with GAAP; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting at all times with respect to
this Agreement through a branch or agency located in the United States of
America, (d) the central bank of any country which is a member of OECD, (e) a
financial institution reasonably acceptable to the Administrative Agent which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $300,000,000 and (f) a Lender or a Lender Affiliate.


Eligible Cash 1031 Proceeds. The cash proceeds held by a “qualified
intermediary” from the sale of Real Estate, which proceeds are intended to be
used by the qualified intermediary to acquire one or more “replacement
properties” that are of “like-kind” to such Real Estate in an exchange that
qualifies as a tax-free exchange under Section 1031 of the Code, and no portion
of which proceeds MCRC, the Borrower or any Subsidiary has the right to receive,
pledge, borrow or otherwise obtain the benefits of until such time as provided
under the applicable “exchange agreement” (as such terms in quotations are
defined in Treasury Regulations Section 1.1031(k)-1(g)(4)) (the “Regulations”))
or until such exchange is terminated. Upon the cash proceeds no longer being
held by the qualified intermediary pursuant to the Regulations or otherwise
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.


Eligible Ground Lease. A ground lease that (a) has a minimum remaining term of
thirty (30) years, including tenant controlled options, as of any date of
determination, (b) has customary notice rights, default cure rights, bankruptcy
new lease rights and other customary provisions for the benefit of a leasehold
mortgagee or has equivalent protection for a leasehold permanent mortgagee by a
subordination to such leasehold permanent mortgagee of the landlord’s fee
interest, and (c) is otherwise acceptable for Without Recourse leasehold
mortgage financing (with the exception permitted under clause (b) above) under
customary prudent lending requirements. The Eligible Ground Leases as of the
date of this Agreement are listed on Schedule EG.


Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.


Environmental Laws. See §6.18(a).


Equity Interests. With respect to any Person, shares of capital stock of (or
other ownership interests in) such Person, warrants, options or other rights for
the purchase or other acquisition from such Person of shares of capital stock of
(or other ownership interests

9

--------------------------------------------------------------------------------



in) such Person, securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or other acquisition from such Person of such
shares (or such other interests), and other ownership interests in such Person
(including, without limitation, partnership, member, beneficial or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.


ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.


ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.


ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.


Eurocurrency Reserve Rate. For any day with respect to a LIBOR Rate Loan, the
weighted average of the rates (expressed as a decimal) at which all of the
Lenders subject thereto would be required to maintain reserves under Regulation
D of the Board of Governors of the Federal Reserve System (or any successor or
similar regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding. The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.


Event of Default. See §12.1.


Fee Letter. The fee letter agreement dated as of the date hereof among MCRC, the
Borrower, the Administrative Agent and the Arranger.


Financial Statement Date. With respect to the Borrower, MCRC and their
respective subsidiaries, December 31, 2005.


Fitch. Fitch Ratings, a division of Fitch, Inc., and its successors.


Funds From Operations. As defined in accordance with resolutions adopted by the
Board of Governors of the National Association of Real Estate Investment Trusts
as in effect from time to time, but in any event excluding one-time or
non-recurring charges and non-cash valuation charges.


GAAP. Generally accepted accounting principles in effect from time to time in
the United States, consistently applied.

10

--------------------------------------------------------------------------------



Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any Guarantor, as
the case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.


Guaranties. Collectively, (i) the MCRC Guaranty, (ii) the Subsidiary Guaranty,
and (iii) any other guaranty of the Obligations made by an Affiliate of the
Borrower in favor of the Administrative Agent and the Lenders.


Guarantors. Collectively, MCRC, the Subsidiary Guarantors and any other
Affiliate of the Borrower executing a Guaranty; provided, however, when the
context so requires, Guarantor shall refer to MCRC or such Affiliate, as
appropriate. Any Guarantor that is the owner or ground lessee of an Unencumbered
Property shall be a wholly-owned Subsidiary. Provided further, however, from and
after the release of the Guaranty of any Subsidiary Guarantor pursuant to §5
below, such Subsidiary Guarantor shall no longer be considered a “Guarantor” for
purposes of this Agreement.


Hazardous Substances. See §6.18(b).


Indebtedness. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities,
including, without limitation, (a) all obligations for borrowed money and
similar monetary obligations, whether direct or indirect; (b) all liabilities
secured by any mortgage, pledge, negative pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(c) all obligations under any Capitalized Lease (determined in accordance with
§9.9) or any Synthetic Lease; (d) all guarantees for borrowed money,
endorsements and other contingent obligations, whether direct or indirect,
(without double counting and in accordance with §9.0) in respect of indebtedness
or obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, (e) the obligations to
reimburse the issuer in respect of any letters of credit (f) obligations in
respect of banker acceptances, (g) obligations for the deferred purchase price
of property to the extent of the value of such property (excluding accounts
payable and expenses arising in the ordinary course of business), (h) payment
obligations in respect of interest rate contracts, financial derivatives
contracts and foreign exchange contracts, net of liabilities owed by the
counterparties thereon, and (i) to the extent not otherwise included,
obligations of the Borrower under so-called forward equity purchase contracts to
the extent that such obligations are not payable solely in equity interests in
MCRC; but, in any case, excluding Other Investments and the Newco Investment.

11

--------------------------------------------------------------------------------



Initial Funding Date. The date, on or after the Closing Date, and on which the
Initial Term Loan under this Agreement is requested by the Borrower and made by
the Lenders to the Borrower.


Initial Term Loan. See §2.1.


Intercompany Secured Debt. See §8.2(xii).


Interest Payment Date. (i) As to any Alternate Base Rate Loan, the last day of
the calendar month which includes the Drawdown Date thereof; and (ii) as to any
LIBOR Rate Loan, the last day of the Interest Period for such LIBOR Rate Loan.


Interest Period. With respect to each Loan, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request or as
otherwise in accordance with the terms of this Agreement): (i) for any Alternate
Base Rate Loan, the last day of the calendar month, and (ii) for any LIBOR Rate
Loan, 1, 2, or 3 months (provided that the Interest Period for LIBOR Rate Loans
may be shorter than one (1) month in order to consolidate two (2) or more LIBOR
Rate Loans); and (b) thereafter, each period commencing at the end of the last
day of the immediately preceding Interest Period applicable to such Loan and
ending on the last day of the applicable period set forth in (a) above as
selected by the Borrower in a Conversion Request or as otherwise in accordance
with this Agreement; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:


(A) if any Interest Period with respect to a Alternate Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;


(B) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;


(C) if the Borrower shall fail to give a Conversion Request as provided in §2.6,
the Borrower shall be deemed to have requested a continuation of the affected
LIBOR Rate Loan as a LIBOR Rate Loan with an Interest Period of one (1) month on
the last day of the then current Interest Period with respect thereto, other
than during the continuance of a Default or an Event of Default;


(D) any Interest Period relating to any LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall,

12

--------------------------------------------------------------------------------



subject to subparagraph (E) below, end on the last Business Day of a calendar
month; and


(E) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date.


Investment Grade Credit Rating. A long-term unsecured, non-credit enhanced debt
rating (a) from Moody’s of Baa3 or higher, (b) from S&P of BBB- or higher, or
(c) from a Third Rating Agency of the Baa3/BBB- equivalent or higher.


Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, any Person; and
(ii) for the acquisition of any other obligations of any Person. In determining
the aggregate amount of Investments outstanding at any particular time: (a)
there shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.


Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate by
persons other than the Borrower, its Subsidiaries or any Partially-Owned Entity,
provided that “Leases” shall include any such lease, license or other such
agreement with a Partially-Owned Entity if such lease, license or other
agreement is at a market level rent and related tenant charges, which are
required to be paid monthly or, in the case of non-rent tenant charges, when
usually and customarily required to be paid by other tenants of the same Real
Estate (and at least annually).


Lender Affiliate. With respect to any Lender, an Affiliate of such Lender.


Lenders. Collectively, the Administrative Agent, any other lenders which may
provide additional commitments and become parties to this Agreement, and any
other Person who becomes an assignee of any rights of a Lender pursuant to §18
or a Person who acquires all or substantially all of the stock or assets of a
Lender.


LIBOR Breakage Costs. With respect to any LIBOR Rate Loan to be prepaid or not
drawn after elected, or converted prior to the last day of the applicable
Interest Period, a prepayment “breakage” fee in an amount determined by the
Administrative Agent in the following manner:

13

--------------------------------------------------------------------------------





(i) First, the Administrative Agent shall determine the amount by which (a) the
total amount of interest which would have otherwise accrued hereunder on each
installment of principal prepaid or not so drawn, during the period beginning on
the date of such prepayment or failure to draw and ending on the last day of the
applicable LIBOR Rate Loan Interest Period (the “Reemployment Period”), exceeds
(b) the total amount of interest which would accrue, during the Reemployment
Period, on any readily marketable bond or other obligation of the United States
of America designated by the Administrative Agent in its sole discretion at or
about the time of such payment, such bond or other obligation of the United
States of America to be in an amount equal (as nearly as may be) to the amount
of principal so paid or not drawn after elected and to have maturity at the end
of the Reemployment Period, and the interest to accrue thereon to take account
of amortization of any discount from par or accretion of premium above par at
which the same is selling at the time of designation. Each such amount is
hereinafter referred to as an “Installment Amount”.


(ii) Second, each Installment Amount shall be treated as payable on the last day
of the LIBOR Rate Loan Interest Period which would have been applicable had such
principal installment not been prepaid or not borrowed.


(iii) Third, the amount to be paid on each such breakage date shall be the
present value of the Installment Amount determined by discounting the amount
thereof from the date on which such Installment Amount is to be treated as
payable, at the same yield to maturity as that payable upon the bond or other
obligation of the United States of America designated as aforesaid by the
Administrative Agent.


If by reason of an Event of Default the Administrative Agent elects to declare a
LIBOR Rate Loan to be immediately due and payable, then any breakage fee with
respect to such LIBOR Rate Loan shall become due and payable in the same manner
as though the Borrower had exercised such right of prepayment.


LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London.


LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
of interest per annum (rounded upward, if necessary, to the nearest 1/100 of one
percent) equal to the rate appearing on the display known as “Telerate Page
3750” (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as reasonably determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time

14

--------------------------------------------------------------------------------



for any reason, then the “LIBOR Rate” with respect to such LIBOR Rate Loan for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
In the event that the Board of Governors of the Federal Reserve System shall
impose a reserve requirement with respect to LIBOR deposits of the Lenders, then
for any period during which such reserve requirement shall apply, the LIBOR Rate
shall be equal to the amount determined above divided by an amount equal to one
(1.00) minus the Eurocurrency Reserve Rate.


LIBOR Rate Loan(s). Loans bearing interest calculated by reference to the LIBOR
Rate.


Lien. See §8.2.


Loan Documents. Collectively, this Agreement, the Notes, the Guaranties, and any
and all other agreements, instruments or documents now or hereafter identified
thereon as a “Loan Document” under this Agreement, and all schedules, exhibits
and annexes hereto or thereto, as the same may from time to time be amended and
in effect.


Loans. The Term Loan made by the Lenders pursuant to Section 2.1; provided, that
if any such loan (or portions thereof) are combined or subdivided pursuant to a
Conversion Request, the term “Loans” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.


Majority Lenders. The Lenders holding fifty-one percent (51%) of the sum of the
aggregate outstanding principal amount of the Loans and the aggregate unsused
(and available) Commitments of all Lenders on such date.


Material Adverse Effect. Any event or occurrence of whatever nature which: (a)
has a material adverse effect on the business, properties, operations or
financial condition of (i) the Borrower or (ii) MCRC or (iii) the Borrower, the
Guarantors and their respective Subsidiaries, taken as a whole, (b) has a
material adverse effect on the ability of the Borrower or any Guarantor to
perform its payment and other material obligations under any of the Loan
Documents, or (c) causes a material impairment of the validity or enforceability
of any of the Loan Documents or any material impairment of the rights, remedies
and benefits available to the Administrative Agent and the Lenders under any of
the Loan Documents.


Maturity Date. May 29, 2007, or such earlier date on which the Loans shall
become due and payable pursuant to the terms thereof. The Borrower may, by
notice to the

15

--------------------------------------------------------------------------------



Administrative Agent given at least thirty (30) days prior to the May 29, 2007,
extend the Maturity Date up to six (6) months (until November 29, 2007),
provided that no Default or Event of Default shall have occurred and be
continuing and that the Borrower pay an aggregate extension fee equal to 0.05%
of the then outstanding principal amount of the Loans (to the Administrative
Agent for the ratable benefit of the Lenders).


MCRC Guaranty. The Guaranty dated as of the date hereof made by MCRC in favor of
the Administrative Agent and the Lenders pursuant to which MCRC guarantees to
the Administrative Agent and the Lenders the unconditional payment and
performance of the Obligations.


MCRC Organizational Change. See §7.7.


Moody’s. Moody’s Investors Service, Inc., and its successors.


Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any Guarantor as the case may be
or any ERISA Affiliate.


Net Cash Proceeds. With respect to (i) any sale, lease, transfer or other
disposition of any asset or (ii) the incurrence or issuance of any Indebtedness
or (iii) the sale or issuance of any Equity Interests to any Person (other than
by the Borrower to MCRC or by any Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower and other than option exercises under MCRC’s
stock option plans) (including, without limitation, receipt of any capital
contribution) by any Person, the aggregate amount of cash received from time to
time (whether as initial consideration or through payment or disposition of
deferred consideration) by or on behalf of such Person in connection with such
transaction after deducting therefrom only (without duplication) (a) reasonable
and customary brokerage commissions, underwriting fees and discounts, legal
fees, finder’s fees and other similar fees and commissions, (b) the amount of
taxes payable (or reasonably estimated to be payable) in connection with or as a
result of such transaction, (c) the amount of any Indebtedness secured by a Lien
on such asset that, by the terms of the agreement or instrument governing such
Indebtedness, is required to be repaid (and that is repaid) upon such
disposition and (d) the amount of any Indebtedness that is required to be repaid
(and is repaid) under the Revolving Credit Agreement in order for the Borrower
to maintain compliance with the covenants set forth in §8.3 and §9 of the
Revolving Credit Agreement.


Newco Investment. An investment made by the Borrower, any Guarantor or any
Subsidiary in one or more joint ventures to be formed substantially
simultaneously with the Closing Date in order to acquire Real Estate assets or
interests in entities that own Real Estate assets and in which the Borrower and
its Subsidiaries will own not more than 50% of the Equity Interests; provided
that (a) such investment would not jeopardize MCRC’s status as a REIT, (b)
subject to the next sentence, such investment is Without Recourse to the Person
making such investment and the liability of the Person making such investment is
limited solely (including in any insolvency proceeding affecting such Person) to
the amount

16

--------------------------------------------------------------------------------



so invested, and (c) if the Person making such investment exercises any
management or control responsibilities, such management and/or control shall be
exercised through a so-called “bankruptcy-remote entity”. Notwithstanding
anything contained in the foregoing definition to the contrary, an investment
may still be a Newco Investment if it provides for (i) guaranties of completion,
(ii) guaranties of payment (which shall be included in Consolidated Total
Liabilities), (iii) environmental guaranties and indemnities, and/or (iv) other
typical recourse carve-outs from otherwise long-term, non-recourse debt, such as
for fraud, waste, misappropriation of proceeds and material misrepresentations.


Non-Material Breach. A (i) breach of a representation or warranty or covenant
contained in §6 or §7 (other than §7.1), (ii) breach of any other representation
or warranty or covenant as to which such term “Non-Material Breach” is
specifically applied, or (iii) Permitted Event; but only to the extent any such
breach under (i) or (ii) or an event under (iii) (other than §7.1), neither (A)
singularly or in conjunction with any other existing breaches or events under
(iii), materially adversely affect the business, properties or financial
condition of (x) MCRC; (y) MCRLP; or (z) the Borrower, the Guarantors and their
Subsidiaries, taken as whole nor (B) singularly or in conjunction with any other
existing breaches or events under (iii), materially adversely affect the ability
of (x) MCRC; (y) MCRLP; or (z) the Borrower, the Guarantors and their
Subsidiaries, taken as a whole, to fulfill the obligations to the Lenders under
the Loan Documents (including, without limitation, the repayment of all amounts
outstanding under the Loans, together with interest and charges thereon, when
first due) nor (C) has been identified in this Agreement specifically as a
matter that does not constitute a Non-Material Breach. During the continuance of
any Permitted Event, the Real Estate (including Unencumbered Property) and other
assets of any affected Guarantor shall be excluded from asset (but not
liability) and income (but not loss) calculation under §9 which exclusions shall
be evidenced in all compliance certificates provided as required by this
Agreement.


A breach or event which may constitute a Non-Material Breach shall be identified
when first known to the Borrower, any Guarantor or Subsidiary on the next
compliance certificate required to be delivered to the Lenders pursuant to the
terms of this Agreement; provided that the identification of such breach or
event as a Non-Material Breach by the Borrower, any Guarantor or any Subsidiary
shall not be binding on the Lenders.


Note Record. A Record with respect to the Notes.


Notes. Collectively, the separate promissory notes of the Borrower in favor of
each Lender in substantially the form of Exhibit A hereto, in the aggregate
principal amount of the Total Commitment, dated as of the date hereof or as of
such later date as any Person becomes a Lender under this Agreement, and
completed with appropriate insertions, as each of such notes may be amended
and/or restated from time to time.


Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders and the Administrative Agent,
individually or collectively, under this Agreement or any of the other Loan
Documents or in respect of any

17

--------------------------------------------------------------------------------



of the Loans or the Notes or other instruments at any time evidencing any
thereof, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.


Operating Subsidiaries. Those Subsidiaries of the Borrower that, at any time of
reference, provide management, construction, design or other services (excluding
any such Subsidiary which may provide any such services which are only
incidental to that Subsidiary’s ownership of one or more Real Estate), and any
successors or assigns of their respective businesses and/or assets which are
Subsidiaries of the Borrower or the Guarantors.


Other Investment. An investment made by the Borrower, any Guarantor or any
Subsidiary which has been or is designated by the Borrower at the time of
investment or from time to time as an “Other Investment” (including an
investment company but excluding the Newco Investment); provided that (a) such
investment would not jeopardize MCRC’s status as a REIT, (b) subject to the next
sentence, such investment is Without Recourse to the Person making such
investment and the liability of the Person making such investment is limited
solely (including in any insolvency proceeding affecting such Person) to the
amount so invested, (c) if the Person making such investment exercises any
management or control responsibilities, such management and/or control shall be
exercised through a so-called “bankruptcy-remote entity” and (d) such investment
complies with the requirements of §9.8(b) hereof. Notwithstanding anything
contained in the foregoing definition to the contrary, an investment may still
be an Other Investment if it provides for (i) guaranties of completion, (ii)
guaranties of payment (which shall be included in Consolidated Total
Liabilities), (iii) environmental guaranties and indemnities, and/or (iv) other
typical recourse carve-outs from otherwise long-term, non-recourse debt, such as
for fraud, waste, misappropriation of proceeds and material misrepresentations.


Partially-Owned Entity(ies). Any of the partnerships, joint ventures and other
entities owning real estate assets (other than an Other Investment or the Newco
Investment) in which MCRLP and/or MCRC collectively, directly or indirectly
through its full or partial ownership of another entity, own less than 100% of
the equity interests, whether or not such entity is required in accordance with
GAAP to be consolidated with MCRLP for financial reporting purposes.


PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.


Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate.


Permitted Event. The exclusion of a Guarantor (other than MCRC) or any other
Subsidiary or Operating Subsidiary as a Credit Party by the Borrower solely for
the purposes of the proceedings of a bankruptcy filed by or against such Person
and involving for all

18

--------------------------------------------------------------------------------



creditors of such bankruptcy a total Indebtedness which is in an amount
permitted within §12.1(f)(i) cumulatively with any other then pending Permitted
Event or other matter affecting §12.1(f)(i). For purposes of a Permitted Event,
the term “bankruptcy” shall include all actions or proceedings described in
§12.1(g) or §12.1(h). The Borrower may exercise the provisions of §12.1 (last
paragraph) for Permitted Event(s) provided such exercise shall not allow for a
breach of the limitation on Permitted Events relating to §12.1(f)(i) or
otherwise cause a Default or Event of Default.


Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.


Person. Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).


Project Costs. With respect to Construction-In-Process, the actual project cost
of such Construction-In-Process shown on schedules submitted to the
Administrative Agent from time to time; provided that for
Construction-In-Process owned by any Partially-Owned Entity, the Project Cost of
such Construction-In-Process shall be the Borrower’s or its subsidiaries’
pro-rata share of the actual project cost of such Construction-In-Process (based
on the greater of (x) the Borrower’s or its subsidiaries’ percentage equity
interest in such Partially-Owned Entity or (y) the Borrower’s or its
subsidiaries’ obligation to provide, or liability for providing, funds to such
Partially-Owned Entity).


Public Debt. Unsecured Indebtedness, not subordinated to the Obligations (or to
the holders thereof), issued by the Borrower and which is either (a) in
offerings registered under the Securities Act of 1933, as amended, or in
transactions exempt from registration pursuant to rule 144A or Regulation B
thereunder or listed on non-U.S. securities exchanges or (b) pursuant to the
Indenture dated as of March 16, 1999 by and between the Borrower, MCRC and
Wilmington Trust Company, a Delaware banking corporation as trustee, or any
successor trustee or assignee thereof (collectively, the “Trustee”), as
supplemented by Supplemental Indenture No. 1 dated as of the same date between
the Borrower and the Trustee, and by Supplemental Indenture No. 2 dated as of
August 2, 1999 between the Borrower and the Trustee, and by Supplemental
Indenture No. 3 dated as of December 21, 2000 between the Borrower and the
Trustee, and by Supplemental Indenture No. 4 dated as of January 29, 2001
between the Borrower and the Trustee, and by Supplemental Indenture No. 5 dated
as of December 20, 2002 between the Borrower and the Trustee, and by
Supplemental Indenture No. 6 dated as of March 14, 2003 between the Borrower and
the Trustee, and by Supplemental Indenture No. 7 dated as of June 12, 2003
between the Borrower and the Trustee, and by Supplemental Indenture No. 8 dated
as of February 9, 2004 between the Borrower and the Trustee, and by Supplemental
Indenture No. 9 dated as of March 22, 2004 between the Borrower and the Trustee
and by Supplemental Indenture No. 10 dated as of January 25, 2005 between the
Borrower and the Trustee, and by Supplemental Indenture No. 11 dated as of April
15, 2005 between the Borrower and the Trustee, and by Supplemental Indenture No.
12 dated as of November 30, 2005 between the Borrower and the Trustee, and by
Supplemental Indenture No. 13 dated as of January 24,

19

--------------------------------------------------------------------------------



2006 between the Borrower and the Trustee, and as the Indenture may be further
supplemented and/or amended from time to time.


RCRA. See §6.18.


Real Estate. The fixed and tangible properties consisting of land, buildings
and/or other improvements owned or ground-leased as a lessee by the Borrower, by
any Guarantor or by any other entity in which the Borrower is the holder of an
equity interest (other than Other Investments or the Newco Investment) at the
relevant time of reference thereto, including, without limitation, (i) the
Unencumbered Properties at such time of reference, and (ii) the real estate
assets owned or ground-leased as a lessee by each of the Partially-Owned
Entities at such time of reference.


Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.


Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., by reason of a guaranty or
contribution obligation, by operation of law or by reason of such Person’s being
a general partner of such obligor).


Reinstated Commitment. See §2.1.


REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.


Release. See §6.18(c)(iii).


Required Lenders. The Lenders holding sixty-six and two-thirds percent (66-2/3%)
of the sum of the aggregate outstanding principal amount of the Loans and the
aggregate unused (and available) Commitments of all Lenders on such date; and
provided further that if any Lender shall be a Delinquent Lender at such time,
then there shall be excluded from the determination of Required Lenders the
amount of the Commitment and Loans of such Lender, as applicable, at such time.


Revised Adjusted Unencumbered Property NOI. With respect to any fiscal period
for any Unencumbered Property, Adjusted Unencumbered Property NOI for such
Unencumbered Property for such period; minus (a) interest income relating to
such Unencumbered Property and (b) a management fee reserve in an amount equal
to three percent (3%) of total revenue (after deduction of interest income of
such Unencumbered

20

--------------------------------------------------------------------------------



Property for such period); plus (i) actual general and administrative expenses
to the extent included in Adjusted Unencumbered Property NOI relating to such
Unencumbered Property for such period and (ii) actual management fees relating
to such Unencumbered Property for such period.


Revised Consolidated Adjusted Net Income. For any period, Consolidated Adjusted
Net Income for such period; minus (a) interest income and (b) a management fee
reserve in an amount equal to three percent (3%) of consolidated total revenue
(after deduction of interest income of MCRC, the Borrower and their respective
Subsidiaries for such period), plus (i) actual general and administrative
expenses for such period to the extent included in Consolidated Adjusted Net
Income and (ii) actual management fees relating to Real Estate for such period.


Revolving Credit Agreement. The Second Amended and Restated Revolving Credit
Agreement dated as of November 23, 2004 among the Borrower, JPMorgan and the
other lenders party thereto, and JPMorgan as administrative agent for such
lenders, as modified by the Extension and Modification Agreement dated as of
September 16, 2005 and the Second Modification Agreement dated as of July 14,
2006.


Revolving Credit Facility. The revolving credit facility evidenced by the
Revolving Credit Agreement.


S&P. Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., and its
successors.


SARA. See §6.18.


SEC Filings. Collectively, (a) the MCRC’s Annual Report on Forms 10-K and 10-K/A
for the year ended December 31, 2005, filed with the Securities and Exchange
Commission (the “SEC”) pursuant to the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and (b) MCRC’s Quarterly Report on Form 10-Q for
the fiscal quarter ended September 30, 2006, filed with the SEC pursuant to the
Exchange Act.


subsidiary. Any entity required to be consolidated with its direct or indirect
parent in accordance with GAAP.


Subsidiary. Any corporation, association, partnership, limited liability
company, trust, or other business entity of which the designated parent shall at
any time own directly, or indirectly through a Subsidiary or Subsidiaries, at
least a majority (by number of votes or controlling interests) of the
outstanding voting interests or at least a majority of the economic interests
(including, in any case, the Operating Subsidiaries and any entity required to
be consolidated with its designated parent in accordance with GAAP; but, in any
case, specifically excluding any Other Investments or the Newco Investment).

21

--------------------------------------------------------------------------------



Subsidiary Guarantor. Any Guarantor other than MCRC. The Subsidiary Guarantors
on the Closing Date are listed on Schedule SG hereto.


Subsidiary Guaranty. The Guaranty made by the Subsidiary Guarantors in favor of
the Administrative Agent and the Lenders in substantially the form of Exhibit B
hereto, pursuant to which the Subsidiary Guarantors jointly and severally
guaranty the unconditional payment and performance of the Obligations.


Subsidiary Guaranty Proceeds. See §5.2.


Synthetic Lease. Any lease which is treated as an operating lease under GAAP and
as a loan or financing for U.S. income tax purposes.


Third Debt Rating. MCRLP’s long term unsecured, non-credit enhanced debt rating
from a Third Rating Agency.


Third Rating Agency. Fitch or another nationally-recognized rating agency (other
than S&P or Moody’s) reasonably satisfactory to the Administrative Agent.


Total Commitment. The sum of the Commitments of the Lenders, which shall equal
$350,000,000, as the same may be reinstated in accordance with §2.1 or reduced
or terminated in accordance with §2.11.


Type. As to any Loan, its nature as a Alternate Base Rate Loan or a LIBOR Rate
Loan.


Unanimous Lender Approval. The written consent of each Lender that is a party to
this Agreement at the time of reference.


Unencumbered Property. Any Real Estate located in the United States that on any
date of determination: (a) is not subject to any Liens (including any such Lien
imposed by the organizational documents of the owner of such asset, but
excluding Permitted Liens other than those listed in §8.2(iii) and §8.2(x)), as
certified to his knowledge by an officer of the Borrower on the Closing Date or
such later date on which such Real Estate becomes an Unencumbered Property, (b)
is not the subject of a Disqualifying Environmental Event, as certified to his
knowledge by an officer of the Borrower on the Closing Date or such later date
on which such Real Estate becomes an Unencumbered Property (which certification
may be based on third party reports) (c) has been improved with a Building or
Buildings which (1) have been issued a certificate of occupancy (where
available) or is otherwise lawfully occupied for its intended use, and (2) are
fully operational, including in each case, an Unencumbered Property that is
being renovated and such renovation is proceeding to completion without undue
delay from Permit denial, construction delays or otherwise, (d) is not in
violation of the covenant set forth in §7.9 hereof, (e) is wholly owned or
ground-leased under an Eligible Ground Lease by the Borrower or a Guarantor that
is a wholly

22

--------------------------------------------------------------------------------



owned Subsidiary, and (f) has not been the subject of an event or occurrence
that has had a Material Adverse Effect on such Guarantor.


Unimproved Non-Income Producing Land. Any Real Estate consisting of raw land
which is unimproved by Buildings and does not generate any rental income or
other income for MCRC or the Borrower or any of their respective Subsidiaries.


Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of unrestricted cash then held by the Borrower or
any of its Subsidiaries and (b) the aggregate amount of unrestricted cash
equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries. As used in this definition, (i) “unrestricted” means the
specified asset is not subject to any Liens in favor of any Person and (ii)
“cash equivalents” includes overnight deposits and also means that such asset
has a liquid, par value in cash and is convertible to cash within 3 months.
Notwithstanding anything contained herein to the contrary, the term Unrestricted
Cash and Cash Equivalents shall not include the Commitments of the Lenders to
make Loans under the Revolving Credit Facility or any other commitments from
which the access to such cash or cash equivalents would create Indebtedness.


Unsecured Indebtedness. All Indebtedness of any Person that is not secured by a
Lien on any asset of such Person.


wholly-owned Subsidiary. Any Subsidiary (a) of which MCRLP and/or MCRC shall at
any time own directly or indirectly through a Subsidiary or Subsidiaries at
least a controlling majority (by number of votes or controlling interests) of
the outstanding voting interests and one hundred percent (100%) of the economic
interests, of which at least ninety-five percent (95%) of the economic interests
shall be owned by MCRLP and (b) of which MCRC directly or indirectly (through
wholly-owned Subsidiaries) acts as sole general partner or managing member;
provided that the Subsidiary Guarantors shall be wholly-owned Subsidiaries.


“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate or
other specifically identified asset only, subject to such limited exceptions to
the non-recourse nature of such obligation or liability, such as fraud,
misappropriation, misapplication and environmental indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability.


§1.2. Rules of Interpretation.


(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms (and so amended, modified or supplemented in accordance with this
Agreement) or the terms of this Agreement.

23

--------------------------------------------------------------------------------





(ii) The singular includes the plural and the plural includes the singular.


(iii) A reference to any law includes any amendment or modification to such law.


(iv) A reference to any Person includes its permitted successors and permitted
assigns.


(v) Accounting terms (a) not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer and (b) shall not provide for double counting of items included
within such term.


(vi) The words “include”, “includes” and “including” are not limiting.


(vii) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in New York, have the
meanings assigned to them therein.


(viii) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.


(ix) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.


(x) Any provision granting any right to the Borrower or any Guarantor during the
continuance of (a) an Event of Default shall not modify, limit, waive or estopp
the rights of the Lenders during the continuance of such Event of Default,
including the rights of the Lenders to accelerate the Loans under §12.1 and the
rights of the Lenders under §§12.2 or 12.3, or (b) a Default, shall not extend
the time for curing same or modify any otherwise applicable notice regarding
same.


(xi) As applied to Real Estate, the word “owns” includes the ownership of the
fee interest in such Real Estate or the tenant’s interest in a ground lease of
such Real Estate.


§2. THE TERM LOAN FACILITY.


§2.1. Commitment to Lend. Subject to the terms and conditions set forth in this
Agreement, each Lender hereby severally and not jointly agrees to make a term
loan in Dollars (the “Initial Term Loan” and collectively with any Additional
Term Loans (as defined below), the “Term Loans”) to the Borrower on the Initial
Funding Date, in an amount equal to such Lender's Commitment Percentage of the
principal amount of

24

--------------------------------------------------------------------------------



$350,000,000 (or such lesser amount as shall be requested by the Borrower). The
aggregate amount of the Initial Term Loans to be made hereunder shall not exceed
$350,000,000. The Initial Term Loan shall be made by the Lenders simultaneously
and proportionately to their respective Commitment Percentages, it being
understood that no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make the Initial Term Loan hereunder nor
shall the Initial Term Loan of any Lender be increased or decreased as a result
of any such failure. The Commitments shall expire on the earlier of (i) the date
on which the Initial Term Loan is made and (ii) December 4, 2006; provided that
if a portion of the Loans have been repaid in accordance with §2.10(c), then the
Commitments shall be reinstated to the extent of and in an amount equal to the
portion of the Loans so repaid (the “Reinstated Commitments”) and such
Reinstated Commitments shall be available for reborrowing in accordance with the
next paragraph.


Subject to the terms and conditions set forth in this Agreement, each Lender
hereby severally and not jointly agrees to make an additional term loan in a
single draw in Dollars (the “Additional Term Loan”) to the Borrower on the
Additional Funding Date, in an amount equal to such Lender's Commitment
Percentage of the principal amount of the Reinstated Commitments as shall be
requested by the Borrower. The amount of the Additional Term Loan shall not
exceed the amount of the Reinstated Commitments, and the aggregate outstanding
amount of the Term Loans (after giving effect to such Additional Term Loan)
shall not exceed $350,000,000. The Additional Term Loan shall be made by the
Lenders simultaneously and proportionately to their respective Commitment
Percentages, it being understood that no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make an Additional Term
Loan hereunder nor shall the Additional Term Loan of any Lender be increased or
decreased as a result of any such failure. The Reinstated Commitment shall
expire on the earlier of (i) the date on which the Additional Term Loan is made
and (ii) January 31, 2007.


Each request for a Loan made pursuant to §2.5 hereof shall constitute a
representation and warranty by the Borrower that the conditions set forth in §10
have been satisfied as of the Closing Date and that the conditions set forth in
§11 have been satisfied on the date of such request and will be satisfied on the
proposed Drawdown Date of the requested Loan, provided that the making of such
representation and warranty by the Borrower shall not limit the right of any
Lender not to lend if such conditions have not been met. No Loan shall be
required to be made by any Lender unless all of the conditions contained in §10
have been satisfied as of the Closing Date and all of the conditions set forth
in §11 have been met at the time of any request for a Loan.


§2.2. [Reserved].


§2.3. The Notes. The Loans shall be evidenced by the Notes. A Note shall be
payable to the order of each Lender in an aggregate principal amount equal to
such Lender’s Commitment. The Borrower irrevocably authorizes each Lender to
make or cause to be made, at or about the time of the Drawdown Date of any Loan
or at the time of receipt of any payment of principal on such Lender’s Notes, an
appropriate notation on such Lender’s Note Record reflecting the making of such
Loan or (as the case may be) the receipt of such

25

--------------------------------------------------------------------------------



payment. The outstanding amount of the Loans set forth on such Lender’s Note
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to such Lender, but the failure to record, or any error in so recording,
any such amount on such Lender’s Note Record shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on any Note when due. The Administrative Agent hereby
agrees to provide the Borrower with a statement concerning the outstanding
amount of the Loans, in reasonable detail, on a monthly basis. Although each
Note shall be dated the Closing Date, interest in respect thereof shall be
payable only for the periods during which the Loans evidenced thereby to the
Borrower are outstanding, and although the stated amount of such Notes shall be
equal to the Total Commitment as of the date hereof, such Notes shall be
enforceable, with respect to obligations of the Borrower to pay the principal
amount thereof, only to the extent of the unpaid principal amount of the Loans
to them as of any date of determination.


§2.4. Interest on Loans; Fees.


(a) Interest on Alternate Base Rate Loans. Except as otherwise provided in §4.9,
each Alternate Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto (unless earlier paid in accordance with §2.9) at a rate equal to
the Alternate Base Rate plus the Applicable Margin for Alternate Base Rate
Loans, if any.


(b) Interest on LIBOR Rate Loans. Except as otherwise provided in §4.9, each
LIBOR Rate Loan shall bear interest for the period commencing with the Drawdown
Date thereof and ending on the last day of the Interest Period with respect
thereto (unless earlier paid in accordance with §2.9) at a rate equal to the
LIBOR Rate determined for such Interest Period plus the Applicable Margin for
LIBOR Rate Loans.


(c) Interest Payments. The Borrower unconditionally promises to pay interest on
each Loan in arrears on each Interest Payment Date with respect thereto.


(d) Fees. The Borrower shall pay the fees as set forth in the Fee Letter.


§2.5. Requests for Loans.


The following provisions shall apply to the request by the Borrower for a Loan:


(i) The Borrower shall submit a Completed Loan Request to the Administrative
Agent as provided in this §2.5. Such Completed Loan Request shall be irrevocable
and binding on the Borrower and shall obligate the Borrower to accept the Loans
requested from the Lenders on the proposed Drawdown Date.


(ii) Each Completed Loan Request may be delivered by the Borrower to the
Administrative Agent by 12:00 p.m. noon (New York City time) on any Business
Day. Such delivery shall be made at least by 12:00 p.m. noon (New York time) on

26

--------------------------------------------------------------------------------



the proposed Drawdown Date of any Alternate Base Rate Loan, and at least three
(3) Business Days prior to the proposed Drawdown Date of any LIBOR Rate Loan.


(iii) Each Completed Loan Request shall include a completed writing in the form
of Exhibit C hereto specifying: (1) the principal amount of the Loan requested,
(2) the proposed Drawdown Date of such Loan, (3) the Interest Period applicable
to such Loan, and (4) the Type of such Loan being requested.


(iv) No Lender shall be obligated to fund any Loan unless:


(a) a Completed Loan Request has been timely received by the Administrative
Agent as provided in subsection (i) above; and


(b) both before and after giving effect to the Loan to be made pursuant to the
Completed Loan Request, all of the conditions contained in §10 shall have been
satisfied as of the Closing Date and all of the conditions set forth in §11
shall have been met, including, without limitation, the condition under §11.1
that there be no Default or Event of Default under this Agreement; and


(c) the Administrative Agent shall have received a certificate in the form of
Exhibit D hereto signed by the chief financial officer or senior vice president
of finance or other thereon designated officer of the Borrower setting forth
computations evidencing compliance with the covenants contained in §§9.1 and 9.6
on a pro forma basis after giving effect to such requested Loan (including, to
the extent necessary to evidence compliance thereunder, the estimated results
for all Real Estate to be acquired with the proceeds of such requested Loan),
and, certifying that, both before and after giving effect to such requested
Loan, no Default or Event of Default exists or will exist under this Agreement
or any other Loan Document, and that after taking into account such requested
Loan, no Default or Event of Default will exist as of the Drawdown Date or
thereafter.


(v) The Administrative Agent will cause the Completed Loan Request (and the
Certificate in the form of Exhibit D) to be delivered to each Lender in
accordance with §14.12 and in any event on the same day that such request is
received by the Administrative Agent (in the case of an Alternate Base Rate
Loan) and on the same day or the Business Day following the day a Completed Loan
Request is received by the Administrative Agent (in the case of a LIBOR Rate
Loan).


§2.6. Conversion Options.


(a) The Borrower may elect from time to time by delivering a Conversion Request
in the form of Exhibit L to convert all or a portion of any outstanding Loan to
a

27

--------------------------------------------------------------------------------



Loan of another Type, provided that (i) with respect to any such conversion of a
LIBOR Rate Loan to an Alternate Base Rate Loan, the Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
such election; (ii) with respect to any such conversion of an Alternate Base
Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Administrative Agent
at least three (3) LIBOR Business Days prior written notice of such election;
(iii) with respect to any such conversion of a LIBOR Rate Loan into a Alternate
Base Rate Loan, such conversion shall only be made on the last day of the
Interest Period with respect thereto unless the Borrower pays the related LIBOR
Breakage Costs at the time of such conversion and (iv) no Loan may be converted
into a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of outstanding Loans of any Type may be converted
into a Loan of another Type as provided herein, provided that any partial
conversion shall be in an aggregate principal amount of $2,000,000 or a integral
multiple of $500,000 in excess thereof. Each Conversion Request relating to the
conversion of a Alternate Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrower.


(b) Any Loan of any Type may be continued as such upon the expiration of the
Interest Period with respect thereto (i) in the case of Alternate Base Rate
Loans, automatically and (ii) in the case of LIBOR Rate Loans by compliance by
the Borrower with the notice provisions contained in §2.6(a) or (c); provided
that no LIBOR Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing but shall be automatically converted to a
Alternate Base Rate Loan on the last day of the first Interest Period relating
thereto ending during the continuance of any Default or Event of Default. The
Administrative Agent shall notify the Lenders promptly when any such automatic
conversion contemplated by this §2.6(b) is scheduled to occur.


(c) In the event that the Borrower does not notify the Administrative Agent of
its election hereunder with respect to the continuation of any LIBOR Rate Loan
as such, the affected LIBOR Rate Loan shall automatically be continued as a
LIBOR Rate Loan with an Interest Period of one (1) month at the end of the
applicable Interest Period other than during the continuance of a Default or
Event of Default, in which case it will be continued as a Alternate Base Rate
Loan at the end of the applicable Interest Period. In such event, the Borrower
shall be deemed to have requested a LIBOR Rate Loan hereunder and shall be
subject to all provisions of this Agreement relating to LIBOR Rate Loans,
including, without limitation, those set forth in §§4.5, 4.6, and 4.8 hereof.


(d) The Borrower may not request or elect a LIBOR Rate Loan pursuant to §2.5,
elect to convert a Alternate Base Rate Loan to a LIBOR Rate Loan pursuant to
§2.6(a), elect to continue a LIBOR Rate Loan pursuant to §2.6(b) or have
continued a LIBOR Rate Loan pursuant to §2.6(c) if, after giving effect thereto,
there would be greater than three (3) LIBOR Rate Loans then outstanding. Any
Loan Request for a LIBOR Rate Loan that would create greater than three (3)
LIBOR Rate Loans outstanding shall be deemed to be a Loan Request for a
Alternate Base Rate Loan.

28

--------------------------------------------------------------------------------



§2.7. Funds for Loans.


(a) Subject to the other provisions of this §2, not later than 12:00 p.m. (New
York City time) on the proposed Drawdown Date of any Loan, each of the Lenders
will make available to the Administrative Agent, at the Administrative Agent’s
Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loan; provided that each
Lender shall provide notice to the Administrative Agent of its intent not to
make available its Commitment Percentage of any requested Loan as soon as
possible after receipt of any Completed Loan Request, and in any event not later
than 4:00 p.m. (New York City time) on (x) the Business Day prior to the
Drawdown Date of any requested Alternate Base Rate Loan and (y) the third
Business Day prior to the Drawdown Date of any requested LIBOR Rate Loan. Upon
receipt from each Lender of such amount, the Administrative Agent will make
available to the Borrower, in the Borrower’s account with the Administrative
Agent or as otherwise directed to the Administrative Agent by the Borrower, the
aggregate amount of such Loan made available to the Administrative Agent by the
Lenders; all such funds received by the Administrative Agent by the times set
forth above will be made available to the Borrower not later than 2:00 p.m. on
the same Business Day. Funds received after such time will be made available by
not later than 12:00 p.m. on the next Business Day. The Administrative Agent
hereby agrees to promptly provide the Borrower with a statement confirming the
particulars of each LIBOR Rate Loan, in reasonable detail, when each such Loan
is made. The failure or refusal of any Lender to make available to the
Administrative Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Loan shall not relieve any
other Lender from its several obligation hereunder to make available to the
Administrative Agent the amount of its Commitment Percentage of any requested
Loan but in no event shall the Administrative Agent (in its capacity as
Administrative Agent) have any obligation to make any funding or shall any
Lender be obligated to fund more than its Commitment Percentage of the requested
Loan or to increase its Commitment Percentage on account of such failure or
otherwise.


(b) The Administrative Agent may, unless notified to the contrary by any Lender
prior to a Drawdown Date, assume that such Lender has made available to the
Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Loan to be made on such Drawdown Date, and the
Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrower a corresponding amount. If any
Lender makes available to the Administrative Agent such amount on a date after
such Drawdown Date, such Lender shall pay to the Administrative Agent on demand
an amount equal to the product of (i) the average, computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, multiplied by (ii) the amount of such
Lender’s Commitment Percentage of such Loan, multiplied by (iii) a fraction, the
numerator of which is the number of days that elapsed from and including such
Drawdown Date to the date on which the amount of such Lender’s Commitment
Percentage of such Loan shall become immediately available to the Administrative
Agent, and the denominator of which is

29

--------------------------------------------------------------------------------



360. A statement of the Administrative Agent submitted to such Lender with
respect to any amounts owing under this paragraph shall be prima facie evidence
of the amount due and owing to the Administrative Agent by such Lender. If the
amount of such Lender’s Commitment Percentage of such Loans is not made
available to the Administrative Agent by such Lender within three (3) Business
Days following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrower on demand, with interest thereon at the
rate per annum applicable to the Loans made on such Drawdown Date.


§2.8. Repayment of Loans at Maturity. The Borrower promises to pay on the
Maturity Date, and there shall become absolutely due and payable on the Maturity
Date, all unpaid principal of the Loans outstanding on such date, together with
any and all accrued and unpaid interest thereon, and any and all other unpaid
amounts due under this Agreement, the Notes or any other of the Loan Documents.


§2.9. Optional Repayments of Loans. The Borrower shall have the right, at its
election, to prepay the outstanding amount of the Loans, in whole or in part, at
any time without penalty or premium; provided that the outstanding amount of any
LIBOR Rate Loans may not be prepaid unless the Borrower pays any LIBOR Breakage
Costs for each LIBOR Rate Loan so prepaid at the time of such prepayment. The
Borrower shall give the Administrative Agent, no later than 11:00 a.m., New York
City time, at least one (1) Business Day’s prior written notice of any
prepayment pursuant to this §2.9 of any Alternate Base Rate Loans, and at least
three (3) LIBOR Business Days’ notice of any proposed prepayment pursuant to
this §2.9 of LIBOR Rate Loans, specifying the proposed date of prepayment of
Loans and the principal amount to be prepaid. Each such partial prepayment shall
be in an amount of $2,000,000 or integral multiple of $500,000 in excess thereof
or, if less, the outstanding balance of the Loans then being repaid, shall be
accompanied by the payment of all charges outstanding on all Loans so prepaid
and of all accrued interest on the principal prepaid to the date of payment.
Amounts repaid pursuant to this §2.9 may not be reborrowed.


§2.10.  Mandatory Prepayments.  (a) The Borrower shall, on the date of receipt
of any Net Cash Proceeds by MCRC, the Borrower or their respective Subsidiaries
from (a) the sale, lease, transfer or other disposition of any assets of MCRC,
the Borrower or their respective Subsidiaries (other than any sale, lease,
transfer or other disposition of assets for Net Cash Proceeds in the aggregate
not to exceed $25,000,000 during the term of this Agreement), (b) the incurrence
or issuance by MCRC, the Borrower or their respective Subsidiaries of any
Indebtedness (other than borrowings under the Revolving Credit Facility);
provided, however, that if any Indebtedness is incurred for a particular
acquisition or transaction and such acquisition or transaction is either unwound
or not consummated, then the Net Cash Proceeds of such Indebtedness shall be
used to pay back the lender of such Indebtedness, or (c) the issuance and sale
by MCRC, the Borrower or their respective Subsidiaries of any Equity Interests
for cash, prepay the Loans in an aggregate amount equal to such Net Cash
Proceeds. The Borrower shall make such prepayment together with all

30

--------------------------------------------------------------------------------



accrued interest on the amount prepaid. Notwithstanding the foregoing, (1) the
Borrower shall not be required to make the prepayment described in clause (a) if
and to the extent that the Borrower uses such Net Cash Proceeds to purchase
other real property assets, in a bona fide, qualified, deferred exchange under
§1031 of the Code, provided that (i) the Borrower shall deposit all such Net
Cash Proceeds of sale or other disposition, until required in connection with
the purchase of a property, with a qualified intermediary reasonably acceptable
to the Administrative Agent and (ii) such qualified intermediary shall be
instructed to pay such net proceeds to the Administrative Agent on behalf of the
Lenders in the event that either (x) such other real property assets are not
identified within 45 days of such sale, or (y) such purchase does not occur
within 180 days of such sale and (2) if MCRC, the Borrower or their respective
Subsidiaries receives Net Cash Proceeds from the sale of the Real Estate located
at 795 Folsom Street in San Francisco, California that would otherwise be
required to be used to prepay the Loans, the Borrower may elect to retain such
Net Cash Proceeds if it instead reduces the Total Commitment pursuant to §2.11
in an amount equal to such Net Cash Proceeds that would have otherwise been used
to prepay the Loans. Amounts repaid pursuant to this §2.10(a) may not be
reborrowed.


(b) If any transaction to which the Borrower applies the proceeds of the Loans
does not close for any reason, or if the Borrower uses the proceeds of the Loans
to make a deposit on any transaction (whether into an escrow account or
otherwise) and such deposit is thereafter returned or refunded to MCRC, the
Borrower or their respective Subsidiaries, then in each case, the Borrower
shall, on the date such proceeds are returned to MCRC, the Borrower or any of
their respective Subsidiaries, prepay the Loans in an aggregate amount equal to
such returned amount. Amounts repaid pursuant to this §2.10(b) may not be
reborrowed.


(c) As soon as possible after the Initial Funding Date, the Borrower shall
borrow $200,000,000 under the Revolving Credit Facility, and the Borrower shall,
on the date such loan proceeds are received by it, prepay $200,000,000 of the
principal amount of the Loans. Amounts repaid pursuant to this §2.10(c) may be
reborrowed in accordance with §2.1.




§2.11.  Reduction of Total Commitment.  
The Borrower shall have the right at any time and from time to time upon written
notice to the Administrative Agent not later than 5:00 p.m. (New York time) on
the reduction or termination date (if prior to December 6, 2006, or one (1)
Business Day notice, if thereafter) to reduce by $10,000,000 or an integral
multiple thereof or terminate entirely the unborrowed portion of the Total
Commitment (including any Reinstated Commitments), whereupon the Commitments of
the Lenders shall be reduced pro rata in accordance with their respective
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated. Promptly after receiving any notice of the Borrower
delivered pursuant to this §2.11, the Administrative Agent will notify the
Lenders of the substance thereof. No reduction of the Commitments may be
reinstated.

31

--------------------------------------------------------------------------------



§3.  [RESERVED].  


§4. CERTAIN GENERAL PROVISIONS.


§4.1.  Funds for Payments.


(a) All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the
Administrative Agent, for the respective accounts of the Lenders or (as the case
may be) the Administrative Agent, at the Administrative Agent’s Head Office, in
each case in Dollars and in immediately available funds.


(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders or (as the case may be) the
Administrative Agent, on the date on which such amount is due and payable
hereunder or under such other Loan Document, such additional amount in Dollars
as shall be necessary to enable the Lenders to receive the same net amount which
the Lenders would have received on such due date had no such obligation been
imposed upon the Borrower. The Borrower will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Borrower
hereunder or under such other Loan Document.


§4.2.  Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
outstanding amount of the Loans as reflected on the Note Records from time to
time shall constitute prima facie evidence of the principal amount thereof.


§4.3.  Inability to Determine LIBOR Rate. In the event, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the
Administrative Agent shall reasonably determine that adequate and reasonable
methods do not exist for ascertaining the LIBOR Rate that would otherwise
determine the rate of interest to be applicable to any LIBOR Rate Loan during
any Interest Period, the Administrative Agent shall forthwith give notice of
such determination (which shall be conclusive and binding on the Borrower) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
LIBOR Rate

32

--------------------------------------------------------------------------------



Loans shall be automatically withdrawn and shall be deemed a request for
Alternate Base Rate Loans, (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period thereof, become a Alternate Base
Rate Loan, and (c) the obligations of the Lenders to make LIBOR Rate Loans shall
be suspended until the Administrative Agent reasonably determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Administrative Agent shall so notify the Borrower and the Lenders.


§4.4.  Illegality. Subject to §§4.10 and 4.11 hereof, but notwithstanding any
other provisions herein, if any present or future law, regulation, treaty or
directive or change in the interpretation or application thereof shall make it
unlawful for any Lender to make or maintain LIBOR Rate Loans, such Lender shall
forthwith give notice of such circumstances (which shall be conclusive and
binding on the Borrower) to the Borrower and the other Lenders and thereupon (a)
the commitment of such Lender to make LIBOR Rate Loans or convert Alternate Base
Rate Loans to LIBOR Rate Loans shall forthwith be suspended and (b) such
Lender’s Commitment Percentage of LIBOR Rate Loans then outstanding shall be
converted automatically to Alternate Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law, all until such time as it is no longer
unlawful for such Lender to make or maintain LIBOR Rate Loans. Subject to §§4.10
and 4.11 hereof, the Borrower hereby agrees to promptly pay the Administrative
Agent for the account of such Lender, upon demand, any additional amounts
necessary to compensate such Lender for any costs incurred by such Lender in
making any conversion required by this §4.4 prior to the last day of an Interest
Period with respect to a LIBOR Rate Loan, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its LIBOR Rate Loans hereunder.


§4.5.  Additional Costs, Etc. Subject to §§4.10 and 4.11 hereof, if any present
or future applicable law, which expression, as used herein, includes statutes,
rules and regulations thereunder and interpretations thereof by any competent
court or by any governmental or other regulatory body or official charged with
the administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law), shall:


(a) subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Administrative Agent), or


(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to the Administrative Agent or any
Lender under this Agreement or the other Loan Documents, or

33

--------------------------------------------------------------------------------





(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or


(d) impose on any Lender or the Administrative Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, or any class of loans, letters of credit or
commitments of which any of the Loans or such Lender’s Commitment forms a part;


and the result of any of the foregoing is:


 
(i)  to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or
 
(ii)  to reduce the amount of principal, interest, or other amount payable to
such Lender or the Administrative Agent hereunder on account of such Lender’s
Commitment or any of the Loans, or


(iii)  to require such Lender or the Administrative Agent to make any payment or
to forego any interest or other sum payable hereunder, the amount of which
payment or foregone interest or other sum is calculated by reference to the
gross amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,


then; and in each such case arising or occurring in the immediately preceding
365 days from such demand, the Borrower will, within thirty (30) days after
demand made by such Lender or (as the case may be) the Administrative Agent at
any time and from time to time and as often as the occasion therefor may arise,
within the shorter of such maximum allowable period as permitted by law or such
Lender’s internal policies (but no longer than one year or the occurrence of the
Maturity Date, if sooner) pay to such Lender such additional amounts as such
Lender shall determine in good faith to be sufficient to compensate such Lender
for such additional cost, reduction, payment or foregone interest or other sum,
provided that such Lender is generally imposing similar charges on its other
similarly situated borrowers.


§4.6.  Capital Adequacy. Subject to §§4.10 and 4.11 hereof, if after the date
hereof any Lender or the Administrative Agent determines in good faith that (i)
the adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for banks or bank holding companies or any change in the
interpretation or application thereof by a court or governmental authority with
appropriate jurisdiction, or (ii) compliance by such Lender or

34

--------------------------------------------------------------------------------



the Administrative Agent or any Person controlling such Lender or the
Administrative Agent with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
Person regarding capital adequacy, has the effect of reducing the return on such
Lender’s or the Administrative Agent’s Commitment with respect to any Loans to a
level below that which such Lender or the Administrative Agent could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or the Administrative Agent’s then existing policies with respect
to capital adequacy and assuming full utilization of such entity’s capital) by
any amount deemed by such Lender or (as the case may be) the Administrative
Agent to be material, then such Lender or the Administrative Agent may notify
the Borrower of such fact. To the extent that the amount of such reduction in
the return on capital is not reflected in the Alternate Base Rate, the Borrower
agrees to pay such Lender or (as the case may be) the Administrative Agent the
amount of such reduction in the return on capital as and when such reduction is
determined, within thirty (30) days after presentation by such Lender or (as the
case may be) the Administrative Agent of a certificate in accordance with §4.7
hereof which certificate shall be presented within the shorter of such maximum
allowable period as permitted by law or such Lender’s internal policies (but no
longer than one year or the occurrence of the Maturity Date, if sooner). Each
Lender shall allocate such cost increases among its customers in good faith and
on an equitable basis.


§4.7.  Certificate. A certificate setting forth any additional amounts payable
pursuant to §§4.5 or 4.6 and a brief explanation of such amounts which are due,
submitted by any Lender or the Administrative Agent to the Borrower shall be
prima facie evidence that such amounts are due and owing.


§4.8.  Indemnity. In addition to the other provisions of this Agreement
regarding such matters, the Borrower agrees to indemnify the Administrative
Agent and each Lender and to hold the Administrative Agent and each Lender
harmless from and against any loss, cost or expense (including LIBOR Breakage
Costs, but excluding any loss of Applicable Margin on the relevant Loans) that
the Administrative Agent or such Lender may sustain or incur as a consequence of
(a) the failure by the Borrower to pay any principal amount of or any interest
on any LIBOR Rate Loans as and when due and payable, including any such loss or
expense arising from interest or fees payable by the Administrative Agent or
such Lender to lenders of funds obtained by it in order to maintain its LIBOR
Rate Loans, (b) the failure by the Borrower to make a borrowing or conversion
after the Borrower has given or is deemed pursuant to §2.6(c) to have given a
Completed Loan Request for a LIBOR Rate Loan or a Conversion Request to convert
a Alternate Base Rate Loan into a LIBOR Rate Loan, and (c) the making of any
payment of a LIBOR Rate Loan or the making of any conversion of any such Loan to
a Alternate Base Rate Loan on a day that is not the last day of the applicable
Interest Period with respect thereto, including interest or fees payable by the
Administrative Agent or a Lender to lenders of funds obtained by it in order to
maintain any such LIBOR Rate Loans.


§4.9.  Interest During Event of Default. During the continuance of an Event of
Default, outstanding principal and (to the extent permitted by applicable law)
interest on the

35

--------------------------------------------------------------------------------



Loans and all other amounts payable hereunder or under any of the other Loan
Documents shall bear interest at a rate per annum equal to four percent (4%)
above the rate otherwise then in effect until such amount shall be paid in full
(after as well as before judgment).


§4.10.  Reasonable Efforts to Mitigate.  
Each Lender agrees that as promptly as practicable after it becomes aware of the
occurrence of an event or the existence of a condition that would cause it to be
affected under §§4.4, 4.5 or 4.6, such Lender will give notice thereof to the
Borrower, with a copy to the Administrative Agent and, to the extent so
requested by the Borrower and not inconsistent with regulatory policies
applicable to such Lender, such Lender shall use reasonable efforts and take
such actions as are reasonably appropriate (including the changing of its
lending office or branch) if as a result thereof the additional moneys which
would otherwise be required to be paid to such Lender pursuant to such sections
would be reduced other than for de minimis amounts, or the illegality or other
adverse circumstances which would otherwise require a conversion of such Loans
or result in the inability to make such Loans pursuant to such sections would
cease to exist, and in each case if, as determined by such Lender in its sole
discretion, the taking such actions would not adversely affect such Loans.


§4.11.  Replacement of Lenders.  
If any Lender (an “Affected Lender”) (i) makes demand upon the Borrower for (or
if the Borrower is otherwise required to pay) amounts pursuant to §§4.4, 4.5 or
4.6, or (ii) is unable to make or maintain LIBOR Rate Loans as a result of a
condition described in §4.4, the Borrower may, within 90 days of receipt of such
demand, notice (or the occurrence of such other event causing the Borrower to be
required to pay such compensation or causing §4.4 to be applicable) as the case
may be, by notice (a “Replacement Notice”) in writing to the Administrative
Agent and such Affected Lender (A) request the Affected Lender to cooperate with
the Borrower in obtaining a replacement lender satisfactory to the
Administrative Agent and the Borrower (the “Replacement Lender”); (B) request
the non-Affected Lenders to acquire and assume all of the Affected Lender’s
Loans and Commitment, as provided herein, but none of such Lenders shall be
under an obligation to do so; or (C) designate a Replacement Lender which is an
Eligible Assignee and is reasonably satisfactory to the Administrative Agent
other than when an Event of Default has occurred and is continuing and
absolutely satisfactory to the Administrative Agent when an Event of Default has
occurred and is continuing. If any satisfactory Replacement Lender shall be
obtained, and/or any of the non-Affected Lenders shall agree to acquire and
assume all of the Affected Lender’s Loans and Commitment, and/or participate in
Letters of Credit, then such Affected Lender shall assign, in accordance with
§18, all of its Commitment, Loans, Notes and other rights and obligations under
this Agreement and all other Loan Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender; provided, however, that (x) such assignment shall be in accordance with
the provisions of §18, shall be without recourse, representation or warranty and
shall be on terms and conditions reasonably satisfactory to such Affected Lender
and such Replacement Lender and/or non-Affected Lenders, as the case may be, and
(y) prior to any such

36

--------------------------------------------------------------------------------



assignment, the Borrower shall have paid to such Affected Lender all amounts
properly demanded and unreimbursed under §§4.4, 4.5, 4.6 and 4.8.


§5. GUARANTIES.


§5.1. Guaranties. Each of the Guarantors will jointly and severally guaranty all
of the Obligations pursuant to its Guaranty. The Obligations are full recourse
obligations of the Borrower and each Guarantor, and all of the respective assets
and properties of the Borrower and each such Guarantor shall be available for
the payment in full in cash and performance of the Obligations (subject to
Permitted Liens and senior claims enforceable as senior in accordance with
applicable law, without the Lenders hereby agreeing to any such senior claim
that is otherwise prohibited by this Agreement). Other than during the
continuance of a Default or Event of Default, at the request of the Borrower,
the Guaranty of any Subsidiary Guarantor shall be released by the Administrative
Agent if and when all of the Real Estate owned or ground-leased by such
Subsidiary Guarantor shall cease (not thereby creating a Default or Event of
Default) to be owned by such Subsidiary Guarantor or by any other Borrower,
Guarantor, Subsidiary or other Affiliate of any of same, provided the foregoing
shall never permit the release of MCRC.
 
§5.2. Subsidiary Guaranty Proceeds. (a) Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, the Administrative Agent
and the Lenders agree with the Borrower that any funds, claims, or distributions
actually received by the Administrative Agent or any Lender for the account of
any Lender as a result of the enforcement of, or pursuant to a claim relating
solely to the Loans under, any Subsidiary Guaranty, net of the Administrative
Agent’s and the Lenders’ expenses of collection thereof (such net amount,
“Subsidiary Guaranty Proceeds”), shall be made available for distribution
equally and ratably (in proportion of the aggregate amount of principal,
interest and other amounts then owed in respect of the Obligations or of the
issuance of Public Debt, as the case may be) among the Administrative Agent, the
Lenders and the trustee or trustees of any Public Debt so long as the
Administrative Agent receives written notice of the amounts then owed under the
Public Debt; provided that such agreement to distribute Subsidiary Guaranty
Proceeds shall not be effective if the holders of the Public Debt have the
benefit of guaranties at any time from the Subsidiaries of the Borrower and have
not made a reciprocal agreement to share the proceeds of such guaranties with
the Lenders. The Administrative Agent is hereby authorized, by the Borrower, by
each Lender and by the Borrower on behalf of each Subsidiary Guarantor to make
such Subsidiary Guaranty Proceeds available pursuant to the immediately
preceding sentence. No Lender shall have any interest in any amount paid over by
the Administrative Agent or any other Lender to the trustee or trustees in
respect of any Public Debt (or to the holders thereof) pursuant to the foregoing
authorization. This §5.2 shall apply solely to Subsidiary Guaranty Proceeds, and
not to any payments, funds, claims or distributions received by the
Administrative Agent or any Lender directly or indirectly from Borrower or any
other Person (including a Subsidiary Guarantor) other than from a Subsidiary
Guarantor pursuant to the enforcement of, or the making of a claim relating
solely to the Loans under, a Subsidiary Guaranty. The Borrower is aware of the
terms of the Subsidiary Guarantees, and specifically understands and agrees

37

--------------------------------------------------------------------------------



 
with the Administrative Agent, and the Lenders that, to the extent Subsidiary
Guaranty Proceeds are distributed to holders of Public Debt or their respective
trustees, such Subsidiary Guarantor has agreed that the Obligations under this
Agreement and any other Loan Document will not be deemed reduced by any such
distributions, and each Subsidiary Guarantor shall continue to make payments
pursuant to its Subsidiary Guaranty until such time as the Obligations have been
paid in full (and the Commitments have been terminated).
 
(b) Nothing contained in this §5.2 shall be deemed (i) to limit, modify, or
alter the rights of the Administrative Agent or any of the Lenders under any
Subsidiary Guaranty or other Guaranty, (ii) to subordinate the Obligations to
any Public Debt, or (iii) to give any holder of Public Debt (or any trustee for
such holder) any rights of subrogation.
 
(c) This §5.2, and each Guaranty, are for the sole benefit of the Administrative
Agent, the Lenders and their respective successors and assigns. Nothing
contained herein or in any Guaranty shall be deemed for the benefit of any
holder of Public Debt, or any trustee for such holder, nor shall anything
contained herein or therein be construed to impose on the Administrative Agent
or any Lender any fiduciary duties, obligations or responsibilities to the
holders of any Public Debt or their trustees (including, but not limited to, any
duty to pursue any Guarantor for payment under its Subsidiary Guaranty).


§6. REPRESENTATIONS AND WARRANTIES. The Borrower for itself and for each
Guarantor insofar as any such statements relate to such Guarantor represents and
warrants to the Administrative Agent and the Lenders all of the statements
contained in this §6.


§6.1. Authority; Etc.


(a) Organization; Good Standing.


(i) MCRLP is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware; each Subsidiary of MCRLP that
owns Real Estate is duly organized or formed, validly existing and in good
standing as a corporation or a partnership or other entity, as the case may be,
under the laws of the state of its organization or formation; the Borrower and
each of the Borrower’s Subsidiaries that owns Real Estate has all requisite
partnership or corporate or other entity, as the case may be, power to own its
respective properties and conduct its respective business as now conducted and
as presently contemplated; and the Borrower and each of the Borrower’s
Subsidiaries that owns Real Estate is in good standing as a foreign entity and
is duly authorized to do business in the jurisdictions where the Unencumbered
Properties or other Real Estate owned or ground-leased by it are located and in
each other jurisdiction where such qualification is necessary except where a

38

--------------------------------------------------------------------------------



failure to be so qualified in such other jurisdiction would not have a
materially adverse effect on any of their respective businesses, assets or
financial conditions.


(ii) MCRC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland; each Subsidiary of MCRC that owns Real
Estate is duly organized or formed, validly existing and in good standing as a
corporation or partnership or other entity, as the case may be, under the laws
of the state of its organization or formation; MCRC and each of its Subsidiaries
that owns Real Estate has all requisite corporate or partnership or other
entity, as the case may be, power to own its respective properties and conduct
its respective business as now conducted and as presently contemplated; and MCRC
and each of its Subsidiaries that owns Real Estate is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
such qualification is necessary (including, as to MCRC, in the State of New
Jersey) except where a failure to be so qualified in such other jurisdiction
would not have a materially adverse effect on the business, assets or financial
condition of MCRC or such Subsidiary.


(iii) As to each subsequent Guarantor, a provision similar, as applicable, to
(a) (i) or (ii) above shall be included in each such subsequent Guarantor’s
Subsidiary Guaranty, and the Borrower shall be deemed to make for itself and on
behalf of each such subsequent Guarantor a representation and warranty as to
such provision regarding such subsequent Guarantor.


(b) Capitalization.


(i)  The outstanding equity of MCRLP is comprised of a general partner interest
and limited partner interests, all of which have been duly issued and are
outstanding and fully paid and non-assessable as set forth in Schedule 6.1(b)
hereto, as of the Closing Date. All of the issued and outstanding general
partner interests of MCRLP are owned and held of record by MCRC. Except as
disclosed in Schedule 6.1(b) hereto, as of the Closing Date there are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any general partnership interests in MCRLP.
Except as disclosed in Schedule 6.1(b), as of the Closing Date, there are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on MCRLP or MCRC which require or could require MCRLP
or MCRC to sell, grant, transfer, assign, mortgage, pledge or otherwise dispose
of any general partnership interests of MCRLP. Except as set forth in the
Agreement

39

--------------------------------------------------------------------------------



of Limited Partnership of MCRLP, no general partnership interests of MCRLP are
subject to any restrictions on transfer or any partner agreements, voting
agreements, trust deeds, irrevocable proxies, or any other similar agreements or
interests (whether written or oral).


(ii) As of the Closing Date, the authorized capital stock of, or any other
equity interests in, each of MCRC’s Subsidiaries are as set forth in Schedule
6.1(b), and the issued and outstanding voting and non-voting shares of the
common stock of each of MCRC’s Subsidiaries, and all of the other equity
interests in such Subsidiaries, all of which have been duly issued and are
outstanding and fully paid and non-assessable, are owned and held of record as
set forth in Schedule 6.1(b). Except as disclosed in Schedule 6.1(b), as of the
Closing Date there are no outstanding securities or agreements exchangeable for
or convertible into or carrying any rights to acquire any equity interests in
any of MCRC’s Subsidiaries, and there are no outstanding options, warrants, or
other similar rights to acquire any shares of any class in the capital of or any
other equity interests in any of MCRC’s Subsidiaries. Except as disclosed in
Schedule 6.1(b), as of the Closing Date there are no outstanding commitments,
options, warrants, calls or other agreements or obligations (whether written or
oral) binding on any of MCRC’s Subsidiaries to issue, sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any shares of any class in the
capital of or other equity interests in any of MCRC’s Subsidiaries. Except as
disclosed in Schedule 6.1(b), as of the Closing Date, no shares of, or equity
interests in, any of MCRC’s Subsidiaries held by MCRC are subject to any
restrictions on transfer pursuant to any of MCRC’s Subsidiaries’ applicable
partnership, charter, by-laws or any shareholder agreements, voting agreements,
voting trusts, trust agreements, trust deeds, irrevocable proxies or any other
similar agreements or instruments (whether written or oral).


(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower or any of the Guarantors is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower and such Guarantor, (ii) have been duly authorized by
all necessary proceedings on the part of the Borrower or such Guarantor and any
general partner or other controlling Person thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which the Borrower or such Guarantor is subject or any
judgment, order, writ, injunction, license or permit applicable to the Borrower
or such Guarantor, (iv) do not conflict with any provision of the agreement of
limited partnership, any certificate of limited partnership, the charter
documents or by-laws of the Borrower or such Guarantor or any general partner or
other controlling Person thereof, and (v) do not contravene any provisions of,
or constitute a default, Default or Event of Default hereunder or a failure to
comply with any term, condition or provision of, any other

40

--------------------------------------------------------------------------------



agreement, instrument, judgment, order, decree, permit, license or undertaking
binding upon or applicable to the Borrower or such Guarantor or any of the
Borrower’s or such Guarantor’s properties (except for any such failure to comply
under any such other agreement, instrument, judgment, order, decree, permit,
license, or undertaking as would not materially and adversely affect the
condition (financial or otherwise), properties, business or results of
operations of the Borrower, the Operating Subsidiaries or any Guarantor) or
result in the creation of any mortgage, pledge, security interest, lien,
encumbrance or charge upon any of the properties or assets of the Borrower, the
Operating Subsidiaries or any Guarantor.


(d) Enforceability. Each of the Loan Documents to which the Borrower or any of
the Guarantors is a party has been duly executed and delivered and constitutes
the legal, valid and binding obligations of the Borrower and each such
Guarantor, as the case may be, subject only to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.


§6.2. Governmental Approvals. The execution, delivery and performance by the
Borrower of this Agreement and by the Borrower and each Guarantor of the other
Loan Documents to which the Borrower or such Guarantor is a party and the
transactions contemplated hereby and thereby do not require (i) the approval or
consent of any governmental agency or authority other than those already
obtained, or (ii) filing with any governmental agency or authority, other than
filings which will be made with the SEC when and as required by law.


§6.3. Title to Properties; Leases.


The Borrower, the Guarantors and their respective Subsidiaries that own Real
Estate each has good title to all of its respective Real Estate purported to be
owned by it, including, without limitation, that:


(a) As of the Closing Date (with respect to Unencumbered Properties designated
as such on the Closing Date) or the date of designation as an Unencumbered
Property (with respect to Unencumbered Properties acquired and/or designated as
such after the Closing Date), and in each case to its knowledge thereafter, (i)
the Borrower or a Guarantor holds good and clear record and marketable fee
simple or leasehold title to the Unencumbered Properties, subject to no rights
of others, including any mortgages, conditional sales agreements, title
retention agreements, liens or encumbrances, except for Permitted Liens and, in
the case of any ground-leased Unencumbered Property, the terms of such ground
lease (which shall be an Eligible Ground Lease), as the same may then or
thereafter be amended from time to time in a manner consistent with the
requirements for an Eligible Ground Lease and (ii) the Unencumbered Properties
satisfy the requirements for an Unencumbered Property set forth in the
definition thereof. Schedule 6.3(a) sets forth a list of all Unencumbered
Properties as of the Closing Date.

41

--------------------------------------------------------------------------------





(b) The Borrower and each of the then Guarantors will, as of the Closing Date,
own all of the assets as reflected in the financial statements of the Borrower
and MCRC described in §6.4 or acquired in fee title (or, if Real Estate,
leasehold title under an Eligible Ground Lease) since the date of such financial
statements (except property and assets sold or otherwise disposed of in the
ordinary course of business since that date).


(c) As of the Closing Date, each of the direct or indirect interests of MCRC,
the Borrower or MCRC’s other Subsidiaries in any Partially-Owned Entity that
owns Real Estate is set forth on Schedule 6.3(c) hereto, including the type of
entity in which the interest is held, the percentage interest owned by MCRC, the
Borrower or such Subsidiary in such entity, the capacity in which MCRC, the
Borrower or such Subsidiary holds the interest, and MCRC’s, the Borrower’s or
such Subsidiary’s ownership interest therein. Schedule 6.3(c) will be updated
quarterly at the time of delivery of the financial statements pursuant to
§7.4(b).


§6.4. Financial Statements. The following financial statements have been
furnished to each of the Lenders:


(a) The audited consolidated balance sheet of MCRC and its Subsidiaries
(including, without limitation, MCRLP and its Subsidiaries) as of December 31,
2005 and their related consolidated income statements for the fiscal year ended
December 31, 2005. Such balance sheet and income statements have been prepared
in accordance with GAAP and fairly present the financial condition of MCRC and
its Subsidiaries as of the close of business on the date thereof and the results
of operations for the fiscal year then ended. There are no contingent
liabilities of MCRC as of such dates involving material amounts, known to the
officers of the Borrower or of MCRC, not disclosed in said financial statements
and the related notes thereto.


(b) The SEC Filings.


§6.5 Fiscal Year. MCRC, the Borrower and its Subsidiaries each has a fiscal year
which is the twelve months ending on December 31 of each calendar year, unless
changed in accordance with §8.8 hereof.


§6.6. Franchises, Patents, Copyrights, Etc. The Borrower, each Guarantor and
each of their respective Subsidiaries that owns Real Estate possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of their
respective businesses substantially as now conducted without known material
conflict with any rights of others, including all Permits.


§6.7. Litigation. Except as stated on Schedule 6.7, as updated at the time of
each compliance certificate, there are no actions, suits, proceedings or
investigations of any kind pending or, to the knowledge of the Borrower and the
Guarantors, threatened against the Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal or

42

--------------------------------------------------------------------------------



administrative agency or board that, if adversely determined, could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect or materially impair the rights of the Borrower or such Guarantor to
carry on their respective businesses substantially as now conducted by them, or
result in any substantial liability not adequately covered by insurance, or for
which adequate reserves are not maintained, as reflected in the applicable
financial statements of MCRLP and MCRC, or which question the validity of this
Agreement or any of the other Loan Documents, or any action taken or to be taken
pursuant hereto or thereto.


§6.8. No Materially Adverse Contracts, Etc. None of the Borrower, any Guarantor
or any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is reasonably expected to have a Material Adverse Effect.
None of the Borrower, any Guarantor or any of their respective Subsidiaries that
owns Real Estate is a party to any contract or agreement that has or is
reasonably expected, in the judgment of their respective officers, to have a
Material Adverse Effect.


§6.9. Compliance With Other Instruments, Laws, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries that owns Real Estate is in
violation of any provision of its partnership agreement, charter documents,
bylaws or other organizational documents, as the case may be, or any respective
agreement or instrument to which it is subject or by which it or any of its
properties (including, in the case of MCRC and MCRLP, any of their respective
Subsidiaries) are bound or any decree, order, judgment, statute, license, rule
or regulation, in any of the foregoing cases in a manner that could reasonably
be expected to result, individually or in the aggregate, in the imposition of
substantial penalties or have a Material Adverse Effect.


§6.10. Tax Status.


(a) (i) Each of the Borrower, the Guarantors and their respective Subsidiaries
(A) has timely made or filed all federal, state and local income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (B) has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings and
(C) has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply, and (ii) there are no unpaid taxes in an aggregate amount
in excess of $10,000,000 at any one time claimed to be due by the taxing
authority of any jurisdiction for which payment is required to be made in
accordance with the provisions of §7.9 and has not been timely made, and the
respective officers of the Borrower and the Guarantors and their respective
Subsidiaries know of no basis for any such claim.


(b) To the Borrower’s knowledge, each Partially-Owned Entity (i) has timely made
or filed all federal, state and local income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and

43

--------------------------------------------------------------------------------



other governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. To the best of the
Borrower’s knowledge, except as otherwise disclosed in writing to the
Administrative Agent, there are no unpaid taxes in an aggregate amount in excess
of $10,000,000 at any one time claimed to be due by the taxing authority of any
jurisdiction for which payment is required to be made in accordance with the
provisions of §7.9 and has not been timely made by any Partially-Owned Entity,
and the officers of the Borrower know of no basis for any such claim.


§6.11. No Event of Default; No Materially Adverse Changes. No Default or Event
of Default has occurred and is continuing. Since September 30, 2006 there has
occurred no materially adverse change in the financial condition or business of
MCRC and its Subsidiaries or MCRLP and its Subsidiaries as shown on or reflected
in the SEC Filings or the consolidated balance sheet of MCRC and its
Subsidiaries as at September 30, 2006, or the consolidated statement of income
for the fiscal quarter then ended, other than changes in the ordinary course of
business that have not had a Material Adverse Effect on the Borrower, Guarantors
and their respective Subsidiaries, taken as a whole.


§6.12. Investment Company Acts; Public Utility Holding Company Act. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is (a) an
“investment company”, or an “affiliated company” or a “principal underwriter” of
an “investment company”, as such terms are defined in the Investment Company Act
of 1940 or (b) subject to regulation as a “holding company” or a “public-utility
company” under the Public Utility Holding Act of 2005 and the regulations
thereunder (“PUHCA 2005”), or to accounting or cost-allocation regulation under
PUHCA 2005, or to regulation as a “public utility” under the Federal Power Act
of 1935, as amended, and the regulations thereunder.


§6.13. Absence of UCC Financing Statements, Etc. Except for Permitted Liens, as
of the Closing Date there will be no financing statement, security agreement,
chattel mortgage, real estate mortgage, equipment lease, financing lease,
option, encumbrance or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien or encumbrance on, or security interest
in, any Unencumbered Property. Neither the Borrower nor any Guarantor has
pledged or granted any lien on or security interest in or otherwise encumbered
or transferred any of their respective interests in any Subsidiary (including in
the case of MCRC, its interests in MCRLP, and in the case of the Borrower, its
interests in the Operating Subsidiaries) or in any Partially-Owned Entity.


§6.14. Absence of Liens The Borrower or a Guarantor is the owner of or the
holder of a ground leasehold interest under an Eligible Ground Lease in the
Unencumbered Properties free from any lien, security interest, encumbrance and
any other claim or demand, except for Permitted Liens.

44

--------------------------------------------------------------------------------



§6.15. Certain Transactions. Except as set forth on Schedule 6.15 or for
transactions that have been determined by the Board of Directors of the relevant
Borrower, Guarantor or Subsidiary (or its respective general partner) to be on
terms as favorable to such Person as in an arms-length transaction with a third
party, none of the officers, partners, directors, or employees of the Borrower
or any Guarantor or any of their respective Subsidiaries is presently a party to
any transaction with the Borrower, any Guarantor or any of their respective
Subsidiaries (other than for or in connection with services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, partner, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
officer, partner, director, or any such employee or natural Person related to
such officer, partner, director or employee or other Person in which such
officer, partner, director or employee has a direct or indirect beneficial
interest has a substantial interest or is an officer, director, trustee or
partner.


§6.16. Employee Benefit Plans.  
 
§6.16.1  In General.  
 
Each Employee Benefit Plan and each Guaranteed Pension Plan has been maintained
and operated in compliance in all material respects with the provisions of ERISA
and, to the extent applicable, the Code, including but not limited to the
provisions thereunder respecting prohibited transactions and the bonding of
fiduciaries and other persons handling plan funds as required by §412 of ERISA.
The Borrower has heretofore delivered to the Administrative Agent the most
recently completed annual report, Form 5500, with all required attachments, and
actuarial statement required to be submitted under §103(d) of ERISA, with
respect to each Guaranteed Pension Plan.
 
§6.16.2  Terminability of Welfare Plans.  
 
No Employee Benefit Plan, which is an employee welfare benefit plan within the
meaning of §3(1) or §3(2)(B) of ERISA, provides benefit coverage subsequent to
termination of employment, except as required by Title I, Part 6 of ERISA or the
applicable state insurance laws. The Borrower may terminate each such Plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of the Borrower without material
liability to any Person other than for claims arising prior to termination.
 
§6.16.3  Guaranteed Pension Plans.  
 
Each contribution required to be made to a Guaranteed Pension Plan, whether
required to be made to avoid the incurrence of an accumulated funding
deficiency, the notice or lien provisions of §302(f) of ERISA, or otherwise, has
been timely

45

--------------------------------------------------------------------------------



 
made. No waiver of an accumulated funding deficiency or extension of
amortization periods has been received with respect to any Guaranteed Pension
Plan, and neither the Borrower nor any Guarantor nor any ERISA Affiliate is
obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the Code. No
liability to the PBGC (other than required insurance premiums, all of which have
been paid) has been incurred by the Borrower nor any Guarantor nor any ERISA
Affiliate with respect to any Guaranteed Pension Plan and there has not been any
ERISA Reportable Event (other than an ERISA Reportable Event as to which the
requirement of 30 days notice has been waived), or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC. Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within twelve months of the date of this representation),
and on the actuarial methods and assumptions employed for that valuation, the
aggregate benefit liabilities of all such Guaranteed Pension Plans within the
meaning of §4001 of ERISA did not exceed the aggregate value of the assets of
all such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities, by more than $500,000.
 
§6.16.4  Multiemployer Plans.  
 
Neither the Borrower nor any Guarantor nor any ERISA Affiliate has incurred any
material liability (including secondary liability) to any Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan under
§4201 of ERISA or as a result of a sale of assets described in §4204 of ERISA.
Neither the Borrower nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of §4241 or §4245 of ERISA or is at material risk of entering
reorganization or becoming insolvent, or that any Multiemployer Plan intends to
terminate or has been terminated under §4041A of ERISA.


§6.17. Regulations U and X. The proceeds of the Loans shall be used for the
purposes described in §7.12. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224, provided the Borrower may
purchase MCRC stock as long as it does not at any time cause the Lenders to be
in violation of Regulations U and X and such action does not otherwise
constitute a Default or an Event of Default.


§6.18. Environmental Compliance. The Borrower has caused environmental
assessments to be conducted and/or taken other steps to investigate the past and
present environmental condition and usage of the Real Estate and the operations
conducted thereon. Based upon such assessments and/or investigation, except as
set forth on Schedule 6.18 or in any update to Schedule 6.18 in the case of any
new Real Estate that becomes an

46

--------------------------------------------------------------------------------



Unencumbered Property under this Agreement after the Closing Date, to the
Borrower’s knowledge, the Borrower represents and warrants that as of the
Closing Date as to all Real Estate held by it as of the Closing Date and as of
the date any new Real Estate becomes an Unencumbered Property under this
Agreement as to such new Unencumbered Property:


(a) None of the Borrower, any Guarantor, any of their respective Subsidiaries or
any operator of the Real Estate or any portion thereof, or any operations
thereon is in violation, or alleged violation (in writing), of any judgment,
order, law, license, rule or regulation pertaining to environmental matters,
including without limitation, those arising under the Resource Conservation and
Recovery Act (“RCRA”), the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance or order relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation (in
writing) has, or its remediation would have, by itself or when aggregated with
all such other violations or alleged violations, a Material Adverse Effect or
constitutes a Disqualifying Environmental Event.


(b) None of the Borrower, any Guarantor or any of their respective Subsidiaries
has received notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of has been found at any site at which
a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, any Guarantor or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances; which event described in
any such notice would have a Material Adverse Effect or constitutes a
Disqualifying Environmental Event.


(c) (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate except in accordance with applicable Environmental Laws, (ii) in the
course of any activities conducted by the Borrower, the Guarantors, their
respective Subsidiaries or to the

47

--------------------------------------------------------------------------------



knowledge of the Borrower, without any independent inquiry other than as set
forth in the environmental assessments, the operators of the Real Estate, or any
ground or space tenants on any Real Estate, no Hazardous Substances have been
generated or are being used on such Real Estate except in accordance with
applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate, (iv) to the
knowledge of the Borrower without any independent inquiry other than as set
forth in the environmental assessments, there have been no Releases on, upon,
from or into any real property in the vicinity of any of the Real Estate which,
through soil or groundwater contamination, may have come to be located on such
Real Estate, and (v) any Hazardous Substances that have been generated by the
Borrower or a Guarantor or any of their respective Subsidiaries at any of the
Real Estate have been transported off-site only by carriers having an
identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws; any of which events described in clauses (i)
through (v) above would have a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event.


(d) By virtue of the use of the Loans proceeds contemplated hereby, or as a
condition to the effectiveness of any of the Loan Documents, none of the
Borrower, any Guarantor or any of the Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement.


§6.19. Subsidiaries. As of the Closing Date, Schedule 6.19 sets forth all of the
respective Subsidiaries of MCRC or MCRLP and any other Guarantor, and Schedule
6.19 will be updated annually at the time of delivery of the financial
statements pursuant to §7.4(a) to reflect any changes, including subsequent
Guarantor and its Subsidiaries, if any.


§6.20. Loan Documents. All of the representations and warranties of the Borrower
and the Guarantors made in this Agreement and in the other Loan Documents or any
document or instrument delivered to the Administrative Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects and do not include any untrue statement of a
material fact or omit to state a material fact required to be stated or
necessary to make such representations and warranties not materially misleading.


§6.21. REIT Status. MCRC has not taken any action that would prevent it from
maintaining its qualification as a REIT or from maintaining such qualification
at all times during the term of the Loans.


§6.22. Subsequent Guarantors. The foregoing representations and warranties in
§6.3 through §6.20, as the same are true, correct and applicable to Guarantors
existing on the
Closing Date, shall be true, correct and applicable to each subsequent Guarantor
in all material respects as of the date it becomes a Guarantor.


§7. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS. The Borrower for
itself and on behalf of each of the Guarantors (if and to the extent expressly
included in Subsections contained in this Section) covenants and agrees that, so
long as any Loan or Note is outstanding or the Lenders have any obligation or
commitment to make any Loans:
 
 
48

--------------------------------------------------------------------------------




§7.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts provided for in this Agreement and the other Loan Documents, all
in accordance with the terms of this Agreement and the Notes, and the other Loan
Documents.


§7.2. Maintenance of Office. The Borrower and each of the Guarantors will
maintain its chief executive office in Cranford, New Jersey, or at such other
place in the United States of America as each of them shall designate upon
written notice to the Administrative Agent to be delivered within five (5) days
of such change, where notices, presentations and demands to or upon the Borrower
and the Guarantors, as the case may be, in respect of the Loan Documents may be
given or made.


§7.3. Records and Accounts. The Borrower and each of the Guarantors will (a)
keep true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP in all material respects,
and will cause each of its Subsidiaries that owns Real Estate to keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP in all material respects, (b) maintain
adequate accounts and reserves for all taxes (including income taxes),
contingencies, depreciation and amortization of its properties and the
properties of its Subsidiaries and (c) at all times engage
PricewaterhouseCoopers LLP or other Accountants as the independent certified
public accountants of MCRC, MCRLP and their respective Subsidiaries and will not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of MCRC, MCRLP and their respective Subsidiaries and the appointment
in such capacity of a successor firm as Accountants.


§7.4. Financial Statements, Certificates and Information. The Borrower will
deliver and will cause MCRC to deliver to the Administrative Agent:


(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each of its fiscal years, unless, in the case of MCRC, MCRC has
filed for an extension in accordance with §7.4(g) hereof, in which case such
annual financial statements shall be due in accordance with the proviso to
§7.4(g):


(i) in the case of MCRLP, the audited consolidated balance sheet of MCRLP and
its subsidiaries at the end of such year, the related audited consolidated
statements of operations, owner’s equity (deficit) and cash flows for the year
then ended, in each case (except for statements of cash flow and owner’s equity)
with supplemental consolidating schedules provided by MCRLP; and


(ii) in the case of MCRC, the audited consolidated balance sheet of MCRC and its
subsidiaries (including, without limitation, MCRLP and its subsidiaries) at the
end of such year, the related audited consolidated statements of operations,
stockholders’ equity (deficit) and cash flows for the year then ended, in each
case with supplemental consolidating schedules (except for statements of cash
flow and stockholders’ equity) provided by MCRC;
 
 
49

--------------------------------------------------------------------------------




each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by an auditor’s report prepared by the
Accountants without a “going-concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit;


(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its first three (3) fiscal quarters:


(i) in the case of MCRLP, copies of the unaudited consolidated balance sheet of
MCRLP and its subsidiaries as at the end of such quarter, the related unaudited
consolidated statements of operations, owner’s equity (deficit) and cash flows
for the portion of MCRLP’s fiscal year then elapsed, with supplemental
consolidating schedules (except with respect to statements of cash flow and
owner’s equity) provided by MCRLP; and


(ii) in the case of MCRC, copies of the unaudited consolidated balance sheet of
MCRC and its subsidiaries (including, without limitation, MCRLP and its
subsidiaries) as at the end of such quarter, the related unaudited consolidated
statements of operations, stockholders’ equity (deficit) and cash flows for the
portion of MCRC’s fiscal year then elapsed, with supplemental consolidating
schedules (except with respect to statements of cash flow and stockholders’
equity) provided by MCRC;


all in reasonable detail and prepared in accordance with GAAP on the same basis
as used in preparation of MCRC’s Form 10-Q statements filed with the SEC,
together with a certification by the chief financial officer or senior vice
president of finance of MCRLP or MCRC, as applicable, that the information
contained in such financial statements fairly presents the financial position of
MCRLP or MCRC (as the case may be) and its subsidiaries on the date thereof
(subject to year-end adjustments);


(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) (for the fourth fiscal quarter of each fiscal year) above and
(b) (for the first three fiscal quarters of each fiscal year), a statement in
the form of Exhibit D hereto signedy the chief financial officer or senior vice
president of finance of the MCRLP or MCRC, as applicable, and (if applicable)
reconciliations to reflect changes in GAAP since the applicable Financial
Statement Date, but only to the extent that such changes in GAAP affect the
financial covenants set forth in §9 hereof; and, in the case of MCRLP, setting
forth in reasonable detail computations evidencing compliance with the covenants
contained in §8.6 and §9 hereof;
 
 
50

--------------------------------------------------------------------------------


 
(d) promptly if requested by the Administrative Agent, a copy of each report
(including any so-called letters of reportable conditions or letters of no
material weakness) submitted to the Borrower, MCRC, or any other Guarantor or
any of their respective subsidiaries by the Accountants in connection with each
annual audit of the books of the Borrower, MCRC, or any other Guarantor or such
subsidiary by such Accountants or in connection with any interim audit thereof
pertaining to any phase of the business of the Borrower, MCRC or any other
Guarantor or any such subsidiary;


(e) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature sent to the holders of any Indebtedness of the Borrower or
any Guarantor (other than the Loans) for borrowed money, to the extent that the
information or disclosure contained in such material refers to or could
reasonably be expected to have a Material Adverse Effect;


(f) subject to subsection (g) below, contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature filed with the SEC
or sent to the stockholders of MCRC;


(g) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of MCRC, copies of the Form 10-K statement
filed by MCRC with the SEC for such fiscal year, and as soon as practicable, but
in any event not later than forty-five (45) days after the end of each fiscal
quarter of MCRC, copies of the Form 10-Q statement filed by MCRC with the SEC
for such fiscal quarter, provided that, in either case, if MCRC has filed an
extension for the filing of such statements, MCRC shall deliver such statements
to the Administrative Agent within ten (10) days after the filing thereof with
the SEC which filing shall be within fifteen (15) days of MCRC’s filing for such
extension or such sooner time as required to avert a Material Adverse Effect on
MCRC;


(h) from time to time, but not more frequently than once each calendar quarter
so long as no Default or Event of Default has occurred and is continuing, such
other financial data and information about the Borrower, MCRC, the other
Guarantors, their respective Subsidiaries, the Real Estate and the
Partially-Owned Entities as the Administrative Agent or any Lender acting
through the Administrative Agent may reasonably request, and which is prepared
by such Person in the normal course of its business or is required for
securities and tax law compliance, including pro forma financial statements
described in §9.9(b)(ii), complete rent rolls for the Unencumbered Properties
and summary rent rolls for the other Real Estate, and insurance certificates
with respect to the Real Estate (including the Unencumbered Properties) and tax
returns (following the occurrence of a Default or Event of Default or, in the
case of MCRC, to confirm MCRC’s REIT status), but excluding working drafts and
papers and privileged documents; and


(i) simultaneously with the delivery of the financial statements referred to in
subsections (a) (for the fourth fiscal quarter of each fiscal year) above and
(b) (for the first three fiscal quarters of each fiscal year) above, updates to
Schedule 6.3(a) and Schedule 6.3(c) hereto, and simultaneously with the delivery
of the financial statements referred to in subsection (a) above, updates to
Schedule 6.19 hereto.
 
 
51

--------------------------------------------------------------------------------




§7.5. Notices.


(a) Defaults. The Borrower will, and will cause each Guarantor, as applicable,
to, promptly notify the Administrative Agent in writing of the occurrence of any
Default or Event of Default. If any Person shall give any notice or take any
other action in respect of (x) a claimed default (whether or not constituting a
Default or Event of Default under this Agreement) or (y) a claimed default by
the Borrower, any Guarantor or any of their respective Subsidiaries, as
applicable, under any note, evidence of Indebtedness, indenture or other
obligation for borrowed money to which or with respect to which any of them is a
party or obligor, whether as principal, guarantor or surety, and such default
would permit the holder of such note or obligation or other evidence of
Indebtedness to accelerate the maturity thereof or otherwise cause the entire
Indebtedness to become due, the Borrower, MCRC or such other Guarantor, as the
case may be, shall forthwith give written notice thereof to the Administrative
Agent, describing the notice or action and the nature of the claimed failure to
comply.


(b) Environmental Events. The Borrower will, and will cause each Guarantor to,
promptly give notice in writing to the Administrative Agent (i) upon the
Borrower’s or such Guarantor’s obtaining knowledge of any material violation of
any Environmental Law affecting any Real Estate or the Borrower’s or such
Guarantor’s operations or the operations of any of their Subsidiaries, (ii) upon
the Borrower’s or such Guarantor’s obtaining knowledge of any known Release of
any Hazardous Substance at, from, or into any Real Estate which it reports in
writing or is reportable by it in writing to any governmental authority and
which is material in amount or nature or which could materially adversely affect
the value of such Real Estate, (iii) upon the Borrower’s or such Guarantor’s
receipt of any notice of material violation of any Environmental Laws or of any
material Release of Hazardous Substances in violation of any Environmental Laws
or any matter that may be a Disqualifying Environmental Event, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) the Borrower’s or such
Guarantor’s or any other Person’s operation of any Real Estate, (B)
contamination on, from or into any Real Estate, or (C) investigation or
remediation of off-site locations at which the Borrower or such Guarantor or any
of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Substances, or (iv) upon the Borrower’s or such Guarantor’s obtaining
knowledge that any expense or loss has been incurred by such governmental
authority in connection with the assessment, containment, removal or remediation
of any Hazardous Substances with respect to which the Borrower or such Guarantor
or any Partially-Owned Entity may be liable or for which a lien may be imposed
on any Real Estate; provided any of which events described in clauses (i)
through (iv) above would have a Material Adverse Effect or constitute a
Disqualifying Environmental Event with respect to any Unencumbered Property.
 
 
52

--------------------------------------------------------------------------------




(c) Notification of Claims against Unencumbered Properties. The Borrower will,
and will cause each Guarantor to, promptly upon becoming aware thereof, notify
the Administrative Agent in writing of any setoff, claims, withholdings or other
defenses to which any of the Unencumbered Properties are subject, which (i)
would have a material adverse effect on the value of such Unencumbered Property,
(ii) would have a Material Adverse Effect, or (iii) with respect to such
Unencumbered Property, would constitute a Disqualifying Environmental Event or a
Lien which is not a Permitted Lien.


(d) Notice of Litigation and Judgments. The Borrower will, and will cause each
Guarantor and each Guarantor’s Subsidiaries to, and the Borrower will cause each
of its respective Subsidiaries to, give notice to the Administrative Agent in
writing within ten (10) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings an adverse
determination in which could reasonably be expected to have a Material Adverse
Effect or materially adversely affect any Unencumbered Property, or to which the
Borrower, any Guarantor or any of their respective Subsidiaries is or is to
become a party involving an uninsured claim against the Borrower, any Guarantor
or any of their respective Subsidiaries that could reasonably be expected to
have a Materially Adverse Effect or materially adversely affect the value or
operation of the Unencumbered Properties and stating the nature and status of
such litigation or proceedings. The Borrower will, and will cause each of the
Guarantors and the Subsidiaries to, give notice to the Administrative Agent, in
writing, in form and detail reasonably satisfactory to the Administrative Agent,
within ten (10) days of any judgment not covered by insurance, final or
otherwise, against the Borrower, any Guarantor or any of their Subsidiaries in
an amount in excess of $5,000,000.


(e) Acquisition of Real Estate. The Borrower shall promptly provide the
Administrative Agent and the Lenders with any press releases relating to the
acquisition of any Real Estate by the Borrower, any Guarantor, any of their
respective Subsidiaries or any Partially-Owned Entity for consideration in
excess of $50,000,000, together with a statement as to whether such Real Estate
qualifies as an Unencumbered Property.


§7.6. Existence of Borrower and Subsidiary Guarantors; Maintenance of
Properties. The Borrower for itself and for each Subsidiary Guarantor insofar as
any such statements relate to such Subsidiary Guarantor will do or cause to be
done all things necessary to, and shall, preserve and keep in full force and
effect its existence as a limited partnership or its existence as another
legally constituted entity, and will do or cause to be done all things necessary
to preserve and keep in full force all of its material rights and franchises and
those of its Subsidiaries. The Borrower (a) will cause all necessary repairs,
renewals,

53

--------------------------------------------------------------------------------



replacements, betterments and improvements to be made to all Real Estate owned
or controlled by it or by any of its Subsidiaries or any Subsidiary Guarantor,
all as in the judgment of the Borrower or such Subsidiary or such Subsidiary
Guarantor may be necessary so that the business carried on in connection
therewith may be properly conducted at all times, subject to the terms of the
applicable Leases and partnership agreements or other entity charter documents,
(b) will cause all of its other properties and those of its Subsidiaries and the
Subsidiary Guarantors used or useful in the conduct of its business or the
business of its Subsidiaries or such Subsidiary Guarantor to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment, ordinary wear and tear excepted, and (c) will, and will cause each of
its Subsidiaries and each Subsidiary Guarantor to, continue to engage primarily
in the businesses now conducted by it and in related businesses consistent with
the requirements of the fourth sentence of §7.7 hereof; provided that nothing in
this §7.6 shall prevent the Borrower from discontinuing the operation and
maintenance of any of its properties or any of those of its Subsidiaries if such
discontinuance is, in the judgment of the Borrower, desirable in the conduct of
its or their business and such discontinuance does not cause a Default or an
Event of Default hereunder and does not in the aggregate have a Material Adverse
Effect on the Borrower, Guarantors and their respective Subsidiaries taken as a
whole.


§7.7. Existence of MCRC; Maintenance of REIT Status of MCRC; Maintenance of
Properties. Except as expressly set forth in the second paragraph of this §7.7,
the Borrower will cause MCRC to do or cause to be done all things necessary to
preserve and keep in full force and effect MCRC’s existence as a Maryland
corporation. The Borrower will cause MCRC at all times to maintain its status as
a REIT and not to take any action which could lead to its disqualification as a
REIT. The Borrower shall cause MCRC at all times to maintain its listing on the
New York Stock Exchange or any successor thereto. The Borrower will cause MCRC
to continue to operate as a fully-integrated, self-administered and self-managed
real estate investment trust which, together with its Subsidiaries (including,
without limitation MCRLP) owns and operates an improved property portfolio
comprised primarily (i.e., 85% or more by value) of office, office/flex,
warehouse and industrial/warehouse properties. The Borrower will cause MCRC not
to engage in any business other than the business of acting as a REIT and
serving as the general partner and limited partner of MCRLP, as a member,
partner or stockholder of other Persons and as a Guarantor. The Borrower shall
cause MCRC to conduct all or substantially all of its business operations
through MCRLP or through subsidiary partnerships or other entities in which (x)
MCRLP directly or indirectly owns at least 95% of the economic interests and (y)
MCRC directly or indirectly (through wholly-owned Subsidiaries) acts as sole
general partner or managing member. The Borrower shall cause MCRC not to own
real estate assets outside of its interests in MCRLP. The Borrower will cause
MCRC and its Subsidiaries to do or cause to be done all things necessary to
preserve and keep in full force all of its rights and franchises and those of
its Subsidiaries. The Borrower will cause MCRC (a) to cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
ordinary wear and tear excepted, (b) to cause to be made all necessary repairs,
renewals, replacements, betterments and

54

--------------------------------------------------------------------------------



improvements thereof, all as in the judgment of MCRC may be necessary so that
the business carried on in connection therewith may be properly conducted at all
times, and (c) to cause each of its Subsidiaries to continue to engage primarily
in the businesses now conducted by it and in related businesses, consistent with
the requirements of the fourth sentence of this §7.7; provided that nothing in
this §7.7 shall prevent MCRC from discontinuing the operation and maintenance of
any of its properties or any of those of its Subsidiaries if such discontinuance
is, in the judgment of MCRC, desirable in the conduct of its or their business
and such discontinuance does not cause a Default or an Event of Default
hereunder and does not in the aggregate materially adversely affect the business
of MCRC and its Subsidiaries on a consolidated basis.


Notwithstanding the foregoing, MCRC shall be permitted to change its
organizational status to become a Maryland business trust (the “MCRC
Organizational Change”), provided the following conditions are satisfied:
(i) the Borrower gives the Administrative Agent at least ten (10) Business Days
prior written notice of such change; (ii) no Event of Default has occurred and
is continuing at the time such change occurs and no Default or Event of Default
would result therefrom; (iii) such change would not otherwise reasonably be
expected to have a Material Adverse Effect; (iv) MCRC reaffirms its obligations
under the MCRC Guaranty; (v) counsel for MCRC issues updated legal opinions
reasonably acceptable to the Administrative Agent and its counsel as to the
consummation of the MCRC Organizational Change and the continued enforceability
of the MCRC Guaranty; and (vi) MCRC and the Borrower provide any other
documentation reasonably requested by the Administrative Agent.


§7.8. Insurance. The Borrower will, and will cause each Guarantor to, maintain
with respect to its properties, and will cause each of its Subsidiaries to
maintain with financially sound and reputable insurers, insurance with respect
to such properties and its business against such casualties and contingencies as
shall be commercially reasonable and in accordance with the customary and
general practices of businesses having similar operations and real estate
portfolios in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent for such
businesses.


§7.9. Taxes. The Borrower will, and will cause each Guarantor to, pay or cause
to be paid real estate taxes, other taxes, assessments and other governmental
charges against the Real Estate before the same become delinquent and will duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all taxes, assessments and other governmental charges imposed
upon its sales and activities, or any part thereof, or upon the income or
profits therefrom, as well as all claims for labor, materials, or supplies that
if unpaid might by law become a lien or charge upon any of the Real Estate;
provided that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Borrower or such Guarantor shall have set
aside on its books adequate reserves with respect thereto; and provided further
that the Borrower or such Guarantor will pay all such taxes, assessments,
charges, levies or claims forthwith upon the commencement of

55

--------------------------------------------------------------------------------



proceedings to foreclose any lien that may have attached as security therefor.
If requested by the Administrative Agent, the Borrower will provide evidence of
the payment of real estate taxes, other taxes, assessments and other
governmental charges against the Real Estate in the form of receipted tax bills
or other form reasonably acceptable to the Agent. Notwithstanding the foregoing,
a breach of the covenants set forth in this §7.9 shall only constitute an Event
of Default if such breach results in an aggregate amount in excess of
$10,000,000 at any one time claimed due by the taxing authority of any
jurisdiction for which payment is required to be made and has not been timely
made.


§7.10. Inspection of Properties and Books. The Borrower will, and will cause
each Guarantor to, permit the Lenders, coordinated through the Administrative
Agent, (a) on an annual basis as a group, or more frequently if required by law
or by regulatory requirements of a Lender or if a Default or an Event of Default
shall have occurred and be continuing, to visit and inspect any of the
properties of the Borrower, any Guarantor or any of their respective
Subsidiaries, and to examine the books of account of the Borrower, the
Guarantors and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and (b) to discuss the affairs, finances and accounts of the
Borrower, the Guarantors and their respective Subsidiaries with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals during normal business hours as the Administrative Agent may
reasonably request; provided that the Borrower shall only be responsible for the
costs and expenses incurred by the Administrative Agent in connection with such
inspections after the occurrence and during the continuance of an Event of
Default; and provided further that such Person has executed a confidentiality
agreement in substantially the form previously executed by the Administrative
Agent. The Administrative Agent and each Lender agrees to treat any non-public
information delivered or made available by the Borrower to it in accordance with
the provisions of the confidentiality agreement executed by such Person.


§7.11. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
will, and will cause each Guarantor to, comply with, and will cause each of
their respective Subsidiaries to comply with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including, without limitation, all Environmental Laws and all applicable federal
and state securities laws, (b) the provisions of its partnership agreement and
certificate or corporate charter and other charter documents and by-laws, as
applicable, (c) all material agreements and instruments to which it is a party
or by which it or any of its properties may be bound (including the Real Estate
and the Leases) and (d) all applicable decrees, orders, and judgments; provided
that any such decree, order or judgment need not be complied with if the
validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Borrower or such Guarantor shall have set
aside on its books adequate reserves with respect thereto; and provided further
that the Borrower or such Guarantor will comply with any such decree, order or
judgment forthwith upon the commencement of proceedings to foreclose any Lien
that may have attached as security therefor.

§7.12. Use of Proceeds. Subject at all times to the other provisions of this
Agreement, the Borrower will use the proceeds of the Loans solely for general
working capital needs and other general corporate purposes.


§7.13. Additional Guarantors; Solvency of Guarantors.
 
 
56

--------------------------------------------------------------------------------




(a) If, after the Closing Date, a Subsidiary that is not a Guarantor, (i)
acquires any Real Estate that then or thereafter qualifies under (a)-(d) of the
definition of Unencumbered Property and is wholly-owned or ground leased under
an Eligible Ground Lease, or (ii) extends, holds or acquires any Intercompany
Secured Debt, in each case the Borrower shall cause such Person (which Person
must be or become a wholly-owned Subsidiary) to execute and deliver a Guaranty
to the Administrative Agent and the Lenders in substantially the form of Exhibit
B hereto. Such Guaranty shall evidence consideration and equivalent value. The
Borrower will not permit any Guarantor that owns or ground leases any
Unencumbered Properties to have any Subsidiaries unless such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such Guarantor in the ownership of the Unencumbered Properties.


(b) The Borrower, MCRC, and each Subsidiary Guarantor is solvent, other than for
Permitted Event(s) permitted by this Agreement which shall be the only
Non-Material Breaches under this §7.13(b). The Borrower and MCRC each
acknowledge that, subject to the indefeasible payment and performance in full of
the Obligations, the rights of contribution among each of the them and the
Subsidiary Guarantors are in accordance with applicable laws and in accordance
with each such Person’s benefits under the Loans and this Agreement. The
Borrower further acknowledges that, subject to the indefeasible payment and
performance in full of the Obligations, the rights of subrogation of the
Subsidiary Guarantors as against the Borrower and MCRC are in accordance with
applicable laws.


§7.14. Further Assurances. The Borrower will, and will cause each Guarantor to,
cooperate with, and to cause each of its Subsidiaries to cooperate with, the
Administrative Agent and the Lenders and execute such further instruments and
documents as the Lenders or the Administrative Agent shall reasonably request to
carry out to their reasonable satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.


§7.15. Environmental Indemnification. The Borrower covenants and agrees that it
and its Subsidiaries will indemnify and hold the Administrative Agent and each
Lender, and each of their respective Affiliates, harmless from and against any
and all claims, expense, damage, loss or liability incurred by the
Administrative Agent or any Lender (including all reasonable costs of legal
representation incurred by the Administrative Agent or any Lender in connection
with any investigative, administrative or judicial proceeding, whether or not
the Administrative Agent or any Lender is party thereto, but excluding, as
applicable for the Administrative Agent or a Lender, any claim, expense, damage,
loss or liability as a result of the gross negligence or willful misconduct of
the Administrative Agent or such Lender or any of their respective Affiliates)
relating to (a) any Release or threatened Release of Hazardous Substances on any
Real Estate; (b) any violation of any Environmental Laws with

57

--------------------------------------------------------------------------------



respect to conditions at any Real Estate or the operations conducted thereon;
(c) the investigation or remediation of off-site locations at which the
Borrower, any Guarantor or any of their respective Subsidiaries or their
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances; or (d) any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances relating to Real Estate
(including, but not limited to, claims with respect to wrongful death, personal
injury or damage to property). In litigation, or the preparation therefor, the
Lenders and the Administrative Agent shall be entitled to select their own
counsel and participate in the defense and investigation of such claim, action
or proceeding, and the Borrower shall bear the expense of such separate counsel
of the Administrative Agent and the Lenders if (i) in the written opinion of
counsel to the Administrative Agent and the Lenders, use of counsel of the
Borrower’s choice could reasonably be expected to give rise to a conflict of
interest, (ii) the Borrower shall not have employed counsel reasonably
satisfactory to the Administrative Agent and the Lenders within a reasonable
time after notice of the institution of any such litigation or proceeding, or
(iii) the Borrower authorizes the Administrative Agent and the Lenders to employ
separate counsel at the Borrower’s expense. It is expressly acknowledged by the
Borrower that this covenant of indemnification shall survive the payment of the
Loans and shall inure to the benefit of the Administrative Agent and the Lenders
and their respective Affiliates, their respective successors, and their
respective assigns under the Loan Documents permitted under this Agreement.


§7.16. Response Actions. The Borrower covenants and agrees that if any Release
or disposal of Hazardous Substances shall occur or shall have occurred on any
Real Estate owned by it or any of its Subsidiaries, the Borrower will cause the
prompt containment and removal of such Hazardous Substances and remediation of
such Real Estate if necessary to comply with all Environmental Laws.


§7.17. Environmental Assessments. If the Majority Lenders have reasonable
grounds to believe that a Disqualifying Environmental Event has occurred with
respect to any Unencumbered Property, after reasonable notice by the
Administrative Agent, whether or not a Default or an Event of Default shall have
occurred, the Majority Lenders may determine that the affected Real Estate no
longer qualifies as an Unencumbered Property; provided that prior to making such
determination, the Administrative Agent shall give the Borrower reasonable
notice and the opportunity to obtain one or more environmental assessments or
audits of such Unencumbered Property prepared by a hydrogeologist, an
independent engineer or other qualified consultant or expert approved by the
Administrative Agent, which approval will not be unreasonably withheld, to
evaluate or confirm (i) whether any Release of Hazardous Substances has occurred
in the soil or water at such Unencumbered Property and (ii) whether the use and
operation of such Unencumbered Property materially complies with all
Environmental Laws (including not being subject to a matter that is a
Disqualifying Environmental Event). Such assessment will then be used by the
Administrative Agent to determine whether a Disqualifying Environmental Event
has in fact occurred with respect to such Unencumbered Property. All such
environmental assessments shall be at the sole cost and expense of the Borrower.

§7.18. Employee Benefit Plans.


(a) In General. Each Employee Benefit Plan maintained by the Borrower, any
Guarantor or any of their respective ERISA Affiliates will be operated in
compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions.
 
 
58

--------------------------------------------------------------------------------




(b) Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower, any Guarantor or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of §3(1)
or §3(2)(B) of ERISA, the Borrower, such Guarantor, or any of their respective
ERISA Affiliates, as the case may be, has the right to terminate each such plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without material liability other than liability to pay
claims incurred prior to the date of termination.


(c) Unfunded or Underfunded Liabilities. The Borrower will not, and will not
permit any Guarantor to, at any time, have accruing or accrued unfunded or
underfunded liabilities with respect to any Employee Benefit Plan, Guaranteed
Pension Plan or Multiemployer Plan, or permit any condition to exist under any
Multiemployer Plan that would create a withdrawal liability.


§7.19. No Amendments to Certain Documents. The Borrower will not, and will not
permit any Guarantor to, at any time cause or permit its certificate of limited
partnership, agreement of limited partnership, articles of incorporation,
by-laws, certificate of formation, operating agreement or other charter
documents, as the case may be, to be modified, amended or supplemented in any
respect whatever, without (in each case) the express prior written consent or
approval of the Administrative Agent, if such changes would adversely affect
MCRC’s REIT status or otherwise materially adversely affect the rights of the
Administrative Agent and the Lenders hereunder or under any other Loan Document.


§7.20. Distributions in the Ordinary Course. In the ordinary course of business
MCRLP causes all of its and MCRC’s Subsidiaries to make net transfers of cash
and cash equivalents upstream to MCRLP and MCRC, and shall continue to follow
such ordinary course of business. MCRLP shall not make net transfers of cash and
cash equivalents downstream to its and MCRC’s Subsidiaries except for any
transfers of cash and cash equivalents in connection with the extension of
Intercompany Secured Debt and except in the ordinary course of business
consistent with past practice.


§8. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE GUARANTORS. The Borrower
for itself and on behalf of the Guarantors covenants and agrees that, so long as
any Loan or Note is outstanding or any of the Lenders has any obligation or
commitment to make any Loans:


§8.1. Restrictions on Indebtedness.

59

--------------------------------------------------------------------------------



The Borrower and the Guarantors may, and may permit their respective
Subsidiaries to, create, incur, assume, guarantee or be or remain liable for,
contingently or otherwise, any Indebtedness other than the specific Indebtedness
which is prohibited under this §8.1 and with respect to which each of the
Borrower and the Guarantors will not, and will not permit any Subsidiary to,
create, incur, assume, guarantee or be or remain liable for, contingently or
otherwise, singularly or in the aggregate as follows:


(a) Indebtedness which would result in a Default or Event of Default under §9
hereof or under any other provision of this Agreement; and


(b) Guarantees of the Indebtedness of any Other Investment or the Newco
Investment which are not permitted under the definition of “Other Investment” or
“Newco Investment” herein.


The terms and provisions of this §8.1 are in addition to, and not in limitation
of, the covenants set forth in §9 of this Agreement.


§8.2. Restrictions on Liens, Etc. If the Revolving Credit Agreement is no longer
in effect, none of the Borrower, any Guarantor, any Operating Subsidiary and any
wholly-owned Subsidiary will: (a) create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, negative pledge,
charge, restriction or other security interest of any kind upon any of its
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of such property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement; (d)
suffer to exist for a period of more than thirty (30) days after the same shall
have been incurred any Indebtedness or claim or demand against it that if unpaid
might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors; or (e) sell, assign, pledge or
otherwise transfer any accounts, contract rights, general intangibles, chattel
paper or instruments, with or without recourse (the foregoing items (a) through
(e) being sometimes referred to in this §8.2 collectively as “Liens”), provided
that the Borrower, the Guarantors and any Subsidiary may create or incur or
suffer to be created or incurred or to exist:


(i) Liens securing taxes, assessments, governmental charges (including, without
limitation, water, sewer and similar charges) or levies or claims for labor,
material and supplies;


(ii) deposits or pledges made in connection with, or to secure payment of,
worker’s compensation, unemployment insurance, old age pensions or other social
security obligations; and deposits with utility companies and other similar
deposits made in the ordinary course of business;

60

--------------------------------------------------------------------------------



(iii) Liens (other than affecting the Unencumbered Properties) in respect of
judgments or awards;


(iv) encumbrances on properties consisting of easements, rights of way,
covenants, notice of use limitations under Environmental Laws, restrictions on
the use of real property and defects and irregularities in the title thereto;
landlord’s or lessor’s Liens under Leases to which the Borrower, any Guarantor,
or any Subsidiary is a party or bound; purchase options granted at a price not
less than the market value of such property; and other similar Liens or
encumbrances on properties, none of which interferes materially and adversely
with the use of the property affected in the ordinary conduct of the business of
the owner thereof, and which matters neither (x) individually or in the
aggregate have a Material Adverse Effect nor (xx) make title to such property
unmarketable by the conveyancing standards in effect where such property is
located;


(v) any Leases (excluding Synthetic Leases) entered into in good faith with
Persons that are not Affiliates; provided that Leases with Affiliates on market
terms and with monthly market rent payments required to be paid are Permitted
Liens;


(vi) Liens and other encumbrances or rights of others which exist on the date of
this Agreement and which do not otherwise constitute a breach of this Agreement;


(vii) as to Real Estate, which is acquired after the date of this Agreement,
Liens and other encumbrances or rights of others which exist on the date of
acquisition and which do not otherwise constitute a breach of this Agreement;


(viii) Liens affecting the Unencumbered Properties in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal, so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review; provided that the Borrower shall have obtained a bond or
insurance with respect thereto to the Administrative Agent’s reasonable
satisfaction;


(ix) Liens securing Indebtedness for the purchase price of capital assets (other
than Real Estate but including Indebtedness in respect of Capitalized Leases for
equipment and other equipment leases) to the extent not otherwise prohibited by
§8.1;


(x) other Liens (other than affecting the Unencumbered Properties) in connection
with any Indebtedness not prohibited under §8.1, which do not otherwise result
in a Default or Event of Default under this Agreement;


(xi) Liens granted in accordance with §8.3(b) hereof; and


(xii) Liens affecting an Unencumbered Property consisting of mortgages, deeds of
trust or other security interests granted by a Subsidiary Guarantor to the
Borrower

61

--------------------------------------------------------------------------------



or another Guarantor to secure intercompany Indebtedness owing from such
Subsidiary Guarantor to the Borrower or such other Guarantor; provided that at
all times such Indebtedness and Liens (sometimes referred to herein collectively
as the “Intercompany Secured Debt”) shall be held by the Borrower or a Guarantor
and the Borrower’s or such Guarantor’s rights or interests therein shall not be
subject to any Liens.


Notwithstanding the foregoing provisions of this §8.2, the failure of any
Unencumbered Property to comply with the covenants set forth in this §8.2 shall
result in such Unencumbered Property’s no longer qualifying as Unencumbered
Property under this Agreement, but such disqualification shall not by itself
constitute a Default or Event of Default, unless the cause of such
non-qualification otherwise constitutes a Default or an Event of Default.


§8.3. Merger, Consolidation and Disposition of Assets.


None of the Borrower, any Guarantor, any Operating Subsidiary or any
wholly-owned Subsidiary will:


(a) Become a party to any merger, consolidation or reorganization without the
prior Unanimous Lender Approval, except that so long as no Default or Event of
Default has occurred and is continuing, or would occur after giving effect
thereto, the merger, consolidation or reorganization of one or more Persons with
and into the Borrower, any Guarantor, or any wholly-owned Subsidiary, shall be
permitted if (i) such action is not hostile, (ii) the Borrower, any Guarantor,
or any wholly owned Subsidiary, as the case may be, is the surviving entity or
such merger, consolidation or reorganization involves only MCRC and its
Affiliates and is done in connection with an MCRC Organizational Change
otherwise permitted under this Agreement, and (iii) such merger, consolidation
or reorganization does not cause a Default or Event of Default under §12.1(m)
hereof; provided, that for any such merger, consolidation or reorganization
(other than (v) the merger or consolidation of one or more Affiliates of MCRC
with and into MCRC, or of MCRC into such Affiliate, in either case in connection
with an MCRC Organizational Change otherwise permitted under this Agreement, (w)
the merger or consolidation of one or more Subsidiaries of MCRLP with and into
MCRLP, (x) the merger or consolidation of two or more Subsidiaries of MCRLP, (y)
the merger or consolidation of one or more Subsidiaries of MCRC with and into
MCRC, or (z) the merger or consolidation of two or more Subsidiaries of MCRC),
the Borrower shall provide to the Administrative Agent a statement in the form
of Exhibit D hereto signed by the chief financial officer or senior vice
president of finance or other thereon designated officer of the Borrower and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained in §9 hereof and certifying that no Default or Event of
Default has occurred and is continuing, or would occur and be continuing after
giving effect to such merger, consolidation or reorganization and all
liabilities, fixed or contingent, pursuant thereto;


(b) Sell, transfer or otherwise dispose of (collectively and individually,
“Sell” or a “Sale”) or grant a Lien to secure Indebtedness (an “Indebtedness
Lien”) on any

62

--------------------------------------------------------------------------------



of its now owned, ground leased or hereafter acquired assets without obtaining
the prior written consent of the Required Lenders, except for:


(i) the Sale of or granting of an Indebtedness Lien on any Unencumbered Property
or other Real Estate so long as no Default or Event of Default has then occurred
and is continuing, or would occur and be continuing after giving effect to such
Sale or Indebtedness Lien; provided, that prior to (A) any Sale of any
Unencumbered Property (for consideration in excess of $25,000,000) or other Real
Estate (for consideration in excess of $75,000,000) or (B) the granting of an
Indebtedness Lien with respect to an Unencumbered Property (for consideration in
excess of $25,000,000) or other Real Estate (for consideration in excess of
$75,000,000), the Borrower shall provide to the Administrative Agent a statement
in the form of Exhibit D hereto signed by the chief financial officer or senior
vice president of finance or other thereon designated officer of the Borrower
and setting forth in reasonable detail computations evidencing compliance with
the covenants contained in §9 hereof and certifying that no Default or Event of
Default has occurred and is continuing, or would occur and be continuing after
giving effect to such proposed Sale or Indebtedness Lien and all liabilities,
fixed or contingent, pursuant thereto; and provided further, if such Sale
involves a qualified, deferred exchange under § 1031 of the Code, the Borrower
shall also provide the statements and certifications described in the previous
proviso on the date of any release from the escrow account of the proceeds of
such qualified, deferred exchange under §1031 of the Code;


(ii) the Sale of or the granting of an Indebtedness Lien on any Unencumbered
Property while a Default or Event of Default has then occurred and is
continuing; provided, that (A) the Borrower shall (1) apply the net proceeds of
each such permitted Sale or Indebtedness Lien to the repayment of the Loans or
(2) segregate the net proceeds of such permitted Sale or Indebtedness Lien in an
escrow account with the Administrative Agent or with a financial institution
reasonably acceptable to the Administrative Agent and apply such net proceeds
solely to a qualified, deferred exchange under §1031 of the Code or to another
use with the prior written approval of the Required Lenders or (3) complete an
exchange of such Unencumbered Property for other real property of equivalent
value under §1031 of the Code so long as such other real property becomes an
Unencumbered Property upon acquisition, (B) no Default or Event of Default would
occur and be continuing after giving effect to such Sale or Indebtedness Lien
and (C) prior to the date of such Sale or granting of an Indebtedness Lien for
consideration in excess of $25,000,000, and on the date of any release from the
escrow account of the proceeds of the qualified, deferred exchange under §1031
of the Code in excess of $25,000,000, the Borrower shall provide to the
Administrative Agent a statement in the form of Exhibit D hereto signed by the
chief financial officer or senior vice president of finance or other thereon
designated officer and setting forth in reasonable detail computations
evidencing compliance with the covenant in §9 hereof and certifying the use of
the proceeds of such Sale or Indebtedness Lien and certifying that no

63

--------------------------------------------------------------------------------



Default or Event of Default would occur and be continuing after giving effect to
such Sale or Indebtedness Lien, and all liabilities fixed or contingent pursuant
thereto or to such release of proceeds;


(iii) the Sale of or the granting of an Indebtedness Lien on any Real Estate
(other than an Unencumbered Property) while a Default or Event of Default has
then occurred and is continuing; provided, that (A) the Borrower shall (1) apply
the net proceeds of each such Sale or Indebtedness Lien to the repayment of the
Loans or (2) segregate the net proceeds of such Sale or Indebtedness Lien in an
escrow account with the Administrative Agent or with a financial institution
reasonably acceptable to the Administrative Agent and apply such net proceeds
solely to a qualified, deferred exchange under §1031 of the Code or to another
use with the prior written approval of the Required Lenders or (3) complete an
exchange of such Real Estate for other real property of equivalent value under
§1031 of the Code, (B) no Default or Event of Default would occur and be
continuing after giving effect to such Sale or Indebtedness Lien and (C) prior
to the date of any such Sale or granting of an Indebtedness Lien for
consideration in excess of $75,000,000, the Borrower shall provide to the
Administrative Agent a statement in the form of Exhibit D hereto signed by the
chief financial officer or senior vice president of finance or other thereon
designated officer of the Borrower and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §9 hereof and
certifying that no Default or Event of Default would occur and be continuing
after giving effect to such Sale or Indebtedness Lien and all liabilities, fixed
or contingent, pursuant thereto; and


(iv) the Sale of or the granting of an Indebtedness Lien on any of its now owned
or hereafter acquired assets (other than Real Estate) in one or more
transactions.


§8.4. Negative Pledge. From and after the date hereof, neither the Borrower nor
any Guarantor will, and will not permit any Subsidiary to, enter into any
agreement or permit to exist any agreement by it, containing any provision
prohibiting the creation or assumption of any Lien upon its properties (other
than prohibitions on liens for particular assets (other than an Unencumbered
Property) set forth in a security instrument in connection with Secured
Indebtedness for such assets and the granting or effect of such liens does not
otherwise constitute a Default or Event of Default and other than prohibitions
in the Revolving Credit Agreement), revenues or assets, whether now owned or
hereafter acquired, or restricting the ability of the Borrower or the Guarantors
to amend or modify this Agreement or any other Loan Document. The Borrower shall
be permitted a period of (i) thirty (30) days to cure any Non-Material Breach
affecting other than MCRC or MCRLP and (ii) ten (10) days to cure any
Non-Material Breach affecting MCRC or MCRLP under this §8.4 before the same
shall be an Event of Default under §12.1(c).


§8.5. Compliance with Environmental Laws. None of the Borrower, any Guarantor,
or any Subsidiary will do any of the following: (a) use any of the Real Estate
or any portion

64

--------------------------------------------------------------------------------



thereof as a facility for the handling, processing, storage or disposal of
Hazardous Substances except for quantities of Hazardous Substances used in the
ordinary course of business and in compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in compliance with
Environmental Laws, or (d) conduct any activity at any Real Estate or use any
Real Estate in any manner so as to cause a Release causing a violation of
Environmental Laws or a Material Adverse Effect or a violation of any
Environmental Law; provided that a breach of this covenant shall result in the
affected Real Estate no longer being an Unencumbered Property, but shall only
constitute an Event of Default under §12.1(d) if such breach is not a
Non-Material Breach.


§8.6. Distributions. (a) The Borrower (i) will not in any period of four (4)
consecutive completed fiscal quarters make Distributions with respect to common
stock or other common equity interests in such period in an aggregate amount in
excess of 90% of Funds From Operations for such period (for purposes of this
clause, non-cash assets or interests in non-cash assets which are distributed to
equity interest holders of the Borrower shall be valued at the value of such
assets used in calculating Consolidated Total Capitalization) or (ii) will not
make any Distributions during any period when any Event of Default under
§12.1(a) (including, without limitation, any failure to pay resulting from
acceleration of the Loans) §12.1(b), §12.1(c) resulting from a failure to comply
with §7.7 (as to the legal existence and REIT status of MCRC), §9, §12.1(g),
§12.1(h), or §12.1(j) has occurred and is continuing or (iii) will not make any
Distributions or transfers of cash or cash equivalents to any Guarantor or its
Subsidiaries when such Person is the subject of a Permitted Event except as
required by order of the tribunal in which such Permitted Event is occurring;
and except that such Person may make Distributions or transfers of cash or cash
equivalents permitted under §7.20 to a Guarantor or Subsidiary while such
distributing Person is the subject of a Permitted Event; provided, however, that
the Borrower may at all times make Distributions (after taking into account all
available funds of MCRC from all other sources) in the minimum aggregate amount
required in order to enable MCRC to continue to qualify as a REIT. In the event
that MCRC or MCRLP raises equity during the term of this Agreement, the
permitted percentage of Distributions will be adjusted based on the total
declared distribution per share and partnership units over the most recent four
(4) quarters to Funds From Operations per weighted average share and partnership
unit based on the most recent four (4) quarters.


(b) MCRC will not, during any period when any Event of Default has occurred and
is continuing, make any Distributions in excess of the Distributions required to
be made by MCRC in order to maintain its status as a REIT.


§8.7. Employee Benefit Plans.  None of the Borrower, any Guarantor or any ERISA
Affiliate will

(a) engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could result in a material liability for the
Borrower, any Guarantor or any of their respective Subsidiaries; or
 
 
65

--------------------------------------------------------------------------------




(b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or


(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower, any Guarantor
or any of their respective Subsidiaries pursuant to §302(f) or §4068 of ERISA;
or


(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the Code; or


(e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities;


provided that none of (a) - (e) shall be an Event of Default under §12.1(c) if
the prohibited matters occurring are in the aggregate within the Dollar limits
permitted within §12.1(l) and are otherwise the subject of the matters that are
covered by the Events of Default in §12.1(l)


§8.8. Fiscal Year.  
The Borrower will not, and will not permit the Guarantors or any of their
respective Subsidiaries to, change the date of the end of its fiscal year from
that set forth in §6.5; provided that such persons may change their respective
fiscal years if they give the Administrative Agent thirty (30) days prior
written notice of such change and the parties make appropriate adjustments
satisfactory to the Borrower and the Lenders to the provisions of this Agreement
(including without limitation those set forth in §9) to reflect such change in
fiscal year.


§9. FINANCIAL COVENANTS OF THE BORROWER. The Borrower covenants and agrees that,
so long as any Loan or Note is outstanding or any Lender has any obligation or
commitment to make any Loan:


§9.1.   Leverage Ratio. As at the end of any fiscal quarter or other date of
measurement, the Borrower shall not permit the ratio of Consolidated Total
Liabilities to Consolidated Total Capitalization to exceed 60%; provided that
such ratio may exceed 60% from time to time so long as (a) such ratio does not
exceed 65%, (b) such ratio ceases to exceed 60% within 180 days following each
date such ratio first exceeded 60%, and (c) the Borrower provides a certificate
in substantially the form of Exhibit H hereto to the

Administrative Agent when such ratio first exceeds 60% and when such ratio
ceases to exceed 60%.


§9.2.  Secured Indebtedness. As at the end of any fiscal quarter or other date
of measurement, the Borrower shall not permit Consolidated Secured Indebtedness
to exceed 40% of Consolidated Total Capitalization.
 
 
66

--------------------------------------------------------------------------------




§9.3.  Tangible Net Worth. As at the end of any fiscal quarter or any other date
of measurement, the Borrower shall not permit Consolidated Tangible Net Worth to
be less than the sum of (a) $1,800,000,000 plus (b) 70% of the sum of (i) the
aggregate proceeds received by MCRC (net of fees and expenses customarily
incurred in transactions of such type) in connection with any offering of stock
in MCRC and (ii) the aggregate value of operating units issued by MCRLP in
connection with asset or stock acquisitions (valued at the time of issuance by
reference to the terms of the agreement pursuant to which such units are
issued), in each case after November 23, 2004 Date and on or prior to the date
such determination of Consolidated Tangible Net Worth is made.


§9.4.  [Intentionally Deleted.]


§9.5.  Fixed Charge Coverage. As at the end of any fiscal quarter or other date
of measurement, the Borrower shall not permit Consolidated Adjusted Net Income
to be less than one and one-half (1.5) times Consolidated Fixed Charges, based
on the results of the most recent two (2) complete fiscal quarters.


§9.6.  Unsecured Indebtedness. As at the end of any fiscal quarter or other date
of measurement, the Borrower shall not permit the ratio of (i) Consolidated
Unsecured Indebtedness to (ii) the sum (the “Section 9.6 Sum”) of (a) aggregate
Capitalized Unencumbered Property NOI for all Unencumbered Properties (other
than (1) Acquisition Properties and (2) Unencumbered Properties with a negative
Capitalized Unencumbered Property NOI), plus (b) the cost of all Unencumbered
Properties which are Acquisition Properties, plus (c) the value of all Eligible
Cash 1031 Proceeds resulting from the sale of Unencumbered Properties to exceed
60%; provided that such ratio may exceed 60% from time to time so long as (x)
such ratio does not exceed 65%, (y) such ratio ceases to exceed 60% within 180
days following each date such ratio first exceeded 60%, and (z) the Borrower
provides a certificate in substantially the form of Exhibit H hereto to the
Administrative Agent when such ratio first exceeds 60% and when such ratio
ceases to exceed 60%.


§9.7.  Unencumbered Property Interest Coverage. As at the end of any fiscal
quarter or other date of measurement, the Borrower shall not permit the
aggregate Adjusted Unencumbered Property NOI for all Unencumbered Properties to
be less than two (2) times Consolidated Total Unsecured Interest Expense, based
on the results of the most recent two (2) complete fiscal quarters.

§9.8.  Investment Limitation. None of the Borrower, any Guarantor, or any
Subsidiary will make or permit to exist or to remain outstanding any Investment
in violation of the following restrictions and limitations:


(a) As at the end of any fiscal quarter or other date of measurement, the book
value of Unimproved Non-Income Producing Land shall not exceed ten (10%) of
Consolidated Total Capitalization.
 
 
67

--------------------------------------------------------------------------------




(b) Investments in Other Investments shall be Without Recourse to the Borrower,
the Guarantors and their Subsidiaries other than as expressly permitted in the
definition of Other Investment, shall otherwise comply with the requirements of
the definition of Other Investment, and shall not exceed the lesser of 7.5% of
Consolidated Total Capitalization or $200,000,000.


(c) As at the end of any fiscal quarter or other date of measurement, the
aggregate Project Costs of all Construction-in-Process shall not exceed fifteen
(15%) percent of Consolidated Total Capitalization. For purposes of this
§9.8(c), Construction-in-Process shall not include so-called “build to suit”
properties which are (i) seventy-five (75%) percent pre-leased (by rentable
square foot) to tenants which have a minimum credit rating of BBB-from S&P or
Baa3 from Moody’s, as the case may be, or which have a financial condition
reasonably acceptable to the Majority Lenders (provided that the Borrower shall
submit any such request for the Lender’s acceptance of a tenant’s financial
condition to the Administrative Agent in writing, and the Administrative Agent
shall, in turn, promptly forward such request to each Lender; each Lender shall
then have five (5) Business Days from its deemed receipt of such request to
approve or disapprove of such tenant’s financial condition, with any Lender’s
failure to send notice of disapproval to the Administrative Agent within five
(5) Business Days being deemed to be its approval) and (ii) in substantial
compliance, with respect to both time and cost, with the original construction
budget and construction schedule, as amended by change orders or otherwise
updated. A property shall continue to be considered Construction-in-Process
until the date of substantial completion of such property; from such date, it
will continue to be valued (for financial covenant compliance purposes) as if it
were Construction-in-Process until the earlier of (i) the end of four (4)
consecutive calendar quarters following substantial completion and (ii) the date
upon which such property is 90% leased to tenants who are then paying rent.


(d) As at the end of any fiscal quarter or other date of measurement, the value
of Indebtedness of third parties to the Borrower, the Guarantors, or their
Subsidiaries for borrowed money which is unsecured or is secured by mortgage
liens (valued at the book value of such Indebtedness) shall not exceed fifteen
(15%) percent of Consolidated Total Capitalization.


(e) The Investments set forth in clauses (a) through (d) above, taken in the
aggregate, shall not exceed thirty (30%) percent of Consolidated Total
Capitalization.

(f) Investments in Real Estate other than office, office flex, and
industrial/warehouse properties, taken in the aggregate, shall not exceed
fifteen (15%) of Consolidated Total Capitalization.


§9.9.  Covenant Calculations.


(a) For purposes of the calculations to be made pursuant to §§9.1-9.8 (and the
defined terms relevant thereto, including, without limitation, those relating to
“interest expense” and “fixed charges”), references to Indebtedness or
liabilities of the Borrower shall mean Indebtedness or liabilities (including,
without limitation, Consolidated Total Liabilities) of the Borrower, plus (but
without double-counting):
 
 
68

--------------------------------------------------------------------------------




(i) all Indebtedness or liabilities of the Operating Subsidiaries, the
Guarantors and any other wholly-owned Subsidiary (excluding any such
Indebtedness or liabilities owed to the Borrower or any Guarantor; provided
that, as to MCRC, MCRC has a corresponding Indebtedness or liability to the
Borrower),


(ii) all Indebtedness or liabilities of each Partially-Owned Entity (including
for Capitalized Leases), but only to the extent, if any, that said Indebtedness
or liability is Recourse to the Borrower, the Guarantors or their respective
Subsidiaries or any of their respective assets (other than their respective
interests in such Partially-Owned Entity); provided that Recourse Indebtedness
arising from such Person’s acting as general partner or guarantor of collection
only (and not of payment or performance) of a Partially-Owned Entity shall be
limited to the amount by which the Indebtedness exceeds the liquidation value of
the Real Estate and other assets owned by such Partially-Owned Entity if the
creditor owed such Indebtedness is required by law or by contract to seek
repayment of such Indebtedness from such Real Estate and other assets before
seeking repayment from such Person, and


(iii) Indebtedness or liabilities of each Partially-Owned Entity to the extent
of the pro-rata share of such Indebtedness or liability allocable to the
Borrower, the Guarantors or their respective Subsidiaries without double
counting.


(b) For purposes of §§9.1-9.8 hereof, Consolidated Adjusted Net Income, Revised
Consolidated Adjusted Net Income, Adjusted Unencumbered Property NOI and Revised
Adjusted Unencumbered Property NOI (and all defined terms and calculations using
such terms) shall be adjusted (i) to deduct the actual results of any Real
Estate disposed of by the Borrower, a Guarantor or any of their respective
Subsidiaries during the relevant fiscal period (for Revised Consolidated
Adjusted Net Income and Revised Adjusted Unencumbered Property NOI only), and
(ii) to the extent applicable, to include the pro rata share of results
attributable to the Borrower from unconsolidated Subsidiaries of MCRC, the
Borrower and their respective Subsidiaries and from unconsolidated
Partially-Owned Entities; provided that income shall not be included until
received without restriction in cash by the Borrower.


(c) For purposes of §§9.1 - 9.8 hereof, together with each other section of this
Agreement that refers or relates to GAAP, if any change in GAAP after the
Financial Statement Date results in a change in the calculation to be performed
in any such section, solely as a result of such change in GAAP, then (i) the
Borrower’s compliance with such covenant(s) or section shall be determined on
the basis of GAAP in effect as of the Financial Statement Date, and (ii) the
Administrative Agent and the Borrower shall negotiate in good faith a
modification of any such covenant(s) or sections so that the economic effect of
the calculation of such covenant(s) or sections using GAAP as so changed is as
close as feasible to what the economic effect of the calculation of such
covenant(s) or sections would have been using GAAP in effect as of the Financial
Statement Date.
 
 
69

--------------------------------------------------------------------------------




(d) For purposes of §§9.1-9.8 hereof, Consolidated Total Capitalization and the
Section 9.6 Sum (as such term is defined in §9.6 hereof) shall be adjusted
(without double-counting) to include the Eligible Cash 1031 Proceeds from any
Real Estate disposed of by the Borrower, a Guarantor or any of their respective
Subsidiaries and for which the results have been deducted pursuant to §9.9(b).




§10. CONDITIONS TO THE CLOSING DATE. The obligations of the Lenders to make the
Term Loan shall be subject to the satisfaction of the following conditions
precedent:


§10.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.


§10.2. Certified Copies of Organization Documents. The Administrative Agent
shall have received (i) from the Borrower and each of the Subsidiary Guarantors
a copy, certified as of the Closing Date by a duly authorized officer of such
Person (or its general partner, if such Person is a partnership, or its managing
member, if such Person is a limited liability company) to be true and complete,
of each of its certificate of limited partnership, agreement of limited
partnership, incorporation documents, by-laws, certificate of formation,
operating agreement and/or other organizational documents as in effect on the
Closing Date; provided that any Subsidiary Guarantor which has previously
delivered such organizational documents may satisfy this condition by providing
a certificate of a duly authorized officer of such Person as to the absence of
changes or as to the changes, if any, to those organizational documents
previously delivered, and (ii) from MCRC a copy, certified as of a date within
thirty (30) days prior to the Closing Date by the appropriate officer of the
State of Maryland to be true and correct, of the corporate charter of MCRC, in
each case along with any other organization documents of the Borrower and each
Subsidiary Guarantor (and its general partner, if such Person is a partnership,
or its managing member, if such Person is a limited liability company) or MCRC,
as the case may be, and each as in effect on the date of such certification.

§10.3. By-laws; Resolutions. All action on the part of the Borrower, the
Subsidiary Guarantors and MCRC necessary for the valid execution, delivery and
performance by the Borrower, the Subsidiary Guarantors and MCRC of this
Agreement and the other Loan Documents to which any of them is or is to become a
party as of the Closing Date shall have been duly and effectively taken, and
evidence thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent. Without limiting the foregoing, the Administrative Agent
shall have received from MCRC true copies of its by-laws and the resolutions
adopted by its board of directors authorizing the transactions described herein
and evidencing the due authorization, execution and delivery of the Loan
Documents to which MCRC and the Borrower and Subsidiary Guarantors of which MCRC
is a controlling Person are a party, each certified by the secretary as of a
recent date to be true and complete.
 
 
70

--------------------------------------------------------------------------------




§10.4. Incumbency Certificate; Authorized Signers. The Administrative Agent
shall have received from each of the Borrower, MCRC and the Subsidiary
Guarantors an incumbency certificate, dated as of the Closing Date, signed by a
duly authorized officer of such Person and giving the name of each individual
who shall be authorized: (a) to sign, in the name and on behalf of such Person,
each of the Loan Documents to which such Person is or is to become a party as of
the Closing Date; (b) in the case of the Borrower, to make the Loan Request and
Conversion Requests on behalf of the Borrower; and (c) in the case of the
Borrower, to give notices and to take other action on behalf of the Borrower and
the Guarantors under the Loan Documents.


§10.5. Certificates of Insurance. The Administrative Agent shall have received
(a) current certificates of insurance as to all of the insurance maintained by
the Borrower and its Subsidiaries on the Real Estate (including flood insurance
if necessary) from the insurer or an independent insurance broker, identifying
insurers, types of insurance, insurance limits, and policy terms; and (b) such
further information and certificates from the Borrower, its insurers and
insurance brokers as the Administrative Agent may reasonably request.


§10.6. Opinion of Counsel Concerning Organization and Loan Documents. Each of
the Lenders and the Administrative Agent shall have received favorable opinions
addressed to the Lenders and the Administrative Agent in form and substance
reasonably satisfactory to the Lenders and the Administrative Agent from (a)
Pryor Cashman Sherman & Flynn LLP, as counsel to the Borrower, the Subsidiary
Guarantors, MCRC and their respective Subsidiaries, with respect to New York and
New Jersey law and certain matters of Delaware law, (b) Ballard Spahr Andrews
and Ingersoll, LLP, as corporate counsel to MCRC, with respect to Maryland law,
(c) Wiggin & Dana, as counsel to the Borrower and the Subsidiary Guarantors with
respect to Connecticut law, (d) McCausland, Keen & Buckman, as counsel to the
Borrower and the Subsidiary Guarantors with respect to Pennsylvania law, and (e)
Jones, Day, Reavis & Pogue, as counsel to the Borrower and the Subsidiary
Guarantors with respect to Texas and California law.


§10.7. Tax Law Compliance. Each of the Lenders and the Administrative Agent
shall also have received from Seyfarth Shaw LLP, as counsel to the Borrower and
MCRC, a favorable opinion addressed to the Lenders and the Administrative Agent,
in form and substance satisfactory to each of the Lenders and the Administrative
Agent, with respect to the qualification of MCRC as a REIT and certain other tax
laws matters.


§10.8. Certifications from Government Officials. The Administrative Agent shall
have received long-form certifications from government officials evidencing the
legal existence, good standing and foreign qualification of the Borrower and
each Guarantor, along with a certified copy of the certificate of limited
partnership or certificate of incorporation of the Borrower and each Guarantor,
all as of the most recent practicable date.
 
 
71

--------------------------------------------------------------------------------




§10.9. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Lenders’, the Borrower’s, the Guarantors’ and the Administrative
Agent’s counsel, and the Administrative Agent, each of the Lenders and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.


§10.10. Fees. The Borrower shall have paid to the Administrative Agent, for the
accounts of the Lenders, the Arranger or for its own account, as applicable, all
of the fees and expenses that are due and payable as of the Closing Date in
accordance with this Agreement and the Fee Letter.


§10.11. Closing Certificate; Compliance Certificate. The Borrower shall have
delivered a Closing Certificate to the Administrative Agent, the form of which
is attached hereto as Exhibit E. The Borrower shall have delivered a compliance
certificate in the form of Exhibit D hereto evidencing compliance with the
covenants set forth in §9 hereof, the absence of any Default or Event of
Default, and the accuracy of all representations and warranties in all material
respects.


§10.12. Subsequent Guarantors. As a condition to the effectiveness of any
subsequent Guaranty, each subsequent Guarantor shall deliver such documents,
agreements, instruments and opinions as the Administrative Agent shall
reasonably require as to such Guarantor and the Unencumbered Property owned or
ground-leased by such Guarantor that are analogous to the deliveries made by the
Guarantors as of the Closing Date pursuant to §10.2 through §10.6 and §10.8.


§10.13. No Default Under Revolving Credit Agreement. There shall exist no
Default or Event of Default under the Revolving Credit Agreement.


§11. CONDITIONS TO ALL BORROWINGS. The obligations of the Lenders to make the
Term Loan on the Closing Date shall also be subject to the satisfaction of the
following conditions precedent:


§11.1. Representations True; No Event of Default; Compliance Certificate. Each
of the representations and warranties of the Borrower and the Guarantors
contained in this

72

--------------------------------------------------------------------------------



Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true as of the date as
of which they were made and shall also be true at and as of the time of the
making of such Loan with the same effect as if made at and as of that time
(except to the extent (i) of changes resulting from transactions contemplated or
not prohibited by this Agreement or the other Loan Documents (ii) of changes
occurring in the ordinary course of business, (iii) that such representations
and warranties relate expressly to an earlier date and (iv) that such untruth is
disclosed when first known to the Borrower or a Guarantor in the next delivered
compliance certificate, and is a Non-Material Breach); and no Default or Event
of Default under this Agreement shall have occurred and be continuing on the
date of any Loan Request or on the Drawdown Date of any Loan. Each of the
Lenders shall have received a certificate of the Borrower as provided in
§2.5(iv)(c) or §2A.9.


§11.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Administrative Agent or any Lender would make it illegal for any Lender
to make such Loan.


§11.3. Governmental Regulation. Each Lender shall have received such statements
in substance and form reasonably satisfactory to such Lender as such Lender
shall require for the purpose of compliance with any applicable regulations of
the Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.


§12. EVENTS OF DEFAULT; ACCELERATION; ETC.


§12.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:


(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment; none of the
foregoing is a Non-Material Breach.


(b) the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents (including, without
limitation, amounts due under §7.15) when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment, and such failure continues for five (5) days;
none of the foregoing is a Non-Material Breach.


(c) the Borrower or any Guarantor or any of their respective Subsidiaries shall
fail to comply with any of their respective covenants contained in: §7.1 within
ten (10) days of any such amount being due (except with respect to interest,
fees and other sums covered by clause (b) above or principal covered by clause
(a) above); §7.6 (as to the legal existence of MCRLP for which no period to cure
is granted); §7.7 (as to the legal existence and REIT status of MCRC for which
no period to cure is granted); §7.12; §7.19 within ten (10) days of the
occurrence of same; §8 (except with respect to §8.4 for Non-Material Breaches
only, or §8.5); or §9; none of the foregoing is a Non-Material Breach.


(d) the Borrower or any Guarantor or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
other Loan Document (other than those specified elsewhere in this §12) and such
failure continues for thirty (30) days (other than a Non-Material Breach
(excluding §8.4 for which the Non-Material Breach must be cured within the
thirty or ten days, as applicable, provided therein) and such cure period shall
not extend any specific cure period set forth in any term, covenant or agreement
covered by this §12.1(d)).
 
 
73

--------------------------------------------------------------------------------




(e) any representation or warranty of the Borrower or any Guarantor or any of
their respective Subsidiaries in this Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Agreement shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated (other
than a Non-Material Breach).


(f) the Borrower or any Guarantor or any of their respective Subsidiaries shall
(i) fail to pay at maturity, or within any applicable period of grace or cure,
any obligation for borrowed money or credit received by it (other than current
obligations in the ordinary course of business) or in respect of any Capitalized
Leases (x) in respect of any Recourse obligations or credit in an aggregate
amount in excess of $20,000,000 (determined in accordance with §9.9 hereof) or
(y) in respect of any Without Recourse obligations or credit in an aggregate
amount in excess of $100,000,000 (determined in accordance with §9.9 hereof), or
(ii) fail to observe or perform any material term, covenant or agreement
contained in any agreement by which it is bound, evidencing or securing borrowed
money or credit received (other than current obligations in the ordinary course
of business) or in respect of any Capitalized Leases (x) in respect of any
Recourse obligations or credit in an aggregate amount in excess of $20,000,000
(determined in accordance with §9.9 hereof) for such period of time (after the
giving of appropriate notice if required) as would permit the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or (y) in respect of any Without Recourse obligations or credit in an
aggregate amount in excess of $100,000,000 (determined in accordance with §9.9
hereof), and the holder or holders thereof shall have accelerated the maturity
thereof; none of the foregoing is a Non-Material Breach.


(g) any Credit Party (other than for a Permitted Event) shall make an assignment
for the benefit of creditors, or admit in writing its inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of any Credit Party or of any substantial part of the properties or
assets of any Credit Party (other than for a Permitted Event) or shall commence
any case or other proceeding relating to any Credit Party (other than for a
Permitted Event) under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any Credit Party (other than for a Permitted Event) and (i)
any Credit Party (other than for a Permitted Event) shall indicate its approval
thereof, consent thereto or acquiescence therein or (ii) any such petition,
application, case or other proceeding shall continue undismissed, or unstayed
and in effect, for a period of seventy-five (75) days.
 
 
74

--------------------------------------------------------------------------------




(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any Credit Party (other than for a Permitted Event)
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any Credit
Party (other than for a Permitted Event) in an involuntary case under federal
bankruptcy laws as now or hereafter constituted, and such proceeding, decree or
order shall continue undismissed, or unstayed and in effect, for a period of
seventy-five (75) days.


(i) there shall remain in force, undischarged, unsatisfied and unstayed, for a
period of more than thirty (30) days, any uninsured final judgment against the
Borrower, any Guarantor or any of their respective Subsidiaries that, with other
outstanding uninsured final judgments, undischarged, unsatisfied and unstayed,
against the Borrower, any Guarantor or any of their respective Subsidiaries
exceeds in the aggregate $10,000,000 (other than for a Permitted Event).


(j) any of the Loan Documents or any material provision of any Loan Documents
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Administrative Agent, or any Guaranty shall be canceled,
terminated, revoked or rescinded at any time or for any reason whatsoever, or
any action at law, suit or in equity or other legal proceeding to make
unenforceable, cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Borrower or any of its Subsidiaries or any
Guarantor or any of its Subsidiaries, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
as to any material terms thereof, other than as any of the same may occur from a
Permitted Event permitted by this Agreement.


(k) any “Event of Default” or default (after notice and expiration of any period
of grace, to the extent provided, and if none is specifically provided or
denied, then for a period of thirty (30) days after notice), as defined or
provided in any of the other Loan Documents, shall occur and be continuing.


(l) the Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $5,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual

75

--------------------------------------------------------------------------------



payments exceeding $5,000,000, or any of the following occurs with respect to a
Guaranteed Pension Plan: (i) an ERISA Reportable Event, or a failure to make a
required installment or other payment (within the meaning of §302(f)(1) of
ERISA), provided that the Administrative Agent determines in its reasonable
discretion that such event (A) could be expected to result in liability of the
Borrower or any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan
in an aggregate amount exceeding $5,000,000 and (B) could constitute grounds for
the termination of such Guaranteed Pension Plan by the PBGC, for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan; to the extent that any breach of §6.16 or §7.18 is a matter that
constitutes a specific breach of a provision of this §12.1(l), the breach of
§6.16 or §7.18 shall not be a Non-Material Breach.


(m) Notwithstanding the provisions of §8.3(a), any person or group of persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) of
40% or more of the outstanding shares of voting stock of MCRC in a transaction
or a series of related transactions and, if at any time within one (1) year
following such acquisition (i) fewer than three (3) of the five (5) Key
Management Individuals remain active in the executive and/or operational
management in their current (or comparable) positions with MCRC or (ii)
individuals who were directors of MCRC on the date of such acquisition shall
cease to constitute a majority of the voting members of the board of directors
of MCRC. For purposes hereof, “Key Management Individuals” shall mean and
include Mitchell E. Hersh, Barry Lefkowitz, Roger W. Thomas, Michael A.
Grossman, and Anthony Krug and such replacement individuals as are reasonably
acceptable to (and consented to in writing by) the Majority Lenders.


(n) Any “Event of Default” shall occur and be continuing under the Revolving
Credit Agreement.


then, and in any such event, so long as the same may be continuing, the
Administrative Agent with the consent of the Required Lenders may, and upon the
request of the Required Lenders shall, by notice in writing to the Borrower,
declare all amounts owing with respect to this Agreement, the Notes and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower and each
Guarantor; provided that in the event of any Event of Default specified in
§12.1(g) or §12.1(h), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from any of the Lenders or
the any of Administrative Agent or action by the Lenders or the Administrative
Agent.

76

--------------------------------------------------------------------------------



A Non-Material Breach shall require that the Borrower commence and continue to
exercise reasonable diligent efforts to cure such breach (which shall occur
within any specific time period for curing a Non-Material Breach elsewhere set
forth in this Agreement if any). Such efforts may include (and for a Permitted
Event shall include) the release of the affected Person(s) (other than MCRC) as
the Guarantor pursuant to §5 so long as such release (i) cures such Non-Material
Breach (ii) does not otherwise cause a Default or Event of Default, and (iii)
does not have a Material Adverse Effect on the Borrower, the remaining
Guarantors, and their respective Subsidiaries, taken as a whole. Continuing
failure of the Borrower to comply with the requirements to commence and continue
to exercise reasonable diligent efforts to cure such Non-Material Breach shall
constitute a material breach after notice from the Administrative Agent.


§12.2. Termination of Commitments. If any one or more Events of Default
specified in §12.1(g) or §12.1(h) shall occur, any unused portion of the
Commitments hereunder shall forthwith terminate and the Lenders shall be
relieved of all obligations to make Loans to the Borrower. If any other Event of
Default shall have occurred and be continuing, whether or not the Lenders shall
have accelerated the maturity of the Loans pursuant to §12.1, the Administrative
Agent with the consent of the Required Lenders may, and upon the request of the
Required Lenders shall, by notice to the Borrower, terminate the unused portion
of the credit hereunder, and upon such notice being given such unused portion of
the credit hereunder shall terminate immediately and each of the Lenders shall
be relieved of all further obligations to make Loans. No such termination of the
credit hereunder shall relieve the Borrower or any Guarantor of any of the
Obligations or any of its existing obligations to the Lenders arising under
other agreements or instruments.


§12.3. Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Loans pursuant to §12.1, the Required Lenders may direct the
Administrative Agent to proceed to protect and enforce the rights and remedies
of the Administrative Agent and the Lenders under this Agreement, the Notes, any
or all of the other Loan Documents or under applicable law by suit in equity,
action at law or other appropriate proceeding (including for the specific
performance of any covenant or agreement contained in this Agreement or the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced and, to the full extent permitted by applicable law, the obtaining of
the ex parte appointment of a receiver), and, if any amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right or remedy of the Administrative Agent and the
Lenders under the Loan Documents or applicable law. No remedy herein conferred
upon the Lenders or the Administrative Agent or the holder of any Note is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or
under any of the other Loan Documents or now or hereafter existing at law or in
equity or by statute or any other provision of law.


§13. SETOFF. Without demand or notice, during the continuance of any Event of
Default, any deposits (general or specific, time or demand, provisional or
final, regardless of

77

--------------------------------------------------------------------------------



currency, maturity, or the branch at which such deposits are held, but
specifically excluding tenant security deposits, other fiduciary accounts and
other segregated escrow accounts required to be maintained by the Borrower for
the benefit of any third party) or other sums credited by or due from any of the
Lenders to the Borrower or its Subsidiaries or any other property of the
Borrower or its Subsidiaries in the possession of the Administrative Agent or a
Lender may be applied to or set off against the payment of the Obligations. Each
of the Lenders agrees with each other Lender that (a) if pursuant to any
agreement between such Lender and the Borrower (other than this Agreement or any
other Loan Document), an amount to be set off is to be applied to Indebtedness
of the Borrower to such Lender, other than with respect to the Obligations, such
amount shall be applied ratably to such other Indebtedness and to the
Obligations, and (b) if such Lender shall receive from the Borrower or its
Subsidiaries, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the Obligations by proceedings
against the Borrower or its Subsidiaries at law or in equity or by proof thereof
in bankruptcy, reorganization, liquidation, receivership or similar proceedings,
or otherwise, and shall retain and apply to the payment of the Note or Notes
held by such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise, as shall result in each Lender
receiving in respect of the Notes held by it, its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. Notwithstanding the foregoing, no Lender shall
exercise a right of setoff if such exercise would limit or prevent the exercise
of any other remedy or other recourse against the Borrower or its Subsidiaries;
and provided further, if a Lender receives any amount in connection with the
enforcement by such Lender against any particular assets held as collateral for
Secured Indebtedness existing on the date hereof and unrelated to the
Obligations which is owing to such Lender by the Borrower, such Lender shall not
be required to ratably apply such amount to the Obligations.


§14. THE ADMINISTRATIVE AGENT.


§14.1. Authorization. (a) The Administrative Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Administrative Agent, together with such powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Administrative Agent. The relationship between the Administrative Agent and the
Lenders is and shall be that of agent and principal only, and nothing contained
in this Agreement or any of the other Loan Documents shall be construed to
constitute the Administrative Agent as a trustee or fiduciary for any Lender.
Subject to the terms and conditions hereof, the Administrative Agent shall
discharge its functions as “Administrative Agent” with the same degree of care
as it performs administrative services for loans in which it is the sole lender.


(b) The Borrower, without further inquiry or investigation, shall, and is hereby
authorized by the Lenders to, assume that all actions taken by the
Administrative Agent hereunder and in connection with or under the Loan
Documents are duly authorized by the Lenders. The Lenders shall notify the
Borrower of any successor to Administrative Agent in accordance with §14.11 by a
writing signed by Required Lenders.
 
 
78

--------------------------------------------------------------------------------




§14.2. Employees and Agents. The Administrative Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents. The
Administrative Agent may utilize the services of such Persons as the
Administrative Agent in its sole discretion may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.


§14.3. No Liability. Neither the Administrative Agent, nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent shall be liable for losses due to its willful misconduct or gross
negligence.


§14.4. No Representations. The Administrative Agent shall not be responsible for
the execution or validity or enforceability of this Agreement, the Notes, or any
of the other Loan Documents or for the validity, enforceability or
collectibility of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein or in any of
the other Loan Documents or in any certificate or instrument hereafter furnished
to it by or on behalf of any Guarantor or the Borrower or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements in this Agreement or the other Loan Documents. The Administrative
Agent shall not be bound to ascertain whether any notice, consent, waiver or
request delivered to it by the Borrower or any Guarantor or any holder of any of
the Notes shall have been duly authorized or is true, accurate and complete. The
Administrative Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of the Borrower or
any of its Subsidiaries or any Guarantor or any of the Subsidiaries or any
tenant under a Lease or any other entity. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.


§14.5. Payments.


(a) A payment by the Borrower to the Administrative Agent hereunder or any of
the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Administrative Agent agrees to distribute to each
Lender such Lender’s pro rata share of payments received by the Administrative
Agent for the account of the Lenders, as provided herein or in any of the other
Loan Documents. All such payments shall be made on the date received, if before
1:00 p.m., and if after 1:00 p.m., on the next Business Day. If payment is not
made on the day received, interest thereon at the overnight federal funds
effective rate shall be paid pro rata to the Lenders.
 
 
79

--------------------------------------------------------------------------------




(b) If in the reasonable opinion of the Administrative Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in material liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction, provided that interest
thereon at the overnight federal funds effective rate shall be paid pro rata to
the Lenders. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.


(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Administrative Agent its pro rata share of any Loan or (ii) to comply with the
provisions of §13 with respect to making dispositions and arrangements with the
other Lenders, where such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Lenders, in each case as, when and to the full extent
required by the provisions of this Agreement, or to adjust promptly such
Lender’s outstanding principal and its pro rata Commitment Percentage as
provided in §2.1, shall be deemed delinquent (a “Delinquent Lender”) and shall
be deemed a Delinquent Lender until such time as such delinquency is satisfied.
A Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans. The
Delinquent Lender hereby authorizes the Administrative Agent to distribute such
payments to the nondelinquent Lenders in proportion to their respective pro rata
shares of all outstanding Loans. If not previously satisfied directly by the
Delinquent Lender, a Delinquent Lender shall be deemed to have satisfied in full
a delinquency when and if, as a result of application of the assigned payments
to all outstanding Loans of the nondelinquent Lenders, the Lenders’ respective
pro rata shares of all outstanding Loans have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.


§14.6. Holders of Notes. The Administrative Agent may deem and treat the payee
of any Notes as the absolute owner or purchaser thereof for all purposes hereof
until it shall have been furnished in writing with a different name by such
payee or by a subsequent holder, assignee or transferee.


§14.7. Indemnity. The Lenders ratably and severally agree hereby to indemnify
and hold harmless the Administrative Agent (in its capacity as such and not in
its capacity as a Lender) and its Affiliates from and against any and all
claims, actions and suits (whether groundless or otherwise), losses, damages,
costs, expenses (including any expenses for which the Administrative Agent has
not been reimbursed by the Borrower as required by §15), and liabilities of
every nature and character arising out of or related to this Agreement, the
Notes, or any of the other Loan Documents or the transactions contemplated or
evidenced hereby or thereby, or the Administrative Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Administrative Agent’s or such Affiliate’s willful
misconduct or gross negligence. Nothing in this §14.7 shall limit any
indemnification obligations of the Borrower hereunder.
 
 
80

--------------------------------------------------------------------------------




§14.8. Administrative Agent as Lender. In its individual capacity as a Lender,
JPMorgan shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Notes, as it would have were it not also the Administrative
Agent. Except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, the Guarantors or their Subsidiaries
that is communicated to or obtained by the bank serving as the Administrative
Agent or any of its Affiliates in any capacity.


§14.9. Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a default, Default or an Event of
Default, it shall (to the extent notice has not previously been provided)
promptly notify the Administrative Agent thereof. The Administrative Agent
hereby agrees that upon receipt of any notice under this §14.9 it shall promptly
notify the other Lenders of the existence of such default, Default or Event of
Default.


§14.10. Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Administrative Agent shall, if (a) so
requested by the Required Lenders and (b) the Lenders have provided to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of this Agreement and exercise all or any such other
legal and equitable and other rights or remedies as it may have in respect of
enforcement of the Lenders’ rights against the Borrower and the Guarantors under
this Agreement and the other Loan Documents. The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent (other than when
such direction as to extent requires Unanimous Lender Approval under §25) of any
such enforcement, the Lenders (including any Lender which is not one of the
Required Lenders) hereby agreeing to ratably and severally indemnify and hold
the Administrative Agent harmless from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions other than
actions taken in gross negligence or willful misconduct, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.
 
 
81

--------------------------------------------------------------------------------




§14.11. Successor Administrative Agent. JPMorgan, or any successor
Administrative Agent, may resign as Administrative Agent at any time by giving
written notice thereof to the Lenders and to the Borrower. In addition, the
Required Lenders may remove the Administrative Agent in the event of the
Administrative Agent’s gross negligence or willful misconduct. Any such
resignation or removal shall be effective upon appointment and acceptance of a
successor Administrative Agent, as hereinafter provided. Subject to the next
sentence, any such resignation or removal, the Required Lenders shall have the
right to appoint a successor Administrative Agent, which is a Lender under this
Agreement, provided that so long as no Default or Event of Default has occurred
and is continuing the Borrower shall have the right to approve any successor
Administrative Agent, which approval shall not be unreasonably withheld. If, in
the case of a resignation by the Administrative Agent, no successor
Administrative Agent shall have been so appointed by the Required Lenders and,
if applicable, approved by the Borrower, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint any one of the other Lenders as a successor
Administrative Agent; provided that the Administrative Agent shall have first
submitted the names of two (2) Lenders to the Borrower and, within ten (10)
Business Days of such submission the Borrower shall not have selected one of
such Lenders as the successor Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all further duties and obligations as Administrative
Agent under this Agreement. After any Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this §14 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.


§14.12. Notices. Any notices or other information required hereunder to be
provided to the Administrative Agent and any formal statement or notice given by
the Administrative Agent to the Borrower or any Lender shall be promptly
forwarded by the Administrative Agent to each of the other Lenders.


§15. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of incurred
by JPMorgan and the Arranger in producing this Agreement, the other Loan
Documents and the other agreements and instruments mentioned herein, (b) the
reasonable fees, expenses

82

--------------------------------------------------------------------------------



and disbursements of one outside counsel to the Administrative Agent, and one
local counsel to the Administrative Agent, in each case incurred in connection
with the preparation, administration or interpretation of the Loan Documents and
other instruments mentioned herein, each closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (c) the
reasonable fees, expenses and disbursements of the Administrative Agent incurred
by the Administrative Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document for providing for such cancellation, including, without
limitation, the reasonable fees and disbursements (including, without
limitation, reasonable photocopying costs) of one counsel to the Administrative
Agent in preparing the documentation, (d) the reasonable fees, costs, expenses
and disbursements of the Arranger and its Affiliates incurred in connection with
the syndication and/or participations of the Loans, including, without
limitation, costs of preparing syndication materials and photocopying costs,
subject to the limitations set forth in the Fee Letter, (e) all reasonable
expenses (including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Lender or the Administrative Agent, and the fees and costs of
appraisers, engineers, investment bankers, surveyors or other experts retained
by any Lender or the Administrative Agent in connection with any such
enforcement, preservation proceedings or dispute) incurred by any Lender or the
Administrative Agent in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against the Borrower or any of its
Subsidiaries or any Guarantor or the administration thereof after the occurrence
and during the continuance of a Default or Event of Default (including, without
limitation, expenses incurred in any restructuring and/or “workout” of the
Loans), and (ii) any litigation, proceeding or dispute whether arising hereunder
or otherwise, in any way related to any Lender’s or the Administrative Agent’s
relationship with the Borrower, any Guarantor or any of their Subsidiaries, (f)
all reasonable fees, expenses and disbursements of the Administrative Agent
incurred in connection with UCC searches and (g) all costs incurred by the
Administrative Agent in the future in connection with its inspection of the
Unencumbered Properties after the occurrence and during the continuance of an
Event of Default. The covenants of this §15 shall survive payment or
satisfaction of payment of amounts owing with respect to the Notes.


§16. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Administrative Agent, the Arranger and each of the Lenders and the shareholders,
directors, agents, officers, employees, subsidiaries and affiliates of the
Administrative Agent, the Arranger and each of the Lenders from and against any
and all claims, actions and suits sought or brought by a third party, whether
groundless or otherwise, and from and against any and all liabilities, losses,
settlement payments, obligations, damages and expenses of every nature and
character, including reasonable legal fees and expenses, arising out of or
resulting in any way from this Agreement or any of the other Loan Documents or
the transactions contemplated hereby or thereby or which otherwise arise in
connection with the financing, including, without limitation, (a) any actual or
proposed use by the Borrower

83

--------------------------------------------------------------------------------



or any of its Subsidiaries of the proceeds of any of the Loans, (b) the Borrower
or any of its Subsidiaries or any Guarantor entering into or performing this
Agreement or any of the other Loan Documents, or (c) pursuant to §7.15 hereof,
in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any investigative,
administrative or judicial proceeding (whether or not such indemnified Person is
a party thereto), provided, however, that the Borrower shall not be obligated
under this §16 to indemnify any Person for liabilities arising from such
Person’s own gross negligence or willful misconduct. In litigation, or the
preparation therefor, the Borrower shall be entitled to select counsel
reasonably acceptable to the Required Lenders, and the Lenders (as approved by
the Required Lenders) shall be entitled to select their own supervisory counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of each such counsel if (i) in the written
opinion of counsel to the Administrative Agent, the Arranger or the Lenders, as
the case may be, use of counsel of the Borrower’s choice could reasonably be
expected to give rise to a conflict of interest, (ii) the Borrower shall not
have employed counsel reasonably satisfactory to the Administrative Agent, the
Arranger or the Lenders, as the case may be, within a reasonable time after
notice of the institution of any such litigation or proceeding or (iii) the
Borrower authorizes the Administrative Agent, the Arranger or the Lenders, as
the case may be, to employ separate counsel at the Borrower’s expense. If and to
the extent that the obligations of the Borrower under this §16 are unenforceable
for any reason, the Borrower hereby agrees to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law. The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder and shall
continue in full force and effect as long as the possibility of any such claim,
action, cause of action or suit exists.


§17. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents shall
be deemed to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans. The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
delivered to any Lender or the Administrative Agent at any time by or on behalf
of the Borrower or any of its Subsidiaries or any Guarantor pursuant hereto or
in connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary or such
Guarantor hereunder.

§18. ASSIGNMENT; PARTICIPATIONS; ETC.


§18.1. Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it, the Notes held by it; provided that (a) the
Administrative Agent and, except (x) in the case of an assignment to a Lender or
a Lender Affiliate or (y) if an Event of Default shall have occurred and be
continuing, the Borrower each shall have the right to approve any Eligible
Assignee, which approval shall not be unreasonably withheld or delayed, (b) each
such assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement as to such
interests, rights and obligations under this Agreement so assigned, (c) except
in the case of an assignment to a Lender or a Lender Affiliate, each such
assignment shall be in a minimum amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof, (d) unless the assigning Lender shall have
assigned its entire Commitment, each Lender shall have at all times an amount of
its Commitment of not less than $10,000,000 and (e) the parties to such
assignment shall execute and deliver to the Administrative Agent, for recording
in the Register (as hereinafter defined), an assignment and assumption,
substantially in the form of Exhibit F hereto (an “Assignment and Assumption”),
together with any Notes subject to such assignment. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption, which effective date shall be at least five
(5) Business Days after the execution thereof, (i) the assignee thereunder shall
be a party hereto and, to the extent provided in such Assignment and Assumption,
have the rights and obligations of a Lender hereunder and thereunder, and (ii)
the assigning Lender shall, to the extent provided in such assignment and upon
payment to the Administrative Agent of the registration fee referred to in
§18.3, be released from its obligations under this Agreement. If the consent of
the Borrower is required pursuant to this §18.1, and the Borrower does not
respond to the Administrative Agent’s request for consent within ten (10)
Business Days of receipt of such written request, the consent shall be deemed
given.
 
 
84

--------------------------------------------------------------------------------




§18.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or any of its Subsidiaries or any Guarantor or any other Person
primarily or secondarily liable in respect of any of the Obligations, or the
performance or observance by the Borrower or any of its Subsidiaries or any
Guarantor or any other Person primarily or secondarily liable in respect

85

--------------------------------------------------------------------------------



of any of the Obligations of any of their obligations under this Agreement or
any of the other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto; (c) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in §6.4 and §7.4 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Assumption; (d) such assignee will, independently
and without reliance upon the assigning Lender, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (e) such assignee represents and
warrants that it is an Eligible Assignee; (f) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such powers as are reasonably incidental thereto; (g) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender; and (h) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Assumption.


§18.3. Register. The Administrative Agent shall maintain a copy of each
Assignment and Assumption delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of, and principal amount of the Loans owing to, the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation
other than assignments pursuant to §4.11, the assigning Lender agrees to pay to
the Administrative Agent a registration fee in the sum of $3,500.


§18.4. New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Administrative Agent shall (a) record the information contained
therein in the Register, and (b) give prompt written notice thereof to the
Borrower and the Lenders (other than the assigning Lender). Within five (5)
Business Days after receipt of such notice, the Borrower, at its own expense,
(i) shall execute and deliver to the Administrative Agent, in exchange for each
surrendered Note, a new Note to the order of such Eligible Assignee in an amount
equal to the amount assumed by such Eligible Assignee pursuant to such
Assignment and Assumption and, if the assigning Lender has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Lender in
an amount equal to the amount retained by it hereunder and (ii) shall deliver an
opinion from counsel to the Borrower in substantially the form delivered on the
Closing Date pursuant to §10.6 as to such new Notes. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of the assigned
Notes. The surrendered Notes shall be canceled and returned to the Borrower.


§18.5. Participations. Each Lender may sell participations to one or more banks
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents without notice or consent of
the Borrower, Administrative Agent or any other party hereto; provided that (a)
any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder to the Borrower and the Administrative Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (b) the only rights granted to the participant pursuant
to such participation arrangements with respect to waivers, amendments or
modifications of, or approvals under, the Loan Documents shall be the rights to
approve waivers, amendments or modifications that would reduce the principal of
or the interest rate on any Loans, extend the term (other than any extension
contemplated by the definition of “Maturity Date”) or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any fees to which such participant is entitled or extend any regularly
scheduled payment date for principal or interest, and (c) no participant shall
have the right to grant further participations or assign its rights, obligations
or interests under such participation to other Persons without the prior written
consent of the Administrative Agent.
 
 
86

--------------------------------------------------------------------------------




§18.6. Pledge by Lender. Notwithstanding any other provision of this Agreement,
any Lender at no cost to the Borrower may at any time pledge or assign a
security interest in all or any portion of its interest and rights under this
Agreement (including all or any portion of its Notes) to any Person. No such
pledge or the enforcement thereof shall release the pledgor Lender from its
obligations hereunder or under any of the other Loan Documents.


§18.7. Successors and Assigns; No Assignment by Borrower. This Agreement and the
other Loan Documents shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and their successors and permitted assigns. Notwithstanding the
foregoing, the Borrower shall not assign or transfer any of its rights or
obligations under any of the Loan Documents without prior Unanimous Lender
Approval (and any such attempted assignment or transfer by the Borrower without
such consent shall be null and void).


§18.8. Disclosure. The Borrower agrees that, in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Any such disclosed
information shall be treated by any assignee or participant with the same
standard of confidentiality set forth in §7.10 hereof.


§19. NOTICES, ETC. Except as otherwise expressly provided in this Agreement, all
notices and other communications made or required to be given pursuant to this
Agreement or the Notes shall be in writing and shall be delivered in hand, or
mailed by United States registered or certified first class mail, return receipt
requested, postage prepaid; or sent by overnight courier; or sent by facsimile
and confirmed by delivery via overnight courier or postal service; addressed as
follows:


(a) if to the Borrower or any Guarantor, to it at Mack-Cali Realty Corporation,
343 Thornall Street, Edison, New Jersey 08837-2206, Attention: Mr. Roger W.
Thomas, Executive Vice President and General Counsel and Mr. Barry Lefkowitz,
Executive Vice President and Chief Financial Officer, with a copy to William M.
Levine, Esq., Pryor Cashman Sherman & Flynn LLP, 410 Park Avenue, New York, New
York 10022, or to such other address for notice as the Borrower or any Guarantor
shall have last furnished in writing to the Administrative Agent;


(b) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, TX 77002,
(Telecopy No. (713) 750-2892), with copies to JPMorgan Chase Bank, N.A., 277
Park Avenue, 3rd Floor, New York, New York 10172, Attention: Donald Shokrian
(Telecopy No. (646) 534-0574), Jacqueline F. Stein, Esq., Vice President and
Associate General Counsel (Telecopy No. 212-270-2930), and Stephen M. Miklus,
Esq., Bingham McCutchen LLP, 150 Federal Street, Boston, Massachusetts 02110, or
at such other address for notice as the Administrative Agent, shall last have
furnished in writing to the Person giving the notice; and
 
 
87

--------------------------------------------------------------------------------




(c) if to any Lender, at the address set forth on Schedule 1.2 hereto, or such
other address for notice as such Lender shall have last furnished in writing to
the Person giving the notice.


Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, return receipt requested on the
fifth Business Day following the mailing thereof.


§20. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
BORROWER AND THE GUARANTORS AND THE ADMINISTRATIVE AGENT AND THE LENDERS AGREES
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS
TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWER OR THE GUARANTORS OR THE
ADMINISTRATIVE AGENT OR THE LENDERS BY MAIL AT THE ADDRESS SPECIFIED IN §19.
EACH OF THE BORROWER AND THE GUARANTORS AND THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY WAIVES ANY OBJECTION THAT EITHER OF THEM MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.


§21. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.


§22. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery of an executed counterpart of
a signature page of this Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Agreement.
 
 
88

--------------------------------------------------------------------------------




§23. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby and supersede any
and all previous agreements and understandings, oral or written, relating to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in §25.


§24. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWER AND THE GUARANTORS AND THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
BORROWER AND EACH OF THE GUARANTORS HEREBY WAIVES ANY RIGHT ANY OF THEM MAY HAVE
TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER AND THE GUARANTORS (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER
OR THE ADMINISTRATIVE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT
AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.


§25. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any acceptance, consent, approval or other authorization
required or permitted by this Agreement may be given, and any term of this
Agreement or of any of the other Loan Documents may be amended, and the
performance or observance by the Borrower or any Guarantor of any terms of this
Agreement or the other Loan Documents or the continuance of any default, Default
or Event of Default may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Required Lenders.
 
 
89

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Unanimous Lender Approval shall be required for
any amendment, modification or waiver of this Agreement or the other Loan
Documents that:


(i) reduces or forgives any principal of any unpaid Loan or any interest thereon
(including any interest “breakage” costs) or any fees due any Lender hereunder;
or


(ii) changes the unpaid principal amount of, or the rate of interest on, any
Loan; or


(iii) changes the date fixed for any payment of principal of or interest on any
Loan (including, without limitation, any extension of the Maturity Date other
than in accordance with the second sentence of the definition of "Maturity
Date") or any fees payable hereunder; or


(iv) changes the amount of any Lender’s Commitment (other than pursuant to an
assignment permitted under §18.1 hereof or as consented to by such Lender) or
increases the amount of the Total Commitment; or


(v) releases or reduces the liability of any Guarantor pursuant to its Guaranty
other than as provided in §5; or


(vi) modifies this §25 or any other provision herein or in any other Loan
Document which by the terms thereof expressly requires Unanimous Lender
Approval; or


(vii) changes the definitions of Required Lenders, Majority Lenders or Unanimous
Lender Approval;


provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.


No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial to such right or any other rights of the Administrative Agent or the
Lenders. No notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.


§26. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
 
 
90

--------------------------------------------------------------------------------




§27. [RESERVED].


§28. USA PATRIOT ACT. Each Lender hereby notifies the Credit Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the names and addresses of the Credit Parties and other
information that will allow such Lender to identity the Credit Parties in
accordance with the Act.


§29. USURY SAVINGS CLAUSE. Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate.





91

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.






MACK-CALI REALTY, L.P.


By: Mack-Cali Realty Corporation, its general partner




By: /s/ Barry Lefkowitz
Name:  Barry Lefkowitz
Title:   Executive Vice President and Chief Financial Officer




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent




By: /s/ Donald S. Shokrian
Name:   Donald S. Shokrian
Title:    Managing Director






SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------






Mack-Cali Realty Corporation
Schedule CBD
CBD Properties

       
Property Address
City/State
       
Harborside Financial Center 1
Jersey City, NJ
 
Harborside Financial Center 2
Jersey City, NJ
 
Harborside Financial Center 3
Jersey City, NJ
 
Harborside Financial Center 4-A
Jersey City, NJ
 
Harborside Financial Center 5
Jersey City, NJ
 
101 Hudson Street
Jersey City, NJ
       
760 Market Street
San Francisco, CA
 
795 Folsom Street
San Francisco, CA
 
201 South Third Street
San Francisco, CA
       
1400 L Street
Washington, DC
 
1201 Connecticut Avenue NW
Washington, DC



 

 

--------------------------------------------------------------------------------

